


--------------------------------------------------------------------------------



CREDIT AGREEMENT
among
ACE LIMITED
ACE BERMUDA INSURANCE LTD.
ACE TEMPEST LIFE REINSURANCE LTD.
ACE TEMPEST REINSURANCE LTD.
ACE INA HOLDINGS INC.
as Borrowers
THE BANKS NAMED HEREIN,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, the Swingline Bank and an Issuing Bank
and
CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents
$1,000,000,000 Senior Unsecured Letter of Credit Facility
WELLS FARGO SECURITIES, LLC
CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES LLC
Joint Book Runners and Joint Lead Arrangers
BARCLAYS BANK PLC
HSBC BANK USA, NATIONAL ASSOCIATION
LLOYDS SECURITIES, INC.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
BANK OF AMERICA, N.A.
Co-Documentation Agents
Dated as of November 6, 2012





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS







Page
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01
Certain Defined Terms
1
1.02
Computation of Time Periods; Other Definitional Provisions
25
1.03
Accounting Terms and Determinations
25
1.04
Exchange Rates; Currency Equivalents
26
1.05
Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts
27
1.06
Times of Day
27

ARTICLE II

AMOUNTS AND TERMS OF THE CREDIT
2.01
Commitments
27
2.02
Borrowings
28
2.03
Disbursements; Funding Reliance; Domicile of Loans
31
2.04
Evidence of Debt; Notes
32
2.05
Termination or Reduction of the Commitments
33
2.06
Mandatory Payments
33
2.07
Voluntary Prepayments
33
2.08
Interest
34
2.09
Fees
36
2.10
Conversions and Continuations
37
2.11
Payments and Computations; Apportionment of Payments
38
2.12
Recovery of Payments
40
2.13
Use of Proceeds
41
2.14
Pro Rata Treatment
41
2.15
Increased Costs, Etc
42
2.16
Taxes
44
2.17
Compensation
47
2.18
Replacement of Affected Bank, Defaulting Bank or Nonconsenting Bank
48
2.19
Increase in Commitments
48
2.20
Defaulting Banks
51

ARTICLE III

LETTERS OF CREDIT
3.01
Syndicated Letters of Credit
55
3.02
Participated Letters of Credit
58
3.03
Existing Letters of Credit
63
3.04
Conditions Precedent to the Issuance of Letters of Credit
63
3.05
Obligations Absolute
64
3.06
Interest
66
3.07
Collateralization of Letters of Credit
66
3.08
Use of Letters of Credit
67




 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Page
ARTICLE IV

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
4.01
Conditions Precedent to Effective Date
67
4.02
Conditions Precedent to all Credit Extensions
69
4.03
Determinations Under Section 4.01
69

ARTICLE V

REPRESENTATIONS AND WARRANTIES
5.01
Representations and Warranties of the Borrowers
70
5.02
Representations by Banks
74

ARTICLE VI

COVENANTS OF THE BORROWERS
6.01
Affirmative Covenants
74
6.02
Negative Covenants
76
6.03
Reporting Requirements
79
6.04
Financial Covenants
82

ARTICLE VII

EVENTS OF DEFAULT
7.01
Events of Default
83
7.02
Actions in Respect of the Letters of Credit upon Default
85

ARTICLE VIII

THE GUARANTY
8.01
The Guaranty
86
8.02
Guaranty Unconditional
86
8.03
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
87
8.04
Waiver by the Parent
87
8.05
Subrogation
87
8.06
Stay of Acceleration
88
8.07
Continuing Guaranty; Assignments
88
8.08
Subordination of Other Obligations
88






 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Page
ARTICLE IX

THE ADMINISTRATIVE AGENT
9.01
Appointment and Authority
89
9.02
Rights as a Bank
89
9.03
Exculpatory Provisions
89
9.04
Reliance by Administrative Agent
90
9.05
Delegation of Duties
91
9.06
Successor Administrative Agent
91
9.07
Non-Reliance on Administrative Agent and Other Banks
91
9.08
No Other Duties, Etc
92
9.09
Administrative Agent May File Proofs of Claim
92
9.10
Issuing Bank and Swingline Bank
92

ARTICLE X

MISCELLANEOUS
10.01
Amendments, Etc
93
10.02
Notices, Etc
94
10.03
No Waiver; Remedies
95
10.04
Costs and Expenses; Indemnity
95
10.05
Right of Set‑off
97
10.06
Binding Effect
97
10.07
Assignments and Participations
97
10.08
Counterparts; Integration
102
10.09
No Liability of the Issuing Banks
102
10.10
Confidentiality
103
10.11
Jurisdiction, Etc
103
10.12
Governing Law
104
10.13
Waiver of Jury Trial
104
10.14
Disclosure of Information
104
10.15
Judgment Currency
105
10.16
Certain Swiss Withholding Tax Matters
105
10.17
USA Patriot Act Notice
106
10.18
Termination of Existing Agreements
106
10.19
No Fiduciary Duty
106




 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)







Schedule I        Commitments
Schedule II        Existing Letters of Credit
Schedule 6.02(a)    Liens
Exhibit A-1        Form of Note
Exhibit A-2        Form of Swingline Note
Exhibit B-1        Form of Notice of Borrowing
Exhibit B-2        Form of Notice of Swingline Borrowing
Exhibit B-3        Form of Notice of Conversion/Continuation
Exhibit C        Form of Assignment and Acceptance
Exhibit D        Form of Syndicated Letter of Credit





 
 
 




--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT dated as of November 6, 2012, among ACE Limited, a Swiss
company (the “Parent”), ACE Bermuda Insurance Ltd., a Bermuda company (“ACE
Bermuda”), ACE Tempest Life Reinsurance Ltd., a Bermuda company (“Tempest
Life”), ACE Tempest Reinsurance Ltd., a Bermuda company (“Tempest”), and ACE INA
Holdings Inc., a Delaware corporation (“ACE INA” and together with the Parent,
ACE Bermuda, Tempest Life and Tempest, the “Borrowers” and each individually a
“Borrower”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the Initial Banks (the “Initial Banks”),
Wells Fargo Bank, National Association (“Wells Fargo”), as an Issuing Bank (as
hereinafter defined), Citibank, N.A. and JPMorgan Chase Bank, N.A., as
co-syndication agents (collectively, the “Syndication Agents”), Barclays Bank
PLC, HSBC Bank USA, National Association, Lloyds Securities, Inc., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Bank of America, N.A., as co-documentation agents
(collectively, the “Documentation Agents”), and Wells Fargo, as administrative
agent (together with any successor administrative agent appointed pursuant to
Article IX, the “Administrative Agent” and, together with the Syndication Agents
and Documentation Agents, the “Agents”) for the Banks.
PRELIMINARY STATEMENTS
A.The Borrowers have requested that the Banks make available to the Borrowers a
senior unsecured credit facility in the aggregate principal amount of
$1,000,000,000 for the issuance of standby letters of credit for the account of
the Borrowers or the account of any wholly owned subsidiary of the Parent, with
a subfacility of $300,000,000 for the making of Revolving Loans to the
Borrowers.
B.    The Banks are willing to make available to the Borrowers the credit
facilities described herein subject to and on the terms and conditions set forth
in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
“Account Designation Letter” means, with respect to each Borrower, a letter from
such Borrower to the Administrative Agent, duly completed and signed by an
Authorized Officer of such Borrower and in form and substance reasonably
satisfactory to the Administrative Agent,




--------------------------------------------------------------------------------




listing any one or more accounts to which such Borrower may from time to time
request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
“ACE Bermuda” has the meaning specified in the recital of parties to this
Agreement.
“ACE INA” has the meaning specified in the recital of parties to this Agreement.
“Additional Bank” has the meaning given to such term in Section 2.19(a).
“Adjusted Consolidated Debt” means, at any time, an amount equal to (i) the then
outstanding Consolidated Debt of the Parent and its Subsidiaries plus (ii) to
the extent exceeding an amount equal to 15% of Total Capitalization, the then
issued and outstanding amount of Preferred Securities (other than any
Mandatorily Convertible Preferred Securities).
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Margin for Base Rate Loans in effect at such time.
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate for the current Interest Period for such LIBOR
Loan plus the Applicable Margin for LIBOR Loans in effect at such time.
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Wells Fargo Bank, National
Association, Charlotte, NC, ABA: 121000248, Acct: 01104331628807, Acct. Name:
Agency Services Clearing A/C, Ref: ACE Ltd., Attn: Financial Cash Controls, or
such other account as the Administrative Agent shall specify in writing to the
Banks.
“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Bank.
“Affected Bank” means any Bank that (i) has made, or notified any Borrower that
an event or circumstance has occurred which may give rise to, a demand for
compensation under Section 2.15(a) or (b) or Section 2.16 (but only so long as
the event or circumstance giving rise to such demand or notice is continuing),
(ii) becomes a Non-Qualifying Bank if the Parent determines such Bank’s
continuation as a Bank would, or would be reasonably likely to, result in Swiss
Withholding Tax being applicable to any payment under this Agreement or (iii) is
a Non-NAIC Bank for which no Bank agreed to act as a Non-NAIC Fronting Bank.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or

2    

--------------------------------------------------------------------------------




indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.
“Agents” has the meaning specified in the recital of parties to this Agreement.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.15.
“Applicable Currency” means, with respect to any Letter of Credit, Dollars or
the Foreign Currency in which the Stated Amount of such Letter of Credit is
denominated.
“Applicable Lending Office” means, with respect to any Bank, the office of such
Bank described as such in its Administrative Questionnaire or in the Assignment
and Acceptance pursuant to which it became a Bank, as the case may be, or such
other office of such Bank as such Bank may from time to time specify to any
Borrower and the Administrative Agent.
“Applicable Margin”, “Applicable Commitment Fee Percentage” or “Applicable
Letter of Credit Fee Percentage”, respectively, means, as of any date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:
Public Debt Rating
S&P/Moody’s
Applicable Commitment Fee Percentage
Applicable Letter of Credit Fee
Percentage
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
Level 1
A+/A1 and above
0.100%
1.000%
1.000%
0.000%
Level 2
A/A2
0.125%
1.125%
1.125%
0.125%
Level 3
A-/A3
0.150%
1.250%
1.250%
0.250%
Level 4
BBB+/Baa1
0.200%
1.500%
1.500%
0.500%
Level 5
Lower than Level 4
0.250%
1.750%
1.750%
0.750%

If neither S&P nor Moody’s has assigned the Parent a Public Debt Rating, Level 5
shall apply.


“Approved Investment” means any Investment that was made by the Parent or any of
its Subsidiaries pursuant to investment guidelines set forth by the board of
directors of the Parent which are consistent with past practices.


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 10.07 and in substantially the form of Exhibit C hereto.
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Borrower, any officer of such Borrower duly
authorized by resolution of its board

3    

--------------------------------------------------------------------------------




of directors or other governing body to take such action on its behalf, and
whose signature and incumbency shall have been certified to the Administrative
Agent by the secretary, an assistant secretary or any other appropriately
authorized officer of such Borrower.
“Availability Period” means the period from the Effective Date to the Maturity
Date.
“Bankruptcy Laws” means the Bankruptcy Code, Part XIII of the Companies Act 1981
of Bermuda, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Bermuda, Switzerland or other applicable jurisdictions or of any Insurance
Regulatory Authority from time to time in effect and affecting the rights of
creditors generally.
“Bankruptcy Code” means 11 U.S.C. §§101 et seq., and all rules from time to time
promulgated thereunder.
“Banks” means the Initial Banks and each Person that shall become a Bank
hereunder pursuant to Section 2.19 or Section 10.07(a), (b) and (c) for so long
as such Initial Bank or Person, as the case may be, shall be a party to this
Agreement. Unless specifically provided otherwise or the context otherwise
requires, all references herein to a Bank or the Banks shall be deemed to
include the Issuing Banks and the Swingline Bank.
“Base Amount” has the meaning set forth in Section 6.04(b).
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
rate of interest most recently publicly announced by Wells Fargo in Charlotte,
North Carolina, as its prime rate (which may not necessarily be its lowest or
best lending rate), as adjusted to conform to changes as of the opening of
business on the date of any such change in such prime rate, (ii) the Federal
Funds Rate plus 0.5% per annum, and (iii) the LIBOR Rate that would be in effect
for an Interest Period of one month beginning on such day (or, if such day is
not a Business Day, on the most recent Business Day) plus 1.0%.
“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the Adjusted Base Rate.
“Borrowers” has the meaning specified in the recital of parties to this
Agreement.
“Borrowing” means the incurrence by a Borrower (including as a result of
conversions or continuations of outstanding Loans pursuant to Section 2.10) on a
single date of a group of Loans pursuant to Section 2.02 of a single Type (or a
Swingline Loan made by the Swingline Bank) and, in the case of LIBOR Loans, as
to which a single Interest Period is in effect.
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Charlotte, North Carolina, New York, New York,
London, England or Bermuda.

4    

--------------------------------------------------------------------------------




“Canadian Dollars” means the Currency of Canada.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateral Account” has the meaning given to such term in Section 3.07(a).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or an Issuing
Bank (as applicable) and the Banks, as collateral for the Letter of Credit
Exposure or obligations of any Banks to fund participations in respect thereof
(as the context may require), cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Bank(s) shall agree, other
credit support pursuant to documentation satisfactory to the Administrative
Agent and such Issuing Bank. “Cash Collateral” has a meaning correlative to the
foregoing and shall include the proceeds of Cash Collateral and other credit
support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d‑3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Parent (or other securities convertible into such
Voting Interests) representing 30% or more of the combined voting power of all
Voting Interests of the Parent or (b) a majority of the board of directors of
the Parent shall not be Continuing Members.
“Citibank” means Citibank, N.A.
“Commitment” means, with respect to any Bank at any time, the commitment of such
Bank to make Revolving Loans to the Borrowers, to Issue and/or participate in
Letters of Credit in an aggregate principal Dollar Amount at any time
outstanding up to the amount set forth opposite such Bank’s name on Schedule I
hereto under the caption “Commitment Amount” or, if such Bank has entered into
one or more Assignment and Acceptances, the aggregate principal Dollar Amount
set forth for such Bank in the Register maintained by the Administrative Agent

5    

--------------------------------------------------------------------------------




pursuant to Section 10.07(d) as such Bank’s “Commitment Amount”, as such amount
may be reduced from time to time pursuant to the terms hereof.
“Commitment Increase” has the meaning given to such term in Section 2.19(a).
“Commitment Increase Date” has the meaning given to such term in Section
2.19(c).
“Confidential Information” means information that any Borrower furnishes to any
Agent or any Bank, but does not include any such information that is or becomes
generally available to the public other than as a result of a breach by any
Agent or any Bank of its obligations hereunder or that is or becomes available
to such Agent or such Bank from a source other than the Borrowers that is not,
to the best of such Agent’s or such Bank’s knowledge, acting in violation of a
confidentiality agreement with a Borrower.
“Commitment Letter” means the commitment letter from the Joint Lead Arrangers to
the Borrowers, dated October 1, 2012.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income of the Parent
and its Consolidated Subsidiaries, determined on a Consolidated basis for such
period.
“Consolidated Net Worth” means at any date the Consolidated stockholders’ equity
of the Parent and its Consolidated Subsidiaries determined as of such date,
provided that such determination for purposes of Section 6.04 shall be made
without giving effect to adjustments pursuant to Statement No. 115 of the
Financial Accounting Standards Board of the United States.
“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that Contingent Obligations shall not include any obligations
of any such Person arising under insurance contracts entered into in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the

6    

--------------------------------------------------------------------------------




primary obligation in respect of which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.
“Continuing Member” means a member of the Board of Directors of the Parent who
either (i) was a member of the Parent’s Board of Directors on the date of
execution and delivery of this Agreement by the Parent and has been such
continuously thereafter or (ii) became a member of such Board of Directors after
such date and whose election or nomination for election was approved by a vote
of the majority of the Continuing Members then members of the Parent’s Board of
Directors.
“Credit Exposure” means, with respect to any Bank at any time, the sum of (i)
the aggregate principal amount of all Revolving Loans made by such Bank that are
outstanding at such time, (ii) such Bank’s Letter of Credit Exposure at such
time and (iii) such Bank’s Swingline Exposure at such time.
“Credit Extension” means either of the following: (i) a Borrowing of Loans or
(ii) the Issuance of any Letter of Credit.
“Currency” means the lawful currency of any country.
“Debenture” means debt securities issued by ACE INA or the Parent to a Special
Purpose Trust in exchange for proceeds of Preferred Securities and common
securities of such Special Purpose Trust.
“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under Capitalized Leases (excluding imputed
interest), (f) all obligations of such Person under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
(except for obligations to pay for Equity Interests within customary settlement
periods) in such Person or any other Person or any warrants, rights or options
to acquire such capital stock (excluding payments under a contract for the
forward sale of ordinary shares of such Person issued in a public offering),
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Contingent Obligations of such Person in respect of Debt (of
the types described above) of any other Person and (i) all indebtedness and
other payment obligations referred to in clauses (a) through (h) above of
another Person secured by (or for

7    

--------------------------------------------------------------------------------




which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such indebtedness or other payment obligations; provided,
however, that the amount of Debt of such Person under clause (i) above shall, if
such Person has not assumed or otherwise become liable for any such Debt, be
limited to the lesser of the principal amount of such Debt or the fair market
value of all property of such Person securing such Debt; provided further that
“Debt” shall not include obligations in respect of insurance or reinsurance
contracts entered into in the ordinary course of business or any obligations of
such Person (1) to purchase securities (or other property) which arise out of or
in connection with the sale of the same or substantially similar securities (or
other property) or (2) to return collateral consisting of securities arising out
of or in connection with the loan of the same or substantially similar
securities; provided further that, solely for purposes of Section 6.04 and the
definitions of “Adjusted Consolidated Debt” and “Total Capitalization”, “Debt”
shall not include (x) any contingent obligations of any Person under or in
connection with acceptance, letter of credit or similar facilities or (y)
obligations of the Parent or ACE INA under any Debentures or under any
subordinated guaranty of any Preferred Securities or obligations of a Special
Purpose Trust under any Preferred Securities.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Bank” means, subject to Section 2.20(b), any Bank that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Bank
notifies the Administrative Agent and the Parent in writing that such failure is
the result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (y) pay to the Administrative Agent, any Issuing Bank, any
Swingline Bank or any other Bank any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Parent, the Administrative Agent or any Issuing Bank or Swingline
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Bank’s obligation to fund a Loan hereunder and
states that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (iii) has failed, within three Business Days after written
request by the Administrative Agent or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Parent), or (iv) has, or has a
direct or indirect parent company that has, (x) become the subject of a
proceeding under any Bankruptcy Law except for any undisclosed administration or
comparable pre-insolvency proceedings which may form part of such laws, or (y)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation

8    

--------------------------------------------------------------------------------




of its business or assets, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank. Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under any one or more of clauses (i) through
(iv) above shall be conclusive and binding absent manifest error, and such Bank
shall be deemed to be a Defaulting Bank (subject to Section 2.20(b)) upon
delivery of written notice of such determination to the Parent, each Issuing
Bank, the Swingline Bank and each Bank.
“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.
“Dollar Amount” means (i) with respect to Dollars or an amount denominated in
Dollars, such amount, and (ii) with respect to an amount of Foreign Currency or
an amount denominated in a Foreign Currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined with respect to the most recent Revaluation Date) for
the purchase of Dollars with such Foreign Currency.
“Dollars” or “$” means dollars of the United States.
“Effective Date” means the first date on which the conditions set forth in
Article IV shall have been satisfied.
“Eligible Assignee” means (i) a Bank, (ii) an Affiliate of a Bank, or (iii) a
commercial bank, a savings bank or other financial institution that is approved
by the Administrative Agent, each Fronting Bank that has Issued an outstanding
Letter of Credit at the time any assignment is effected pursuant to
Section 10.07, the Swingline Bank and, unless an Event of Default has occurred
and is continuing at the time any assignment is effected pursuant to
Section 10.07, the Parent (such approvals not to be unreasonably withheld or
delayed); provided, that (a) neither any Borrower nor any Affiliate of a
Borrower shall qualify as an Eligible Assignee under this definition, (b) no
Person that is a Non-Qualifying Bank may be an Eligible Assignee, as more fully
described in Section 10.07(j), unless the Obligations have become due and
payable (at maturity, by acceleration or otherwise) and (c) no Person that is a
Non-NAIC Bank may be an Eligible Assignee unless a Non-NAIC Fronting Bank shall
have agreed to be a fronting bank on behalf of such Non-NAIC Bank with respect
to Syndicated Letters of Credit.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non‑compliance or violation, notice of liability or potential
liability, investigation, proceeding,

9    

--------------------------------------------------------------------------------




consent order or consent agreement relating in any way to any Environmental Law,
any Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including (a) by any governmental
or regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Borrower, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code or
Section 4001 of ERISA.
“Euro” means the single Currency of Participating Member States of the European
Union.
“Events of Default” has the meaning specified in Section 7.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to a
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, withholding
Taxes imposed on amounts payable to or for the account of such Bank with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Bank acquires such interest in the Loan

10    

--------------------------------------------------------------------------------




or Commitment (other than pursuant to an assignment request by any Borrower
pursuant to Section 2.18) or (ii) such Bank changes its lending office, except
in each case to the extent that, pursuant to Section 2.16, amounts with respect
to such Taxes were payable either to such Bank's assignor immediately before
such Bank became a party hereto or to such Bank immediately before it changed
its lending office, (c) Taxes attributable to such recipient’s failure to comply
with Section 2.16(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of November 8, 2007, among the Parent, ACE Bermuda, Tempest,
ACE INA, the banks and other lenders identified therein and JPMorgan as
administrative agent.
“Existing Letters of Credit” means those letters of credit set forth on Schedule
II and continued under this Agreement pursuant to 3.03.
“Existing Reimbursement Agreement” means the Second Amended and Restated
Reimbursement Agreement, dated as of November 8, 2007, among the Parent, ACE
Bermuda, Tempest, Tempest Life, the banks and other lenders identified therein,
and Wells Fargo as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, a rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
for such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.
“Fee Letters” means any letter agreement between the Parent and the
Administrative Agent, a Joint Lead Arranger, a Fronting Bank and/or a Non-NAIC
Bank with respect to fees payable in connection with this Agreement.
“Fiscal Year” means the fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31st in any calendar year.
“Foreign Currency” means, at any time, (A) with respect to Participated Letters
of Credit, (i) Pounds Sterling, (ii) Euros, (iii) Yen, (iv) Canadian Dollars,
(v) South African Rand, (vi) Hong Kong Dollars and (vii) any other lawful
Currency that is freely transferable and freely convertible into Dollars and is
acceptable to the Administrative Agent and the applicable Issuing Bank(s); and
(B) with respect to Syndicated Letters of Credit, (i) each Foreign Currency set
forth in the preceding

11    

--------------------------------------------------------------------------------




clauses (A)(i) through (A)(iv), and any other Foreign Currency that satisfies
the requirements of the preceding clause (A)(vii).
“Foreign Currency Equivalent” means, with respect to an amount of Dollars or an
amount denominated in Dollars, the equivalent of such amount in the applicable
Foreign Currency as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Foreign Currency with Dollars.
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.01(l)(ii).
“Foreign Plan” has the meaning specified in Section 5.01(l)(ii).
“Fronting Bank” means, as applicable, (i) with respect to Participated Letters
of Credit, (x) any of Wells Fargo, Citibank and JPMorgan, as applicable, in its
capacity as an issuer of Participated Letters of Credit, and (y) any other Bank
reasonably acceptable to the Administrative Agent which is requested by the
applicable Borrower, and which agrees in its sole discretion in writing, to
Issue Participated Letters of Credit and (ii) with respect to Syndicated Letters
of Credit, any Non-NAIC Fronting Bank.
“Fronting Exposure” means, at any time there is a Defaulting Bank, (i) with
respect to any Fronting Bank, such Defaulting Bank’s Letter of Credit Exposure
with respect to Letters of Credit Issued by the Fronting Bank or fronted by the
Fronting Bank on behalf of such Defaulting Bank other than such portion of such
Defaulting Bank’s Letter of Credit Exposure as to which such Defaulting Bank’s
participation obligation has been reallocated to other Banks or Cash
Collateralized in accordance with the terms hereof and (ii) with respect to any
Swingline Bank, such Defaulting Bank’s Swingline Exposure with respect to
outstanding Swingline Loans made by the Swingline Bank other than Swingline
Loans as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks in accordance with the terms hereof.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States, Bermuda,
Switzerland or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, self-regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guaranty” means the undertaking by the Parent under Article VIII.
“Guidelines” means, collectively, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September
1986), guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
"Obligationen" vom April 1999), guideline S-02.130.1

12    

--------------------------------------------------------------------------------




in relation to money market instruments and accounts receivable of April 1999
(Merkblatt vom April 1999 betreffend Geldmarktpapiere und Buchforderungen
inländischer Schuldner), guideline S-02.128 in relation to syndicated credit
facilities of January 2000 (Merkblatt "Steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen" vom
Januar 2000), circular letter no. 34 in relation to customer credit balances of
26 July 2011 (Kreisschreiben Nr. 34 vom 26. Juli 2011 betreffend
"Kundenguthaben") and the circular letter No. 15 of 7 February 2007
(1-015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 "Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben" vom 7. Februar 2007), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
“Hong Kong Dollars” means the Currency of Hong Kong.
“Increasing Bank” has the meaning given to such term in Section 2.19(a).
“Indemnified Party” has the meaning specified in Section 10.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Initial Banks” has the meaning specified in the recital of parties to this
Agreement.
“Initial Loans” has the meaning given to such term in Section 2.19(d).
“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date of the Borrowing of such LIBOR Loan (or the date of any continuation of, or
conversion into, such LIBOR Loan), and ending one, two, three or six months (or,
if acceptable to all of the Banks, nine or twelve months) thereafter, as
selected by the applicable Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:

13    

--------------------------------------------------------------------------------




(i)    all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;
(ii)    each successive Interest Period applicable to a LIBOR Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;
(iii)    LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
(iv)    if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
(v)    no Interest Period shall extend beyond the Maturity Date; and
(vi)    if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Debt of the types referred to in clause (h) or (i) of the definition of
“Debt” in respect of such Person; provided, however, that any purchase by any
Borrower or any Subsidiary of any catastrophe-linked instruments which are (x)
issued for the purpose of transferring traditional reinsurance risk to the
capital markets and (y) purchased by such Borrower or Subsidiary in accordance
with its customary reinsurance underwriting procedures, or the entry by any
Borrower or any Subsidiary into swap instruments relating to such instruments in
accordance with such procedures, shall be deemed to be the entry by such Person
into a reinsurance contract and shall not be deemed to be an Investment by such
Person.
“Issue” means, with respect to any Letter of Credit, to issue, to amend in a
manner which extends the expiry of, or to renew or increase the Stated Amount
of, such Letter of Credit; and the terms “Issued”, “Issuing” and “Issuance” have
corresponding meanings, provided that the term “Issue” shall not include the
automatic renewal of a Letter of Credit in accordance with its terms.

14    

--------------------------------------------------------------------------------




“Issuing Bank” means (i) with respect to any Participated Letter of Credit, the
applicable Fronting Bank and (ii) with respect to a Syndicated Letter of Credit,
the Banks (other than the Non-NAIC Banks, but including the applicable Non-NAIC
Fronting Banks, if any) who have Issued such Syndicated Letter of Credit.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Joint Lead Arrangers” means Wells Fargo Securities, LLC, Citigroup Global
Markets Inc. and J.P. Morgan Securities LLC, collectively.
“Judgment Currency” has the meaning specified in Section 10.15.
“L/C Advance” has the meaning given to such term in Section 3.02(e).
“L/C Agent” means Wells Fargo, and its successors and permitted assigns in such
capacity.
“L/C Disbursement” means (i) with respect to any Participated Letter of Credit,
a payment made by the applicable Fronting Bank pursuant thereto and (ii) with
respect to any Syndicated Letter of Credit, a payment made by an Issuing Bank
pursuant thereto.
“L/C Disbursement Date” means, with respect to each L/C Disbursement made under
any Letter of Credit, if the applicable Borrower receives notice from the
Administrative Agent of any L/C Disbursement prior to 11:00 a.m. on a Business
Day, such Business Day and if such notice is received after 11:00 a.m. on such
Business Day, the following Business Day.
“L/C Maturity Date” means the earlier of (i) the first anniversary of the
Maturity Date and (ii) the first date after the Maturity Date on which the
aggregate Letter of Credit Exposure is zero; provided that if such date is not a
Business Day, the L/C Maturity Date shall be the immediately preceding Business
Day.
“Letter of Credit” means any standby letter of credit Issued hereunder, whether
Issued as a Syndicated Letter of Credit or Participated Letter of Credit,
including the Existing Letters of Credit, and “Letters of Credit” means all of
the foregoing.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any application therefor and any other
documents attached thereto.
“Letter of Credit Exposure” means, at any time for each Bank, such Bank’s Pro
Rata Share, as adjusted pursuant to Section 2.20(a)(iv), of the amount equal to
the sum at such time of (i) the aggregate Stated Amount of all outstanding
Letters of Credit and (ii) the aggregate Dollar Amount of all outstanding
Reimbursement Obligations.
“Letter of Credit Fee” has the meaning set forth in Section 2.09(c).
“Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context may require.

15    

--------------------------------------------------------------------------------




“LIBOR Loan” means, at any time, any Revolving Loan that bears interest at such
time at the Adjusted LIBOR Rate.
“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, (i) the rate per annum appearing on Reuters
Screen LIBOR01 Page (or any successor page) that represents an average British
Bankers Association Interest Settlement Rate for Dollar deposits or (ii) if no
such rate is available, the rate of interest determined by the Administrative
Agent to be the rate or the arithmetic mean of rates at which Dollar deposits in
immediately available funds are offered to first-tier banks in the London
interbank Eurodollar market, in each case under clauses (i) and (ii) above at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of such Interest Period for a period substantially equal to such Interest Period
and in an amount substantially equal to the amount of Wells Fargo’s LIBOR Loan
comprising part of such Borrowing.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, any Fee Letter and any additional agreement, instrument or document
delivered in connection with this Agreement that the Parent and the
Administrative Agent agree shall constitute a “Loan Document” hereunder.
“Loans” means any or all of the Revolving Loans and the Swingline Loans.
“Mandatorily Convertible Preferred Securities” means units comprised of
(i) Preferred Securities or preferred shares of Parent and (ii) a contract for
the sale of ordinary shares of the Parent.
“Margin Stock” has the meaning specified in Regulation U.
“Material Adverse Change” means any material adverse change in the business,
condition, operations or properties of the Parent and its Subsidiaries, taken as
a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition, operations or properties of the Parent and its Subsidiaries, taken as
a whole, (b) the rights and remedies of the Administrative Agent, any Issuing
Bank or any Bank under any Loan Document or (c) the ability of the Borrowers,
taken as a whole, to perform their obligations under the Loan Documents.
“Material Financial Obligation” means a principal amount of Debt and/or payment
obligations in respect of any Hedge Agreement of the Parent and/or one or more
of its Subsidiaries arising in one or more related or unrelated transactions
exceeding in the aggregate $100,000,000.

16    

--------------------------------------------------------------------------------




“Material Subsidiary” means (i) any Subsidiary of the Parent that has more than
$10,000,000 in assets or that had more than $10,000,000 of revenue during the
most recent period of four fiscal quarters for which financial statements are
available, and (ii) any Subsidiary that is the direct or indirect parent company
of any Subsidiary that qualified as a “Material Subsidiary” under clause (i)
above.
“Maturity Date” shall mean November 6, 2017 or such earlier date of termination
of the Commitments pursuant to Section 2.05 or Section 7.01.
“Minimum Amount” has the meaning set forth in Section 6.04(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“NAIC” means the National Association of Insurance Commissioners.
“Net Proceeds” means, with respect to any issuance of Equity Interests by any
Person, the amount of cash received by such Person in connection with such
transaction after deducting therefrom the aggregate, without duplication, of the
following amounts to the extent properly attributable to such transaction: (a)
reasonable brokerage commissions, attorneys’ fees, finder’s fees, financial
advisory fees, accounting fees, underwriting fees, investment banking fees, and
other similar commissions, and fees and expenses and disbursements of any of the
foregoing, in each case to the extent paid or payable by such Person; (b)
printing and related expenses of filing and recording or registration fees or
charges or similar fees or charges paid by such Person; and (c) taxes paid or
payable by such Person to any Governmental Authority as a result of such
transaction.
“Nonconsenting Bank” means any Bank that does not approve a consent, waiver or
amendment to any Loan Document requested by any Borrower or the Administrative
Agent and that requires the approval of all Banks under Section 10.01 (or all
Banks directly affected thereby) when the Super-Majority Banks have agreed to
such consent, waiver or amendment.
“Non-NAIC Bank” means a Bank that is not listed on the most current list of
banks approved by the Securities Valuation Officer of the NAIC or is not acting
through the branch so listed.
“Non-NAIC Fronting Bank” means a Bank reasonably acceptable to the
Administrative Agent which is requested by the applicable Borrower, and which
agrees in its sole discretion in writing, to be a fronting bank on behalf of a
Non-NAIC Bank pursuant to Section 3.01(h).
“Non-Qualifying Bank” means a Person that is not a Qualifying Bank.
“Notes” means any or all of the Revolving Notes and the Swingline Note.

17    

--------------------------------------------------------------------------------




“Notice of Borrowing” has the meaning given to such term in Section 2.02(a).
“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.10(b).
“Notice of Swingline Borrowing” has the meaning given to such term in Section
2.02(c).
“Obligations” means all principal of and interest on the Loans and Reimbursement
Obligations and all fees, expenses, indemnities and other obligations owing, due
or payable at any time by any Borrower to the Administrative Agent, any Bank,
the L/C Agent, any Issuing Bank, the Swingline Bank or any other Person entitled
thereto (including interest or fees accruing after the filing of a petition or
commencement of a case by or with respect to any Borrower seeking relief under
any Bankruptcy Law, whether or not the claim for such interest or fees is
allowed in such proceeding), under this Agreement or any of the other Loan
Documents, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Obligation or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document.
“Parent” has the meaning specified in the recital of parties to this Agreement.
“Participant Register” has the meaning given to such term in Section 10.07(g).
“Participated L/C Honor Date” has the meaning given to such term in Section
3.02(f).
“Participated Letter of Credit Notice” has the meaning given to such term in
Section 3.02(b).
“Participated Letters of Credit” means (a) Letters of Credit Issued by any
Fronting Bank (other than any Non-NAIC Fronting Bank) under Section 3.02(a) and
(b) the Existing Letters of Credit.

18    

--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its Currency in accordance with the
legislation of the European Community relating to the Economic and Monetary
Union.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to title IV of ERISA (other than any “multiemployer
plan” as such term is defined in section 4001(a)(3) of ERISA), and to which any
Borrower or any ERISA Affiliate may have any liability, including any liability
by reason of having been a substantial employer within the meaning of section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
or which are being contested in good faith by appropriate proceedings: (a) Liens
for taxes, assessments and governmental charges or levies not yet due and
payable; (b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 90 days; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Pounds Sterling” means the Currency of the United Kingdom of Great Britain and
Northern Ireland.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Preferred Securities” means (i) preferred securities issued by a Special
Purpose Trust which shall provide, among other things, that dividends shall be
payable only out of proceeds of interest payments on the Debentures, or (ii)
other instruments that are treated in whole or in part as equity by one or more
of S&P and Moody’s (or any successor to any of the foregoing) while being
treated as debt for tax purposes.

19    

--------------------------------------------------------------------------------




“Pro Rata Share” of any amount means, as adjusted pursuant to Section
2.20(a)(iv), at any time for each Bank, a percentage obtained by dividing such
Bank’s Commitment at such time by the aggregate Commitments then in effect,
provided that, if the Maturity Date has occurred, the Pro Rata Share of each
Bank shall be determined by dividing such Bank’s Credit Exposure by the
aggregate Credit Exposure of all Banks then outstanding.
“Public Debt Rating” means, as of any date, the higher rating that has been most
recently announced by either S&P or Moody’s, as the case may be, as the Parent’s
long-term foreign issuer credit rating (or its equivalent); provided that if at
any time the difference between the ratings of such type most recently announced
by S&P and Moody’s is more than one rating grade, the Public Debt Rating shall
be the rating that is one grade below the higher of such two ratings. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a long-term foreign issuer credit rating (or its equivalent) for the
Parent, the Public Debt Rating shall be the available rating; (b) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
for purposes of this Agreement as of ten Business Days following the date on
which such change is first announced publicly by the rating agency making such
change; and (c) if S&P or Moody’s shall change the basis on which ratings are
established, each reference herein to ratings announced by S&P or Moody’s, as
the case may be, shall refer to the then equivalent rating by S&P or Moody’s, as
the case may be.
“Qualifying Bank” means a Person that conducts effectively banking activities,
with its own infrastructure and staff, as its principal business purpose and
that has a banking license in full force and effect issued in accordance with
the banking laws of its jurisdiction of organization or, if acting through a
branch, issued in accordance with the banking laws in the jurisdiction of such
branch.
“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or obligation, any such Equity Interest, Debt, right or obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
“Refunded Swingline Loans” has the meaning given to such term in Section
2.02(d).
“Register” has the meaning specified in Section 10.07(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Obligations” means the obligation of the applicable Borrower to
reimburse the applicable Issuing Banks for any payment actually made by such
Issuing Banks under any Letter of Credit, together with interest thereon payable
as provided herein.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

20    

--------------------------------------------------------------------------------




“Required Banks” means, at any time, Banks owed or holding at least a majority
in interest of the aggregate Credit Exposure (excluding Swingline Loans)
outstanding at such time, or, if there is no Credit Exposure outstanding at such
time, Banks having Commitments constituting at least a majority in interest of
the aggregate of the Commitments; provided, that the Commitment of, and the
portion of the outstanding Credit Exposure held or deemed held by, any
Defaulting Bank shall be excluded for purposes of making a determination of
Required Banks.
“Responsible Officer” means the Chairman, Chief Executive Officer, President,
Chief Financial Officer, Chief Accounting Officer, Treasurer or General Counsel
of the Parent.
“Revaluation Date” means each of the following: (i) each date on which a Letter
of Credit is Issued in a Foreign Currency, (ii) each date of a decrease in the
Stated Amount of a Letter of Credit Issued in a Foreign Currency, (iii) each
date on which an L/C Disbursement is made in a Foreign Currency, (iv) the last
Business Day of each calendar month, (v) the Maturity Date, (vi) each day on
which the Commitments are to be reduced pursuant to Section 2.05 (it being
understood that no requested reduction shall be permitted to the extent that
such reduction would be greater than the unused portion of the Commitments), and
(vii) such additional dates as the Administrative Agent shall specify in writing
to each of the parties hereto.
“Revolver Sublimit” means $300,000,000 or, if less, the aggregate Commitments.
The Revolver Sublimit is part of, and not in addition to, the aggregate
Commitments.
“Revolving Loans” has the meaning given to such term in Section 2.01.
“Revolving Notes” means with respect to any Bank requesting the same, the
promissory note of each Borrower in favor of such Bank evidencing the Revolving
Loans made by such Bank to such Borrower pursuant to Section 2.01, in
substantially the form of Exhibit A-1.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“Securitization Transaction” means any sale, assignment or other transfer by
Parent or any Subsidiary of any accounts receivable, premium finance loan
receivables, lease receivables or other payment obligations owing to Parent or
such Subsidiary or any interest in any of the

21    

--------------------------------------------------------------------------------




foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of Parent or such Subsidiary
supporting or securing payment by the obligor thereon of, or otherwise related
to, any such receivables.
“Significant Subsidiary” means a Subsidiary of Parent that is a “significant
subsidiary” of the Parent under Regulation S-X promulgated by the Securities and
Exchange Commission.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“South African Rand” means the Currency of South Africa.
“Special Purpose Trust” means a special purpose business trust established by
the Parent or ACE INA of which the Parent or ACE INA will hold all the common
securities, which will be the issuer of the Preferred Securities, and which will
loan to the Parent or ACE INA (such loan being evidenced by the Debentures) the
net proceeds of the issuance and sale of the Preferred Securities and common
securities of such Special Purpose Trust.
“Spot Rate” means (i) with respect to any Foreign Currency, the rate quoted by
the Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Foreign Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. London time on the date two
Business Days prior to the date as of which the foreign exchange computation is
made, and (ii) with respect to Dollar Amounts, the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Dollar Amount with such applicable Foreign Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided, that in each case of clause (i) and
(ii), if no such rate is available through the Administrative Agent’s principal
foreign exchange trading office, then the “Spot Rate” shall be the spot rate
reasonably determined by the Administrative Agent in accordance with its
customary foreign exchange practices.
“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).

22    

--------------------------------------------------------------------------------




“Subsequent Borrowings” has the meaning given to such term in Section 2.19(d).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
“Super-Majority Banks” means, at any time, Banks holding at least two-thirds in
interest of the aggregate Credit Exposure outstanding at such time, or, if there
is no Credit Exposure outstanding at such time, Banks having Commitments
constituting at least two-thirds in interest of the aggregate Commitments;
provided, that the Commitment of, and the portion of the outstanding Credit
Exposure held or deemed held by, any Defaulting Bank shall be excluded for
purposes of making a determination of Super-Majority Banks.
“Swingline Bank” means Wells Fargo in its capacity as maker of Swingline Loans,
and its successors in such capacity.
“Swingline Commitment” means $50,000,000 or, if less, the aggregate Commitments.
The Swingline Commitment is part of, and not in addition to, the aggregate
Commitments and the Revolver Sublimit.
“Swingline Exposure” means, with respect to any Bank at any time, its maximum
aggregate liability to make Refunded Swingline Loans pursuant to Section 2.02(d)
to refund, or to purchase participations pursuant to Section 2.02(e) in,
Swingline Loans that are outstanding at such time.
“Swingline Loans” has the meaning given to such term in Section 2.02(c).
“Swingline Maturity Date” means the fifth Business Day prior to the Maturity
Date.
“Swingline Note” means, if requested by the Swingline Bank, the promissory note
of each Borrower in favor of the Swingline Bank evidencing the Swingline Loans
made by the Swingline Bank pursuant to Section 2.02(c), in substantially the
form of Exhibit A-2.
“Swiss Withholding Tax” means Swiss anticipatory tax (Verrechnungssteuer).
“Syndicated L/C Honor Date” has the meaning given to such term in Section
3.01(g).
“Syndicated Letter of Credit Notice” has the meaning given to such term in
Section 3.01(b).

23    

--------------------------------------------------------------------------------




“Syndicated Letters of Credit” means Letters of Credit Issued under Section
3.01(a), which shall be substantially in the form of Exhibit D or in such other
form as is satisfactory to the L/C Agent in its sole discretion.
“Syndication Agents” has the meaning specified in the recital of parties to this
Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tempest” has the meaning specified in the recital of parties to this Agreement.
“Tempest Life” has the meaning specified in the recital of parties to this
Agreement.
“Ten Non-Bank Rule” means the rule that not more than ten creditors (within the
meaning of the Guidelines) under this Agreement may be Non-Qualifying Banks
without triggering Swiss Withholding Tax, all in accordance with the Guidelines.
“Total Capitalization” means, at any time, an amount (without duplication) equal
to (i) the then outstanding Consolidated Debt of the Parent and its Subsidiaries
plus (ii) Consolidated stockholders equity of the Parent and its Subsidiaries
(without duplication), plus (iii) the then issued and outstanding amount of
Preferred Securities (including Mandatorily Convertible Preferred Securities)
and (without duplication) Debentures.
“Transfer” has the meaning given to such term in Section 10.07(j)(ii).
“Transferee” has the meaning given to such term in Section 10.07(j)(ii).
“Transferor” has the meaning given to such term in Section 10.07(j)(ii).
“Twenty Non-Bank Rule” means the rule that (without duplication) the aggregate
number of creditors (including the Banks), which are Non-Qualifying Banks, of
the Parent under all its outstanding debts relevant for classification as
debenture (Kassenobligation) (including Debt arising under this Agreement and
intra-group loans (if and to the extent intra-group loans are not exempt in
accordance with art. 14a of the Swiss Federal Ordinance on Withholding Tax),
loans, facilities and/or private placements (including under the Loan
Documents)) must not at any time exceed 20, in each case in accordance within
the meaning of the Guidelines.
“Type” has the meaning given to such term in Section 2.02(a).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning given to such term in Section 3.01(g).
“Unused Commitment” means, with respect to any Bank at any time, such Bank’s
Commitment at such time minus the sum at such time of (i) the outstanding
principal amount of

24    

--------------------------------------------------------------------------------




such Bank’s Revolving Loans, (ii) such Bank’s Letter of Credit Exposure and
(iii) such Bank’s Swingline Exposure.
“Unused Swingline Commitment” means, with respect to the Swingline Bank at any
time, the Swingline Commitment at such time less the aggregate principal amount
of all Swingline Loans that are outstanding at such time.
“U.S. Person” means any Person (i) organized under the laws of the United States
or any jurisdiction within the United States (including foreign branches
thereof) or (ii) located in the United States.
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Borrower or in respect of which any Borrower
could have liability.
“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.
“Wholly Owned Subsidiary” means a Subsidiary of the Parent of which all
outstanding Equity Interests (excluding in the case of a foreign Subsidiary
only, any directors’ qualifying shares and shares required to be held by foreign
nationals) are owned by the Parent and/or another Wholly Owned Subsidiary.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Yen” means the Currency of Japan.
1.02    Computation of Time Periods; Other Definitional Provisions. In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.
References in the Loan Documents to (a) any agreement or contract shall mean
such agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time; and (b) any law shall mean such law as
amended, supplemented or otherwise modified from time to time (including any
successor thereto) and all rules, regulations, guidelines and decisions
interpreting or implementing such law. The term “including” means “including
without limitation” and derivatives of such term have a corresponding meaning.
1.03    Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall

25    

--------------------------------------------------------------------------------




be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with generally accepted accounting principles as in
effect from time to time in the United States (“GAAP”), applied on a basis
consistent (except for changes concurred in by the Parent’s independent public
accountants) with the most recent audited consolidated financial statements of
the Parent and its Subsidiaries delivered to the Banks; provided that, if the
Parent notifies the Administrative Agent that the Parent wishes to amend any
covenant in Article VI to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Administrative Agent notifies the Parent that the Required Banks wish to amend
Article VI for such purpose), then the Parent’s compliance with such covenant
shall be determined on the basis of generally accepted accounting principles in
effect immediately before the relevant change in generally accepted accounting
principles became effective (and, concurrently with the delivery of any
financial statements required to be delivered hereunder, the Parent shall
provide a statement of reconciliation conforming such financial information to
such generally accepted accounting principles as previously in effect), until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Parent and the Required Banks. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Debt shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
1.04    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Letters of
Credit denominated in a Foreign Currency and other amounts outstanding under
this Agreement denominated in a Foreign Currency. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the Applicable Currencies until the next
Revaluation Date to occur. Except as otherwise provided herein or in any other
Loan Document, the applicable amount of any Currency for purposes of this
Agreement and the other Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent.
(b)    Wherever in this Agreement, in connection with any Letter of Credit
denominated in a Foreign Currency, an amount, such as a required minimum Stated
Amount, is expressed in Dollars, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded as nearly as practicable to
the nearest number of whole units of such Foreign Currency), as determined by
the Administrative Agent.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in Currency of any other country
and any relevant market conventions or practices relating to the change in
Currency to put the parties in the same position, so far as possible, that they
would have been in if no change in currency had occurred.
(d)    Determinations by the Administrative Agent pursuant to this Section shall
be conclusive absent manifest error.

26    

--------------------------------------------------------------------------------




1.05    Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts.
(a)    If the United Kingdom becomes a participating member state with respect
to the Euro, then, in addition to any method of conversion or rounding
prescribed by any EMU Legislation, each reference in this Agreement to a fixed
amount in a national currency unit to be paid to or by any Bank or the
Administrative Agent shall be replaced by a reference to such comparable and
convenient fixed amount in the Euro unit as the Administrative Agent may from
time to time reasonably specify.
(b)    In the event that any member state of the European Union withdraws its
adoption of the Euro and adopts another Currency, the adopted Currency shall not
be a Foreign Currency unless it is an existing Foreign Currency.
(c)    This Agreement will, to the extent the Administrative Agent reasonably
determines to be necessary, be amended to comply with any other generally
accepted conventions and market practices and otherwise to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency, subject to the Parent’s consent (which
consent shall not be unreasonably withheld, conditioned or delayed).
(d)    Wherever in this Agreement an amount is expressed in Dollars, it shall be
deemed to refer to the Dollar Amount thereof.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Charlotte, North Carolina time (daylight or
standard, as applicable).
ARTICLE II    
AMOUNTS AND TERMS OF
THE CREDIT
2.01    Commitments. Upon and subject to the terms and conditions hereof,
(i) each Bank (other than a Non-NAIC Bank) agrees from time to time on any
Business Day during the Availability Period to Issue Syndicated Letters of
Credit for the account of any Borrower or any Wholly Owned Subsidiary; (ii) each
Fronting Bank (other than a Non-NAIC Fronting Bank) agrees from time to time on
any Business Day during the Availability Period to Issue Participated Letters of
Credit for the account of any Borrower or any Wholly Owned Subsidiary, and each
Bank hereby agrees to purchase participations in the obligations of such
Fronting Bank under such Participated Letters of Credit (provided that the
aggregate Stated Amount of Participated Letters of Credit Issued by, and
Reimbursement Obligations thereunder owed to, any Fronting Bank shall not exceed
any amount separately agreed to by the Parent and such Fronting Bank) ; (iii)
each Bank severally agrees to make loans (each, a “Revolving Loan” and
collectively, the “Revolving Loans”) to any Borrower from time to time on any
Business Day during the Availability Period; and (iv) the Swingline Bank agrees
to make loans (each, a “Swingline Loan” and collectively, the “Swingline Loans”)
to any Borrower, from time to time on any Business

27    

--------------------------------------------------------------------------------




Day during the period from the Effective Date to but not including the Swingline
Maturity Date, in an aggregate principal amount at any time outstanding not
exceeding the Swingline Commitment; provided that no Bank shall be obligated to
make or participate in any Credit Extension if, immediately after giving effect
thereto, (w) the Credit Exposure of such Bank would exceed its Commitment
(provided that Swingline Loans may be made even if the aggregate principal
amount of Swingline Loans outstanding at any time, when added to the aggregate
principal amount of the Revolving Loans made by the Swingline Bank in its
capacity as a Bank outstanding at such time and its Letter of Credit Exposure at
such time, would exceed the Swingline Bank’s own Commitment at such time), (x)
the aggregate Credit Exposure would exceed the aggregate Commitments at such
time, (y) the applicable conditions in Section 3.04 or Section 4.02 are not met
or (z) with respect to any Borrowing of Loans, the aggregate outstanding
principal amount of Loans would exceed the Revolver Sublimit; provided further
that the Swingline Bank shall not make any Swingline Loan if any Bank is at that
time a Defaulting Bank, unless the Swingline Bank has entered into arrangements,
including the delivery of Cash Collateral by such Defaulting Bank, satisfactory
to the Swingline Bank (in its sole discretion) to eliminate the Swingline Bank’s
actual or potential Fronting Exposure (after giving effect to Section
2.20(a)(iv)) with respect to such Defaulting Bank arising from either the
Swingline Loan then proposed to be made or all other Swingline Loans as to which
the Swingline Bank has actual or potential Fronting Exposure to such Bank, as it
may elect in its sole discretion. Within the foregoing limits, and subject to
and on the terms and conditions hereof, the Borrowers may borrow Loans and
obtain Letters of Credit on a revolving basis.
2.02    Borrowings.
(a)    The Loans shall be denominated in Dollars and, at the option of the
applicable Borrower, the Revolving Loans shall be either Base Rate Loans or
LIBOR Loans (each, a “Type” of Loan), provided that all Revolving Loans
comprising the same Borrowing shall, unless otherwise specifically provided
herein, be of the same Type. In order to make a Borrowing (other than (x)
Borrowings of Swingline Loans, which shall be made pursuant to Section 2.02(c)),
(y) Borrowings for the purpose of paying Refunded Swingline Loans, which shall
be made pursuant to Section 2.02(d), and (z) continuations or conversions of
outstanding Revolving Loans, which shall be made pursuant to Section 2.10), the
applicable Borrower shall deliver to the Administrative Agent a fully executed,
irrevocable notice of borrowing in the form of Exhibit B-1 (the “Notice of
Borrowing”) no later than 11:00 a.m., three Business Days prior to each
Borrowing of LIBOR Loans and not later than 10:00 a.m., on the same Business Day
prior to each Borrowing of Base Rate Loans. Upon its receipt of the Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank of the
proposed borrowing. Notwithstanding anything to the contrary contained herein:
(i)    each Borrowing shall be in a principal amount of $10,000,000 or a higher
integral multiple of $1,000,000 (or, if less, in the amount of the aggregate
Unused Commitments);

28    

--------------------------------------------------------------------------------




(ii)    if the applicable Borrower shall have failed to designate the Type of
Revolving Loans in a Notice of Borrowing, then the Revolving Loans shall be made
as Base Rate Loans; and
(iii)    if the applicable Borrower shall have failed to specify an Interest
Period to be applicable to any Borrowing of LIBOR Loans, then such Borrower
shall be deemed to have selected an Interest Period of one month.
(b)     Not later than 1:00 p.m. on the requested Borrowing Date, each Bank will
make available to the Administrative Agent at the Administrative Agent’s Account
an amount, in Dollars and in immediately available funds, equal to its Pro Rata
Share of such requested Borrowing as its Revolving Loan or Revolving Loans. As
promptly as practicable, upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent in accordance with Section 2.03(a).
(c)    In order to make a Borrowing of a Swingline Loan, the applicable Borrower
will give the Administrative Agent (and the Swingline Bank, if the Swingline
Bank is not also the Administrative Agent) written notice not later than 1:00
p.m., on the date of such Borrowing. Each such notice (each, a “Notice of
Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall be $5,000,000 or a higher
integral multiple of $500,000 (or, if less, in the amount of the Unused
Swingline Commitment)) and (ii) the requested Borrowing Date, which shall be a
Business Day. Not later than 3:00 p.m., on the requested Borrowing Date, the
Swingline Bank will make available to the Administrative Agent at the
Administrative Agent’s Account an amount, in Dollars and in immediately
available funds, equal to the amount of the requested Swingline Loan. To the
extent the Swingline Bank has made such amount available to the Administrative
Agent as provided hereinabove, the Administrative Agent will make such amount
available to the applicable Borrower in accordance with Section 2.03(a) and in
like funds as received by the Administrative Agent. No Swingline Loan may be
used to refinance an outstanding Swingline Loan.
(d)    With respect to any outstanding Swingline Loans, the Swingline Bank may
at any time (whether or not an Event of Default has occurred and is continuing)
in its sole and absolute discretion, and is hereby authorized and empowered by
the applicable Borrower to, cause a Borrowing of Revolving Loans to be made for
the purpose of repaying such Swingline Loans by delivering to the Administrative
Agent (if the Administrative Agent is not also the Swingline Bank) and each
other Bank (on behalf of, and with a copy to, the applicable Borrower), not
later than 11:00 a.m., one Business Day prior to the proposed Borrowing Date
therefor, a notice (which shall be deemed to be a Notice of Borrowing given by
the applicable Borrower) requesting the Banks to make Revolving Loans (which
shall be made initially as Base Rate Loans) on such Borrowing Date in an
aggregate amount equal to the amount of such Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date such notice is given that the
Swingline Bank requests to be repaid. Not later than 1:00 p.m., on the requested
Borrowing

29    

--------------------------------------------------------------------------------




Date, each Bank (other than the Swingline Bank) will make available to the
Administrative Agent at the Administrative Agent’s Account an amount, in Dollars
and in immediately available funds, equal to the amount of the Revolving Loan to
be made by such Bank. To the extent the Banks have made such amounts available
to the Administrative Agent as provided hereinabove, the Administrative Agent
will make the aggregate of such amounts available to the Swingline Bank in like
funds as received by the Administrative Agent, which shall apply such amounts in
repayment of the Refunded Swingline Loans. Notwithstanding any provision of this
Agreement to the contrary, on the relevant Borrowing Date, the Refunded
Swingline Loans (including the Swingline Bank’s ratable share thereof, in its
capacity as a Bank) shall be deemed to be repaid with the proceeds of the
Revolving Loans made as provided above (including a Revolving Loan deemed to
have been made by the Swingline Bank), and such Refunded Swingline Loans deemed
to be so repaid shall no longer be outstanding as Swingline Loans but shall be
outstanding as Revolving Loans. If any portion of any such amount repaid (or
deemed to be repaid) to the Swingline Bank shall be recovered by or on behalf of
the applicable Borrower from the Swingline Bank in any bankruptcy, insolvency or
similar proceeding or otherwise, the loss of the amount so recovered shall be
shared ratably among all the Banks in the manner contemplated by Section
2.14(c).
(e)    If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to any Borrower, Revolving Loans are not made pursuant to Section
2.02(d) in an amount sufficient to repay any amounts owed to the Swingline Bank
in respect of any outstanding Swingline Loans, or if the Swingline Bank is
otherwise precluded for any reason from giving a notice on behalf of the
applicable Borrower as provided for hereinabove, the Swingline Bank shall be
deemed to have sold without recourse, representation or warranty (except for the
absence of Liens thereon created, incurred or suffered to exist by, through or
under the Swingline Bank), and each Bank shall be deemed to have purchased and
hereby agrees to purchase, a participation in such outstanding Swingline Loans
in an amount equal to its Pro Rata Share of the unpaid amount thereof together
with accrued interest thereon. Upon one Business Day’s prior notice from the
Swingline Bank, each Bank (other than the Swingline Bank) will make available to
the Administrative Agent at the Administrative Agent’s Account an amount, in
Dollars and in immediately available funds, equal to its respective
participation. To the extent the Banks have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Bank in like funds as
received by the Administrative Agent. In the event any such Bank fails to make
available to the Administrative Agent the amount of such Bank’s participation as
provided in this Section 2.02(e), the Swingline Bank shall be entitled to
recover such amount on demand from such Bank, together with interest thereon for
each day from the date such amount is required to be made available for the
account of the Swingline Bank until the date such amount is made available to
the Swingline Bank at the Federal Funds Rate for the first three Business Days
and thereafter at the Adjusted Base Rate applicable to Revolving Loans. Promptly
following its receipt of any payment by or on behalf of the applicable Borrower
in respect of a Swingline Loan, the Swingline Bank will pay to each Bank that
has acquired a participation therein such Bank’s ratable share of such payment.

30    

--------------------------------------------------------------------------------




(f)    Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Bank (other than the Swingline Bank) to make Revolving Loans
for the purpose of repaying any Refunded Swingline Loans pursuant to Section
2.02(d) and each such Bank’s obligation to purchase a participation in any
unpaid Swingline Loans pursuant to Section 2.02(e) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such Bank may have against the Swingline Bank, the Administrative Agent, any
Borrower or any other Person for any reason whatsoever, (ii) the existence of
any Default or Event of Default, (iii) the failure of the amount of such
Borrowing of Revolving Loans to meet the minimum Borrowing amount specified in
Section 2.02(a), or (iv) the failure of any conditions set forth in Section 4.02
or elsewhere herein to be satisfied.
2.03    Disbursements; Funding Reliance; Domicile of Loans.
(e)    Each Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing it makes in accordance with the terms of any written
instructions from any Authorized Officer of such Borrower; provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. Any Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.
(f)    Unless the Administrative Agent shall have received notice from a Bank
prior to the proposed date of any Borrowing that such Bank will not make
available to the Administrative Agent such Bank’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Bank has made such
share available on such date in accordance with Section 2.02 or 3.02(f), as
applicable, and may (but shall not be so required to), in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Bank has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Bank and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from the
date such amount is made available to such Borrower to the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Bank, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by such Borrower, the
Adjusted Base Rate. If such Borrower and such Bank shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Bank pays its Pro Rata
Share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Bank’s Loan included in such Borrowing. Any
payment by any Borrower shall be without prejudice to any claim such Borrower
may have against a Bank that shall have failed to make such payment to the
Administrative Agent.

31    

--------------------------------------------------------------------------------




(g)    The obligations of the Banks hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 10.04 are several and not joint. The failure of any Bank to
make any such Loan, to fund any such participation or to make any such payment
on any date shall not relieve any other Bank of its corresponding obligation, if
any, hereunder to do so on such date, but no Bank shall be responsible for the
failure of any other Bank to so make its Loan, purchase its participation or to
make any such payment required hereunder.
(h)    Each Bank may, at its option, make and maintain any Loan at, to or for
the account of any of its Applicable Lending Offices; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan to or for the account of such Bank or otherwise to make payment
in accordance with the terms of this Agreement.
2.04    Evidence of Debt; Notes.
(e)    Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to the Applicable
Lending Office of such Bank resulting from the Credit Extensions made by such
Applicable Lending Office of such Bank from time to time, including the amounts
of principal and interest payable and paid to such Applicable Lending Office of
such Bank from time to time under this Agreement.
(f)    The Administrative Agent shall maintain the Register pursuant to Section
10.07(d), and a subaccount for each Bank, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan, the Type of each
such Loan and the Interest Period applicable thereto, (ii) the date and amount
of each applicable Reimbursement Obligation, (iii) the amount of any principal
or interest due and payable or to become due and payable from the applicable
Borrower to each Bank hereunder in respect of each such Loan or Reimbursement
Obligation, and (iv) the amount of any sum received by the Administrative Agent
hereunder from the applicable Borrower and each Bank’s Pro Rata Share thereof.
(g)    The entries made in the Register and subaccounts maintained pursuant to
Section 2.04(b) (and, if consistent with the entries of the Administrative
Agent, the accounts maintained pursuant to Section 2.04(a)) shall, to the extent
permitted by applicable law, be conclusive evidence of the existence and amounts
of the obligations of the applicable Borrower therein recorded absent manifest
error; provided, however, that the failure of any Bank or the Administrative
Agent to maintain such account, such Register or such subaccount, as applicable,
or any error therein, shall not in any manner affect the obligation of each
Borrower to repay (with applicable interest) the Obligations of such Borrower
under this Agreement.
(h)    The Loans made by each Bank shall, if requested by the applicable Bank
(which request shall be made to the Administrative Agent), be evidenced by (i)
in the case of Revolving Loans, a Revolving Note and (ii) in the case of the
Swingline Loans, a Swingline Note, in each case executed by each Borrower and
payable to such Bank. Each Note shall be entitled to all of the benefits of this
Agreement and the other Loan Documents and shall be subject to the provisions
hereof and thereof.

32    

--------------------------------------------------------------------------------




2.05    Termination or Reduction of the Commitments.
(a)    The Commitments shall automatically and permanently terminate on the
Maturity Date. The Swingline Commitment shall be automatically and permanently
terminated on the Swingline Maturity Date.
(b)    The Parent may, upon at least two Business Days’ notice to the
Administrative Agent, which notice may state that such notice is conditioned
upon the effectiveness of alternative financing, in which case such notice may
be revoked without penalty prior to the specified time if such condition is not
satisfied, terminate in whole or reduce in part the Unused Commitments;
provided, however, that each partial reduction (i) shall be in an aggregate
amount of $10,000,000 or a higher integral multiple of $1,000,000 and (ii) shall
be applied ratably among the Banks in accordance with their respective
Commitments. The amount of any termination or reduction made under this Section
2.05(b) may not thereafter be reinstated.
2.06    Mandatory Payments.
(a)    Except to the extent due or paid sooner pursuant to the provisions
hereof, each Borrower shall repay (i) the aggregate outstanding principal amount
of all Revolving Loans made to such Borrower on the Maturity Date and (ii) each
Swingline Loan made to such Borrower on the earlier of (A) ten Business Days
after such Swingline Loan is made and (B) the Swingline Maturity Date.
(b)    In the event that, at any time on or prior to the Maturity Date, the
aggregate Credit Exposure shall exceed (i) if any Credit Exposure is denominated
in a Foreign Currency, 105% of the aggregate Commitments at such time, or (ii)
if all Credit Exposure is denominated solely in Dollars, 100% of the aggregate
Commitments at such time (in each case, after giving effect to any concurrent
termination or reduction thereof), the Borrowers will immediately prepay the
outstanding principal amount of the Swingline Loans and, to the extent of any
excess remaining after prepayment in full of outstanding Swingline Loans, the
outstanding principal amount of the Revolving Loans in the amount of such
excess; provided that, to the extent such excess amount is greater than the
aggregate principal amount of Swingline Loans and Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Letter of Credit Exposure, as more particularly described
in Section 3.07, and thereupon such cash shall be deemed to reduce the aggregate
Letter of Credit Exposure by an equivalent amount.
2.07    Voluntary Prepayments. At any time and from time to time, each Borrower
may prepay its Loans, in whole or in part, together with accrued interest to the
date of prepayment, without premium or penalty (except as provided in clause
(iii) below), upon written notice given to the Administrative Agent not later
than 11:00 a.m. three Business Days prior to each intended prepayment of LIBOR
Loans, 11:00 a.m. on the day of each intended payment of Base Rate Loans and
2:00 p.m. on the day of each intended payment of Swingline Loans; provided that
(i) each partial prepayment shall be in a principal amount of $10,000,000 or a
higher integral multiple of $1,000,000 ($1,000,000 and $100,000, respectively,
in the case of Swingline Loans) or, in the case of Base Rate Loans, any other
amount that will cause the aggregate principal

33    

--------------------------------------------------------------------------------




amount of all Base Rate Loans of the applicable Borrower to be $10,000,000 or a
higher integral multiple of $1,000,000, (ii) no partial prepayment of LIBOR
Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than $10,000,000, and (iii) any prepayment of LIBOR Loans on a day other
than the last day of the Interest Period applicable thereto shall be subject to
Section 2.17. Each such notice shall specify the proposed date of such
prepayment and the aggregate principal amount and Type of the Loans to be
prepaid (and, in the case of LIBOR Loans, the Interest Period of the Borrowing
pursuant to which made), shall be irrevocable and shall bind such Borrower to
make such prepayment on the terms specified therein. Loans prepaid pursuant to
this Section 2.07 may be reborrowed, subject to the terms and conditions of this
Agreement. In the event the Administrative Agent receives a notice of prepayment
under this Section, the Administrative Agent will give prompt notice thereof to
the Banks; provided that if such notice has also been furnished to the Banks,
the Administrative Agent shall have no obligation to notify the Banks with
respect thereto.
2.08    Interest.
(a)    Subject to Section 2.08(b), (i) each Revolving Loan shall bear interest
on the outstanding principal amount thereof, from the date of Borrowing thereof
until such principal amount shall be paid in full, (A) at the Adjusted Base
Rate, during such periods as such Revolving Loan is a Base Rate Loan, and (B) at
the Adjusted LIBOR Rate, as in effect from time to time during such periods as
such Revolving Loan is a LIBOR Loan and (ii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof, from the date of Borrowing
thereof until such principal amount shall be paid in full, at the Adjusted Base
Rate (or such other rate per annum as the Swingline Bank and the applicable
Borrower may mutually agree; provided, that at any time any Swingline Loan is
required to be participated hereunder, such Swingline Loan shall bear interest
from the date such Swingline Loan is participated until paid in full at the
Adjusted Base Rate).
(b)    During the existence of any Event of Default under Section 7.01(a) or
7.01(g), and (at the request of the Required Banks) during the existence of any
other Event of Default, all outstanding principal amounts of the Loans, all
Reimbursement Obligations (to the extent not already bearing an additional 2%
per annum pursuant to Section 3.06) and, to the greatest extent permitted by
law, all interest accrued on the Loans, all fees that are not paid when due and
all unpaid costs, expenses and indemnity obligations shall bear interest at a
rate per annum equal to the rate otherwise applicable thereto from time to time
plus 2% (or, in the case of interest on interest, costs, expenses and indemnity
obligations, at the Adjusted Base Rate plus 2%), and, in each case, such
interest shall be payable on demand. To the greatest extent permitted by law,
interest shall continue to accrue after the filing by or against any Borrower of
any petition seeking any relief in bankruptcy or under any Bankruptcy Law.
(c)    Accrued (and theretofore unpaid) interest shall be payable as follows
(other than with respect to any L/C Disbursement under Section 3.06):
(i)    in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.06 or

34    

--------------------------------------------------------------------------------




2.07, except as provided below), in arrears on the last Business Day of each
calendar quarter; provided, that in the event the Loans are repaid or prepaid in
full and the Commitments have been terminated, then accrued interest in respect
of all Base Rate Loans shall be payable together with such repayment or
prepayment on the date thereof;
(ii)    in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.06 or 2.07,
except as provided below), in arrears (A) on the last Business Day of the
Interest Period applicable thereto and (B) in addition, in the case of an
Interest Period of six months or longer, on each date that falls every three
months after the beginning of such Interest Period; provided, that in the event
all LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in
full, then accrued interest in respect of such LIBOR Loans shall be payable
together with such repayment or prepayment on the date thereof;
(iii)    in respect of each Swingline Loan, in arrears at the earlier of (A) the
maturity of such Swingline Loan, and (B) on the date of payment of such
Swingline Loan (including any prepayment of such Swingline Loan or any payment
of such Swingline Loan made pursuant to Section 2.02(d)); and
(iv)    in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.
(d)    Nothing contained in this Agreement or in any other Loan Document shall
be deemed to establish or require the payment of interest to any Bank at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Bank on any interest payment date would
exceed the maximum amount permitted by applicable law to be charged by such
Bank, the amount of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible amount and the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower.
(e)    The Administrative Agent shall promptly notify the applicable Borrower
and the Banks upon determining the interest rate for each Borrowing of LIBOR
Loans after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the applicable
Borrower or the Banks with any such notice shall neither affect any obligations
of such Borrower or the Banks hereunder nor result in any liability on the part
of the Administrative Agent to any Borrower or any Bank. Each such determination
shall, absent manifest error, be conclusive and binding on all parties hereto.
(f)    The various rates of interest provided for in this Agreement are minimum
interest rates. The parties hereto have assumed that interest at such rates is
not and will not become subject to Swiss Withholding Tax. Notwithstanding that
the parties hereto do not anticipate that any payment of interest will be
subject to Swiss Withholding Tax, each Bank, the Parent and the

35    

--------------------------------------------------------------------------------




Administrative Agent agree that if Swiss Withholding Tax is imposed on any
interest payment by the Parent to any Bank and it is unlawful for any reason for
the Parent to comply with Section 2.16 when it would otherwise be required to
make any payment under such Section, then any payment of interest to be made by
the Parent to such Bank shall be increased to an amount which (after making any
deduction of the Non-refundable Portion of Swiss Withholding Tax (as defined
below)) results in a payment to such Bank of an amount equal to the payment
which would have been due had no deduction of Swiss Withholding Tax been
required. In calculating the amount due pursuant to the foregoing sentence,
Swiss Withholding Tax shall be calculated on the full grossed-up interest
amount. For purposes of the foregoing, “Non-refundable Portion of Swiss
Withholding Tax” means Swiss Withholding Tax at the standard rate (which, as of
the date of this Agreement, is 35%) unless according to an applicable double tax
treaty, the Non-refundable Portion of Swiss Withholding Tax for any Bank is a
specified lower rate, in which case such lower rate shall be applied in relation
to such Bank. No payment pursuant to this Section 2.08(f) shall be in
duplication of any payment pursuant to Section 2.16.
(g)    If a Bank shall become aware that it is entitled to claim a refund from a
Governmental Authority in respect of increased interest paid pursuant to Section
2.08(f), such Bank shall promptly notify the Parent of the availability of such
refund claim and shall, within 30 days after receipt of a request by the Parent,
make a claim to such Governmental Authority for such refund at the Parent’s
expense, if obtaining such refund would not, in the good faith judgment of such
Bank, be materially disadvantageous to such Bank; provided that nothing in this
Section 2.08(g) shall be construed to require any Bank to institute any
administrative proceeding (other than the filing of a claim for any such refund)
or judicial proceeding to obtain any such refund. If a Bank determines, in its
sole discretion, that it has received a refund in respect of any increased
interest paid pursuant to Section 2.08(f), such Bank shall, within 60 days from
the date of such receipt, pay over such refund to the Parent (but only to the
extent of the increased interest paid by the Parent under Section 2.08(f) giving
rise to such refund), net of all out-of-pocket expenses of such Bank in
obtaining such refund and without interest (other than interest paid by the
relevant Governmental Authority with respect to the relevant portion of such
refund); provided that the Parent, upon request of such Bank, agrees to repay
the amount paid over to the Parent (plus penalties, interest or other charges)
to such Bank in the event such Bank is required to repay such refund to such
Governmental Authority. Nothing in this Section 2.08(g) shall be construed to
require any Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Parent or any other
Person.
2.09    Fees.
(a)    Commitment Fee. The Parent agrees to pay to the Administrative Agent for
the account of the Banks a commitment fee, from the Effective Date in the case
of each Initial Bank and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Bank in the case of each other Bank
until the Maturity Date, payable in arrears quarterly on the last Business Day
of each March, June, September and December, commencing December 31, 2012, and
on the Maturity Date, at the rate equal to the Applicable Commitment Fee
Percentage in effect from time to time on the daily Unused Commitment (excluding
clause (iii) of the definition thereof for purposes of this Section 2.09(a)
only) during such quarter (or

36    

--------------------------------------------------------------------------------




shorter period); provided, however, that no commitment fee shall accrue on the
Commitment of a Defaulting Bank so long as such Bank shall be a Defaulting Bank.
(b)    Agent’s and Arranger’s Fees. The Parent agrees to pay to the
Administrative Agent and each Joint Lead Arranger for its own account such fees
as may from time to time be agreed between the Parent and the Administrative
Agent or such Joint Lead Arranger.
(c)    Letter of Credit Fees, Etc.
(i)    Each Borrower agrees to pay to the Administrative Agent for the account
of each Bank a letter of credit fee (the “Letter of Credit Fee”), payable in
arrears quarterly on the last Business Day of each March, June, September and
December, commencing December 31, 2012, and ending on the later of the L/C
Maturity Date and the date of termination of the last Letter of Credit
outstanding after the Maturity Date, on such Bank’s Pro Rata Share of the
average daily aggregate Stated Amount during such quarter (or shorter period) of
all Letters of Credit Issued on account of such Borrower outstanding from time
to time at the rate equal to the Applicable Letter of Credit Fee Percentage in
effect from time to time. Notwithstanding anything to the contrary contained
herein, during the existence of any Event of Default under Section 7.01(a) or
7.01(g), and at the request of the Required Banks during the existence of any
other Event of Default, all Letter of Credit Fees shall accrue at the Applicable
Letter of Credit Fee Percentage in effect from time to time plus 2% per annum.
(ii)    Each Borrower agrees to pay (A) to each Fronting Bank (other than a
Non-NAIC Fronting Bank) for its own account, a fronting fee in an amount
separately agreed by such Borrower (or the Parent on behalf of such Borrower)
and such Fronting Bank with respect to each Participated Letter of Credit Issued
for the account of such Borrower; (B) to each Non-NAIC Fronting Bank, a fronting
fee as mutually agreed upon between such Borrower (or the Parent on behalf of
such Borrower) and such Non-NAIC Fronting Bank with respect to each Syndicated
Letter of Credit Issued for the account of such Borrower (it being understood
that unless otherwise agreed between the applicable Non-NAIC Bank, such Non-NAIC
Fronting Bank, the Administrative Agent and the Parent, such fronting fee shall
be paid by reducing the applicable Letter of Credit Fee otherwise payable to
such Non-NAIC Bank by an amount equal to such fronting fee and paying the same
to such Non-NAIC Fronting Bank) and (C) to each of the L/C Agent and each
Fronting Bank (other than a Non-NAIC Fronting Bank), each for its own account,
its customary Issuance, presentation, amendment and other processing fees, and
other standard costs and charges, relating to Letters of Credit as are from time
to time in effect.
2.10    Conversions and Continuations.
(a)    Each Borrower may elect (i) to convert all or a portion of the
outstanding principal amount of any of its Base Rate Loans into LIBOR Loans, or
to convert any of its

37    

--------------------------------------------------------------------------------




LIBOR Loans the Interest Periods for which end on the same day into Base Rate
Loans, or (ii) upon the expiration of any Interest Period, to continue all or a
portion of the outstanding principal amount of any of its LIBOR Loans the
Interest Periods for which end on the same day for an additional Interest
Period, provided that (x) after giving effect to any conversion or continuation,
each Borrowing of LIBOR Loans shall be in a principal amount of $10,000,000 or a
higher integral multiple of $1,000,000 and the aggregate principal amount of all
Base Rate Loans shall be in a principal amount of $10,000,000 or a higher
integral multiple of $1,000,000, (y) except as otherwise provided in Section
2.15(d), LIBOR Loans may be converted into Base Rate Loans only on the last day
of the Interest Period applicable thereto (and, in any event, any conversion of
a LIBOR Loan into a Base Rate Loan on any day other than the last day of the
Interest Period applicable thereto shall be subject to Section 2.17) and (z) no
conversion of Base Rate Loans into LIBOR Loans or continuation of LIBOR Loans
shall be permitted during the existence of a Default or Event of Default.
(b)    Each Borrower must give the Administrative Agent written notice not later
than 11:00 a.m. three (3) Business Days prior to the intended effective date of
any conversion of Base Rate Loans into, or continuation of, LIBOR Loans and one
(1) Business Day prior to the intended effective date of any conversion of LIBOR
Loans into Base Rate Loans. Each such notice (each, a "Notice of
Conversion/Continuation") shall be irrevocable, shall be given in the form of
Exhibit B-3 and shall specify (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount and Type of the Loans being converted or continued.
Upon the receipt of a Notice of Conversion/Continuation, the Administrative
Agent will promptly notify each Bank of the proposed conversion or continuation.
In the event that any Borrower shall fail to deliver a Notice of
Conversion/Continuation as provided herein with respect to any of its
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof). In the event that any Borrower
shall have failed to specify an Interest Period to be applicable to any
conversion into, or continuation of, its LIBOR Loans, then such Borrower shall
be deemed to have selected an Interest Period of one month.
2.11    Payments and Computations; Apportionment of Payments.
(a)    The Borrowers shall make each payment hereunder irrespective of any right
of counterclaim, set-off or other defense (except as otherwise provided in
Section 2.19), not later than 11:00 a.m. on the day when due, in Dollars, to the
Administrative Agent (except as otherwise expressly provided herein as to
payments required to be made directly to the Issuing Banks or the Banks) at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by such
Borrower is in respect of principal, interest, commitment fees or any other
amount then payable hereunder to more than one Bank, to such Banks for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective amount then payable to such Banks and
(ii) if such payment

38    

--------------------------------------------------------------------------------




by such Borrower is in respect of any amount then payable hereunder to one Bank
(including the Swingline Bank), to such Bank for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 10.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Bank assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    All computations of interest and fees hereunder shall be made on the
basis of a year consisting of (i) in the case of interest on Base Rate Loans
based on the prime commercial lending rate of the Administrative Agent, 365/366
days, as the case may be, or (ii) in all other instances, 360 days; and in each
case under (i) and (ii) above, with regard to the actual number of days
(including the first day, but excluding the last day) elapsed. Each
determination by the Administrative Agent of an interest rate, fee or commission
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(c)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day (unless, in the case of a payment with respect to a LIBOR Loan, such next
succeeding Business Day falls in another calendar month, in which case such
payment shall be made on the next preceding Business Day), and any such
extension of time shall in such case be included in the computation of payment
of interest or fee, as the case may be.
(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Banks, the Swingline Bank
or the relevant Issuing Bank hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Banks, the Swingline Bank or the relevant
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the relevant Banks, the
Swingline Bank or the relevant Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank, such Swingline Bank or such Issuing Bank, with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(e)    Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Bank after acceleration of the Loans pursuant to
Section 7.01 shall be applied by the Administrative Agent as follows:
(i)    first, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorneys’ and consultants’ fees

39    

--------------------------------------------------------------------------------




irrespective of whether such fees are allowed as a claim after the occurrence of
an Event of Default under Section 7.01(g)) of the Administrative Agent in
connection with enforcing the rights of the Banks under the Loan Documents;
(ii)    second, to the payment of any fees, indemnities, expenses and other
amounts owed to the Administrative Agent hereunder or under any other Loan
Document;
(iii)    third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
an Event of Default under Section 7.01(g)) of the Issuing Banks, the Swingline
Bank, the L/C Agent and each of the Banks in connection with enforcing their
rights under the Loan Documents;
(iv)    fourth, to the payment of all of the Obligations consisting of accrued
fees, interest, indemnities, expenses and other amounts (including fees incurred
and interest accruing at the then applicable rate after the occurrence of an
Event of Default under Section 7.01(g) irrespective of whether a claim for such
fees incurred and interest accruing is allowed in such proceeding);
(v)    fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to Cash Collateralize Letter of Credit Exposure);
(vi)    sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Loan Documents or otherwise and
not repaid; and
(vii)    seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Banks in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through (vii)
above, and (z) to the extent that any amounts available for distribution
pursuant to clause (v) above are attributable to the Issued but undrawn amount
of outstanding Letters of Credit, such amounts shall be held by the
Administrative Agent to Cash Collateralize Letter of Credit Exposure pursuant to
Section 3.07.
2.12    Recovery of Payments.
(a)    Each Borrower agrees that to the extent it makes a payment or payments to
or for the account of the Administrative Agent, any Bank, the Swingline Bank or
any Issuing Bank, which payment or payments or any part thereof are subsequently
invalidated, declared to be

40    

--------------------------------------------------------------------------------




fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Bankruptcy Law (whether as a result of any
demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.
(b)    If any amounts distributed by the Administrative Agent to any Bank, the
Swingline Bank or any Issuing Bank are subsequently returned or repaid by the
Administrative Agent to the applicable Borrower, its representative or successor
in interest, or any other Person, whether by court order, by settlement approved
by such Bank, the Swingline Bank or such Issuing Bank, or pursuant to applicable
law, such Bank, Swingline Bank or such Issuing Bank will, promptly upon receipt
of notice thereof from the Administrative Agent, pay the Administrative Agent
such amount. If any such amounts are recovered by the Administrative Agent from
such Borrower, its representative or successor in interest or such other Person,
the Administrative Agent will redistribute such amounts to the Banks, Swingline
Bank or the Issuing Banks on the same basis as such amounts were originally
distributed.
2.13    Use of Proceeds. The proceeds of the Loans shall be available (and each
Borrower agrees that it shall use such proceeds) to provide working capital, and
for other general corporate purposes of the Borrowers (including for the
Reimbursement Obligations of the Borrowers hereunder) and their respective
Subsidiaries, not in contravention of any law or of the Loan Documents.
2.14    Pro Rata Treatment.
(a)    Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans shall be made by the Banks pro rata on the basis of their
respective Pro Rata Shares or on the basis of their respective outstanding
Revolving Loans (in the case of continuations and conversions of Revolving Loans
pursuant to Section 2.10), as the case may be from time to time.
(b)    Subject to the provisions of Section 2.20(a)(ii), all payments from or on
behalf of each Borrower on account of any Obligations of such Borrower shall be
apportioned ratably among the Banks based upon their respective share, if any,
of the Obligations with respect to which such payment was made.
(c)    If any Bank shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Bank receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its applicable share
thereof as provided herein, then the Bank receiving such greater proportion
shall (a) notify the Administrative Agent of such fact and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Banks, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Banks ratably in
accordance with their respective applicable shares; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such

41    

--------------------------------------------------------------------------------




participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section
2.14(c) shall not be construed to apply to (x) any payment made by any Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Bank) or (y) any payment obtained by a Bank as consideration for the assignment
of or sale of a participation in any of its Loans or participations in
Reimbursement Obligations or Swingline Loans to any assignee or participant.
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against such Borrower rights
of setoff and counterclaim with respect to such participation as fully as if
such Bank were a direct creditor of such Borrower in the amount of such
participation. If under any applicable Bankruptcy Laws, any Bank receives a
secured claim in lieu of a setoff to which this Section 2.14(c) applies, such
Bank shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Banks entitled under
this Section 2.14(c) to share in the benefits of any recovery on such secured
claim.
2.15    Increased Costs, Etc.
(a)    If, due to any Change in Law, there shall be any increase in the cost to
any Bank of agreeing to make or of making, funding or maintaining Loans or of
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit or the making of any payment on any Letter of Credit (excluding, for
purposes of this Section 2.15, any such increased costs resulting from
Indemnified Taxes or Excluded Taxes), then the applicable Borrower severally
agrees to pay, from time to time, within five days after demand by such Bank
(with a copy of such demand to the Administrative Agent), which demand shall
include a statement of the basis for such demand and a calculation in reasonable
detail of the amount demanded, to the Administrative Agent for the account of
such Bank additional amounts sufficient to compensate such Bank for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the applicable Borrower by such Bank, shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If, due to any Change in Law, there shall be any increase in the amount
of capital or liquidity required or expected to be maintained by any Bank or any
corporation controlling such Bank as a result of or based upon the existence of
such Bank’s commitment to lend hereunder and other commitments of such type,
then, within five days after demand by such Bank or such corporation (with a
copy of such demand to the Administrative Agent), which demand shall include a
statement of the basis for such demand and a calculation in reasonable detail of
the amount demanded, the applicable Borrower severally agrees to pay to the
Administrative Agent for the account of such Bank, from time to time as
specified by such Bank, additional amounts sufficient to compensate such Bank in
the light of such circumstances, to the extent that such Bank reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Bank’s commitment to lend or to Issue or participate in
Letters of Credit hereunder or to making, funding or maintaining any Loan or to
the issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the

42    

--------------------------------------------------------------------------------




applicable Borrower by such Bank shall be conclusive and binding for all
purposes, absent manifest error.
(c)    If, prior to the first day of any Interest Period with respect to any
LIBOR Loan, the Required Banks notify the Administrative Agent that the LIBOR
Rate for such Interest Period for such LIBOR Loans will not adequately reflect
the cost to such Banks of making, funding or maintaining their LIBOR Loans for
such Interest Period, the Administrative Agent shall forthwith so notify the
applicable Borrower and the Banks, whereupon each such LIBOR Loan will (i) in
the case of requested new LIBOR Loans, be made as or remain Base Rate Loans or
as a LIBOR Loan with a different Interest Period as to which the Required Banks
have not given such a notice and (ii) in the case of existing LIBOR Loans,
automatically, on the last day of the then existing Interest Period therefor,
convert into Base Rate Loans or be continued as a LIBOR Loan with a different
Interest Period as to which the Required Banks have not given such notice.
(d)    Notwithstanding any other provision of this Agreement, if any Change in
Law shall assert that it is unlawful, for any Bank or its Applicable Lending
Office to perform its obligations hereunder to make LIBOR Loans or to continue
to fund or maintain LIBOR Loans hereunder, then, on notice thereof and demand
therefor by such Bank to the Borrowers through the Administrative Agent, (i)
each LIBOR Loan of such Bank will automatically, upon such demand, convert into
a Base Rate Loan, and (ii) the obligation of such Bank to make LIBOR Loans or to
convert Loans into LIBOR Loans shall be suspended until the Administrative Agent
shall notify the Borrowers that such Bank has determined that the circumstances
causing such suspension no longer exist (it being understood that such Bank
shall make and maintain Base Rate Loans in the amount that would otherwise be
made and maintained by such Bank as LIBOR Loans absent the circumstances
described above).
(e)    Each Bank shall promptly notify the Borrowers and the Administrative
Agent of any event of which it has actual knowledge which will result in, and
will use reasonable commercial efforts available to it (and not, in such Bank’s
good faith judgment, otherwise disadvantageous to such Bank) to mitigate or
avoid (i) any obligation by the Borrowers to pay any amount pursuant to Section
2.15(a) or 2.15(b) above or pursuant to Section 2.16 or (ii) the occurrence of
any circumstances of the nature described in Section 2.15(c) or 2.15(d) (and, if
any Bank has given notice of any such event and thereafter such event ceases to
exist, such Bank shall promptly so notify the Borrowers and the Administrative
Agent). Without limiting the foregoing, each Bank will designate a different
Applicable Lending Office if such designation will avoid (or reduce the cost to
the Borrowers of) any event described in the preceding sentence and such
designation will not, in such Bank’s good faith judgment, be otherwise
disadvantageous to such Bank.
(f)    Notwithstanding the provisions of Section 2.15(a), 2.15(b) or 2.16 (and
without limiting Section 2.15(e) above), if any Bank fails to notify the
Borrowers of any event or circumstance that will entitle such Bank to
compensation pursuant to Section 2.15(a), 2.15(b) or 2.16 within 120 days after
such Bank obtains actual knowledge of such event or circumstance, then such Bank
shall not be entitled to compensation from the Borrowers for any amount arising
prior to the date which is 120 days before the date on which such Bank notifies
the Borrowers of

43    

--------------------------------------------------------------------------------




such event or circumstance (except that, if the Change in Law giving rise to
compensation is retroactive, then the 120-day shall be extended to include the
period of retroactive effect thereof).
(g)    The applicable Borrower shall pay to each Bank, (i) as long as such Bank
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
"Eurocurrency liabilities"), additional interest on the unpaid principal amount
of each LIBOR Loan equal to the actual costs of such reserves allocated to such
Loan by such Bank (as determined by such Bank in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided such Borrower shall have received at
least 10 days' prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Bank. If a Bank fails to give notice 10
days prior to the relevant interest payment date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.
2.16    Taxes.
(a)    Any and all payments hereunder shall be made, in accordance with
Section 2.11, free and clear of and without deduction or withholding for Taxes,
except as required by applicable law. If any Borrower or the Administrative
Agent shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder to any Bank or any Agent, such Borrower or
the Administrative Agent shall timely pay the full amount deducted or withheld
to the relevant taxation authority or other authority in accordance with
applicable law, and if such Tax is an Indemnified Tax, (i) the sum payable by
such Borrower or the Administrative Agent shall be increased as may be necessary
so that after such Borrower and the Administrative Agent have made all required
deductions or withholding (including deductions or withholding applicable to
additional sums payable under this Section 2.16) such Bank or such Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions or withholding been made and (ii) such Borrower or the
Administrative Agent shall make all such deductions or withholding.
(b)    In addition, each Borrower shall pay to the relevant Governmental
Authority in accordance with applicable law, or timely reimburse the
Administrative Agent for the payment of, any Other Taxes.
(c)    Each Borrower shall indemnify each Bank and each Agent for and hold them
harmless against the full amount of Indemnified Taxes, and for the full amount
of Indemnified Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.16, imposed on or paid by such Bank or such Agent (as the
case may be) and any liability arising therefrom or with respect thereto. This
indemnification payment shall be made within 30 days from the date such Bank or
such Agent (as the case may be) makes written demand therefor.
(d)    Each Bank shall severally indemnify the Administrative Agent, within ten
days after demand therefor, for (i) any Taxes attributable to such Bank (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any Taxes attributable to such Bank’s failure to
comply with the last sentence of Section 10.07(g) relating to the maintenance of
a

44    

--------------------------------------------------------------------------------




record and (iii) any Excluded Taxes attributable to such Bank, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Loan Document or otherwise payable by the Administrative Agent to the
Bank from any other source against any amount due to the Administrative Agent
under this Section 2.16(d).
(e)    Within 30 days after the date of any payment of Taxes by a Borrower
pursuant to this Section 2.16, such Borrower shall furnish to the Administrative
Agent, at its address referred to in Section 10.02, the original or a certified
copy of a receipt evidencing such payment. For purposes of this Section 2.16(e)
or Section 2.16(f), the terms “United States” and “United States person” shall
have the meanings specified in Section 7701(a)(9) and 7701(a)(10) of the
Internal Revenue Code, respectively.
(f)    (1) Each Bank, that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Initial Bank or each Issuing Bank, as the case may be, and on the date of
the Assignment and Acceptance pursuant to which it becomes a Bank in the case of
each other Bank, and from time to time thereafter as requested in writing by the
Administrative Agent or the Parent (but only so long thereafter as such Bank
remains lawfully able to do so), shall deliver to each of the Administrative
Agent and the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.16(f)(ii)
below) shall not be required if in the Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.
(i)    Without limiting the generality of the foregoing, in the event that any
Borrower is a resident for tax purposes in the United States,
(A)    Each Bank that is a United States person, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Bank or
each Issuing Bank, as the case may be, and on the date of the Assignment and
Acceptance pursuant to which it becomes a Bank in the case of each other Bank,
and from time to time thereafter as requested

45    

--------------------------------------------------------------------------------




in writing by the Administrative Agent or the Borrower (but only so long
thereafter as such Bank remains lawfully able to do so), shall deliver to the
Borrower and the Administrative Agent, two executed originals of Internal
Revenue Service (“IRS”) Form W-9 certifying that such Bank is exempt from U.S.
federal backup withholding tax;
(B)    Each Bank that is not a United States person, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Bank or
each Issuing Bank, as the case may be, and on the date of the Assignment and
Acceptance pursuant to which it becomes a Bank in the case of each other Bank,
and from time to time thereafter as requested in writing by the Administrative
Agent or the Borrower (but only so long thereafter as such Bank remains lawfully
able to do so), shall deliver to the Borrower and the Administrative Agent, two
executed originals of IRS Forms W-8BEN or W-8ECI or, in the case of a Bank
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Internal Revenue Code, (x) a certificate to the effect that such
Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) two executed originals of IRS Form
W-8BEN, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Bank is exempt from or entitled to a reduced rate
of United States withholding tax on payments pursuant to this Agreement or, in
the case of a Bank providing a form W-8, certifying that such Bank is a foreign
corporation, partnership, estate or trust. If any form or document referred to
in this Section 2.16(f) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8BEN, W-8ECI or W-8 (and the
related certificate described above), that the Bank reasonably considers to be
confidential, the Bank shall give notice thereof to the Parent and shall not be
obligated to include in such form or document such confidential information
(g)    Each Bank agrees that if any form or certification it previously
delivered pursuant to Section 2.16(f) expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(h)    Each Bank represents and warrants to the Borrowers and the Administrative
Agent that, as of the date such Bank becomes a party to this Agreement, such
Bank is entitled to receive payments hereunder from the Borrowers and the
Administrative Agent without deduction or withholding for or on account of any
Taxes; provided that this representation (i) shall not

46    

--------------------------------------------------------------------------------




apply to any matters relating to FATCA and (ii) assumes that with respect to
Swiss Withholding Tax, the Parent is in compliance with the Ten Non-Bank Rule
and the Twenty Non-Bank Rule.
(i)    If a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Bank shall deliver to the Parent and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Parent or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Parent or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (i), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(j)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.16 (including by the payment of additional amounts
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund, net of all out-of-pocket expenses of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
indemnified party is not required to pay any amount to an indemnifying party
pursuant to this paragraph, the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
2.17    Compensation. Each Borrower will compensate each Bank upon demand for
all losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or redeployment of deposits or other funds
required by such Bank to fund or maintain such Borrower's LIBOR Loans, but
excluding lost profits) that such Bank may incur or sustain (i) if for any
reason (other than a default by such Bank) a Borrowing or continuation of, or
conversion into, a LIBOR Loan of such Borrower does not occur on a date
specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan of such Borrower occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18 or any acceleration of the maturity of the Loans
pursuant to Section 7.01), (iii) if any prepayment of any LIBOR Loan of such
Borrower is not made on any date specified in a notice of prepayment given by
such Borrower or (iv) as a consequence of any other failure by such Borrower to
make any payments with respect to any LIBOR Loan of such Borrower when due
hereunder. Calculation of all amounts payable to a Bank under this Section 2.17
shall be made as though such Bank had actually funded its relevant LIBOR Loan
through the purchase of

47    

--------------------------------------------------------------------------------




a Eurodollar deposit bearing interest at the LIBOR Rate in an amount equal to
the amount of such LIBOR Loan, having a maturity comparable to the relevant
Interest Period; provided, however, that each Bank may fund its LIBOR Loans in
any manner it sees fit and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section 2.17. A certificate (which
shall be in reasonable detail) showing the bases for the determinations set
forth in this Section 2.17 by any Bank as to any additional amounts payable
pursuant to this Section 2.17 shall be submitted by such Bank to the applicable
Borrower either directly or through the Administrative Agent. Determinations set
forth in any such certificate made in good faith for purposes of this Section
2.17 of any such losses, expenses or liabilities shall be conclusive absent
manifest error.
2.18    Replacement of Affected Bank, Defaulting Bank or Nonconsenting Bank. At
any time any Bank is an Affected Bank, a Defaulting Bank or a Nonconsenting
Bank, the Borrowers may, at their sole expense (including the assignment fee
specified in Section 10.07(a)) and effort, replace such Affected Bank,
Defaulting Bank or Nonconsenting Bank as a party to this Agreement with one or
more other Banks and/or Eligible Assignees, and upon notice from the Borrowers
such Affected Bank, Defaulting Bank or Nonconsenting Bank shall assign pursuant
to an Assignment and Acceptance, and without recourse or warranty, its
Commitment, its Loans, the Reimbursement Obligations owing to it, its
obligations to fund Letter of Credit payments, its participation in, and its
rights and obligations with respect to, Swingline Loans and Letters of Credit,
and all of its other rights and obligations hereunder to such other Banks and/or
Eligible Assignees for a purchase price equal to the sum of the principal amount
of the Loans and Reimbursement Obligations so assigned, all accrued and unpaid
interest thereon, such Affected Bank’s, Defaulting Bank’s or Nonconsenting
Bank’s Pro Rata Share of all accrued and unpaid fees payable pursuant to
Section 2.09, any amounts payable pursuant to Section 2.17 as a result of such
Bank receiving payment of any LIBOR Loan prior to the end of an Interest Period
therefor (assuming for such purpose that receipt of payment pursuant to such
Assignment and Acceptance constitutes payment of such LIBOR Loan) and all other
obligations owed to such Bank hereunder. Notwithstanding the foregoing, (i) no
Affected Bank, Defaulting Bank or Nonconsenting Bank shall be required to make
any such assignment if, prior to its receipt of the notice from the Borrowers
referred to in the foregoing sentence, as a result of a waiver or otherwise, the
circumstances entitling the Borrowers to require such assignment cease to apply,
and (ii) no Nonconsenting Bank shall be required to make any such assignment if
at the time of any such proposed assignment, any Default under this Agreement
has occurred and is continuing.
2.19    Increase in Commitments.
(a)    The Parent shall have the right, at any time and from time to time after
the Effective Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the aggregate Commitments (each
such requested increase, a “Commitment Increase”), by having one or more
existing Banks increase their respective Commitments then in effect (each, an
“Increasing Bank”), by adding as a Bank with a new Commitment hereunder one or
more Persons that are not already Banks (each, an “Additional Bank”), or a
combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or, unless the
Administrative Agent otherwise consents, a higher integral

48    

--------------------------------------------------------------------------------




multiple of $5,000,000, (ii) immediately after giving effect to any Commitment
Increase, the aggregate of all Commitment Increases effected after the Effective
Date shall not exceed $500,000,000, and (iii) no existing Bank shall be
obligated to increase its Commitment as a result of any request for a Commitment
Increase by the Parent unless it agrees in its sole discretion to do so.
(b)    Each Additional Bank must qualify as an Eligible Assignee (the approval
of which by the Administrative Agent, each Fronting Bank that has Issued an
outstanding Letter of Credit and the Swingline Bank shall not be unreasonably
withheld, conditioned or delayed) and the Parent and each Additional Bank shall
execute a joinder agreement together with all such other documentation as the
Administrative Agent may reasonably require, all in form and substance
reasonably satisfactory to the Administrative Agent, to evidence the Commitment
of such Additional Bank and its status as a Bank hereunder.
(c)    If the aggregate Commitments are increased in accordance with this
Section, (i) the Parent shall determine the final amount and allocation of such
increase and (ii) the Administrative Agent and the Parent shall determine the
effective date (the “Commitment Increase Date,” which shall be a Business Day
not less than 30 days prior to the Maturity Date) of such increase. The
Administrative Agent shall promptly notify the Parent and the Banks of the final
amount and allocation of such increase and the Commitment Increase Date. The
Administrative Agent is hereby authorized, on behalf of the Banks, to enter into
any amendments to this Agreement and the other Loan Documents as the
Administrative Agent shall reasonably deem appropriate to effect such Commitment
Increase.
(d)    Notwithstanding anything set forth in this Section 2.19 to the contrary,
no increase in the aggregate Commitments pursuant to this Section 2.19 shall be
effective unless:
(i)    The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
(A)    as to each Increasing Bank, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Bank, a duly
executed joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.19(b);
(B)    an instrument, duly executed by each Borrower, acknowledging and
reaffirming its obligations under this Agreement and the other Loan Documents;
(C)    unless covered by resolutions previously delivered hereunder, a
certificate of the secretary or an assistant secretary or other appropriate
officer of each Borrower, certifying to and attaching the resolutions adopted by
the board of directors (or similar governing body) of such Borrower approving or
consenting to such Commitment Increase;

49    

--------------------------------------------------------------------------------




(D)    a certificate of a Responsible Officer, certifying that (y) as of the
Commitment Increase Date, all representations and warranties of the Borrowers
contained in this Agreement and the other Loan Documents qualified as to
materiality are true and correct and those not so qualified are true and correct
in all material respects, both immediately before and after giving effect to the
Commitment Increase (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
as of such date), and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to such Commitment
Increase; and
(ii)    If there is a non-ratable increase in the aggregate Commitments, each
outstanding Syndicated Letter of Credit shall have been amended giving effect to
the reallocation of the Commitments or, if required, returned by each respective
beneficiary to the Administrative Agent and cancelled and/or exchanged for a new
or amended Syndicated Letter of Credit giving effect to the reallocated
Commitments; and
(iii)    In the case of any Credit Extension in connection with such Commitment
Increase, the conditions precedent set forth in Section 4.02 shall have been
satisfied.
To the extent necessary to keep the outstanding Loans ratable in the event of
any non-ratable increase in the aggregate Commitments, on the Commitment
Increase Date, (i) all then outstanding LIBOR Loans (the “Initial Loans”) shall
automatically be converted into Base Rate Loans, (ii) immediately after the
effectiveness of the Commitment Increase, the applicable Borrowers shall, if
they so request, convert such Base Rate Loans into LIBOR Loans (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Notice of Conversion/Continuation delivered to the Administrative
Agent in accordance with Section 2.10, (iii) each Bank shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Bank’s Pro Rata Share (calculated
after giving effect to the Commitment Increase) of the Subsequent Borrowings and
(z) such Bank’s Pro Rata Share (calculated without giving effect to the
Commitment Increase) of the Initial Loans, (iv) after the Administrative Agent
receives the funds specified in clause (iii) above, the Administrative Agent
shall pay to each Bank the portion of such funds equal to the difference, if
positive, between (y) such Bank’s Pro Rata Share (calculated without giving
effect to the Commitment Increase) of the Initial Loans and (z) such Bank’s Pro
Rata Share (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (v) the Banks shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their respective Commitment
(calculated after giving effect to the Commitment Increase), (vi) each
applicable Borrower shall pay all accrued but unpaid interest on the Initial
Loans to the Banks

50    

--------------------------------------------------------------------------------




entitled thereto, and (vii) Schedule I shall automatically be amended to reflect
the Commitments of all Banks after giving effect to the Commitment Increase. The
conversion of the Initial Loans pursuant to clause (i) above shall be subject to
indemnification by the applicable Borrowers pursuant to the provisions of
Section 2.17 if the Commitment Increase Date occurs other than on the last day
of the Interest Period relating thereto. Notwithstanding the foregoing, the
Parent and the Administrative Agent may agree upon other methods of implementing
a Commitment Increase (including a phase-in of a Commitment Increase with
certain Banks having temporary risk participations in outstanding Revolving
Loans pending the end of Interest Periods for LIBOR Loans) so long as the
applicable method is not materially disadvantageous to any Bank.
2.20    Defaulting Banks.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Bank becomes a Defaulting Bank, then, until such time as such Bank is no
longer a Defaulting Bank, to the extent permitted by applicable law:
(i)    Such Defaulting Bank’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of “Required Banks” and in Section 10.01.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Bank pursuant to Section
10.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
(C)    first, to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent hereunder;
(D)    second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Bank to the Fronting Banks or the Swingline Bank hereunder;
(E)    third, if so determined by the Administrative Agent or requested by a
Fronting Bank, to Cash Collateralize the Letter of Credit Exposure with respect
to such Defaulting Bank in accordance with Section 2.20(c);
(F)    fourth, as the applicable Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which such Defaulting Bank has failed to fund its Pro Rata Share as
required by this Agreement, as determined by the Administrative Agent;

51    

--------------------------------------------------------------------------------




(G)    fifth, if so requested by the Parent or the Administrative Agent, to be
held in a non-interest bearing deposit account and released in order to (x)
satisfy such Defaulting Bank’s present (to the extent not applied pursuant to
the foregoing clauses (A) through (D)) or potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Fronting Banks’ future Fronting Exposure with respect to such Defaulting Bank
with respect to future Letters of Credit Issued under this Agreement, in
accordance with Section 2.20(c);
(H)    sixth, to the payment of any amounts owing to the Banks, the Swingline
Bank or any Fronting Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Bank, the Swingline Bank or any Fronting Bank
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement;
(I)    seventh, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; and
(J)    eighth, to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or any L/C Disbursement in respect of which such Defaulting Bank has not
fully funded its Pro Rata Share, and (y) such Loans were made or the related
Letters of Credit were Issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and obligations in respect of Letters of Credit owed to, all
non-Defaulting Banks on a pro rata basis prior to being applied to the payment
of any Loans of, or obligations in respect of Letters of Credit owed to, such
Defaulting Bank. Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by such
Defaulting Bank or to post Cash Collateral pursuant to this Section 2.20(a)(ii)
shall be deemed paid to and redirected by such Defaulting Bank, and each Bank
irrevocably consents thereto.
(iii)    No Defaulting Bank shall be entitled to receive any commitment fee
under Section 2.09(a) for any period during which that Bank is a Defaulting Bank
(and the Borrowers shall not be required to pay any such commitment fee that
otherwise would have been required to have been paid to that Defaulting Bank).
Each Defaulting Bank shall be entitled to receive Letter of Credit Fees for any
period during which that Bank is a Defaulting Bank (and the Borrowers shall be
required to pay such Letter of Credit Fees to such Defaulting Bank) only to the
extent allocable to its Pro Rata Share of the Stated Amount of Letters of Credit
for

52    

--------------------------------------------------------------------------------




which such Defaulting Bank has provided Cash Collateral pursuant to this Section
2.19. With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Bank pursuant to the previous sentence, the Borrowers shall (x) pay
to each non-Defaulting Bank that portion of any such fee otherwise payable to
such Defaulting Bank with respect to such Defaulting Bank’s participation in
Participated Letters of Credit that have been reallocated to such non-Defaulting
Bank pursuant to clause (iv) below, (y) pay to each Fronting Bank the amount of
any such fee otherwise payable to such Defaulting Bank to the extent allocable
to such Fronting Bank’s Fronting Exposure to such Defaulting Bank, and (z) not
be required to pay the remaining amount of any such fee.
(iv)    All of such Defaulting Bank’s Swingline Exposure and Letter of Credit
Exposure in respect of Participated Letters of Credit shall automatically
(effective on the day such Bank becomes a Defaulting Bank) be reallocated among
the non-Defaulting Banks in accordance with their respective Pro Rata Shares of
the aggregate Commitments (calculated without regard to such Defaulting Bank’s
Commitment), but in each case only to the extent that (x) no Default or Event of
Default shall have occurred and be continuing (and, unless the Parent shall have
otherwise notified the Administrative Agent at the time, each Borrower shall be
deemed to have represented and warranted that such condition is satisfied at
such time), and (y) such reallocation does not cause the Credit Exposure of any
non-Defaulting Bank to exceed such non-Defaulting Bank’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a non-Defaulting Bank as a result of
such non-Defaulting Bank’s increased exposure following such reallocation.
(v)    If the reallocation described in Section 2.20(a)(iv) cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to them hereunder or under law, (i) first, prepay Swingline
Loans in an amount equal to the Swingline Bank’s Swingline Exposure and (ii)
second, within two Business Days following notice by the Administrative Agent,
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to Section 2.20(a)(iv)) with respect to such Defaulting
Bank in accordance with the procedures set forth in Section 2.20(c). Any Cash
Collateral delivered by the Borrowers pursuant to this Section shall be
deposited in an interest bearing account with the Administrative Agent and shall
bear interest at a rate applicable for such account.
(b)    If the Parent, the Administrative Agent, the Swingline Bank and each
Fronting Bank that has Fronting Exposure agree in writing in their sole
discretion that a Defaulting Bank should no longer be deemed to be a Defaulting
Bank, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any

53    

--------------------------------------------------------------------------------




conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Defaulting Bank will, to the extent applicable, purchase
that portion of outstanding Loans of the other Banks or take such other actions
as the Administrative Agent may determine to be necessary to cause the Loans,
Syndicated Letters of Credit and funded and unfunded participations in
Participated Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Banks in accordance with their respective Credit Exposures (without
giving effect to Section 2.20(a)(iv)), whereupon such Defaulting Bank will cease
to be a Defaulting Bank; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while that Bank was a Defaulting Bank; provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to non-Defaulting Bank will constitute a waiver or release
of any claim of any party hereunder arising from that Bank’s having been a
Defaulting Bank.
(c)    (1)    At any time that there shall exist a Defaulting Bank, within one
Business Day following the written request of the Administrative Agent or any
Fronting Bank (with a copy to the Administrative Agent) the applicable Borrower
shall Cash Collateralize all Letter of Credit Exposure with respect to such
Defaulting Bank (determined after giving effect to Section 2.20(a)(iv) and any
Cash Collateral provided by such Defaulting Bank).
(iv)    The Borrowers, and to the extent provided by any Defaulting Bank, such
Defaulting Bank, hereby grant to the Administrative Agent, for the benefit of
the Fronting Banks, and agrees to maintain, a first priority security interest
in all Cash Collateral provided by a Borrower pursuant to Section 2.20(c)(i) as
security for the Defaulting Banks’ obligation to fund participations in respect
of Letters of Credit, to be applied pursuant to clause (iii) below. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the
Fronting Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Letter of Credit Exposure with respect to such
Defaulting Bank at such time, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Bank).
(v)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.19 shall be held and applied to
the satisfaction of the Defaulting Bank’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Bank, any interest accrued on such obligation) and other obligations
for which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.
Cash Collateral (or the appropriate portion thereof) provided to reduce Letter
of Credit Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable

54    

--------------------------------------------------------------------------------




Letter of Credit Exposure or other obligations giving rise thereto (including by
the termination of Defaulting Bank status of the applicable Defaulting Bank (or,
as appropriate, its assignee)) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, that
(x) Cash Collateral furnished by or on behalf of a Borrower shall not be
released during the existence of a Default or Event of Default and (y) the
Person providing Cash Collateral and each applicable Fronting Bank may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Letter of Credit Exposure or other obligations.
ARTICLE III    
LETTERS OF CREDIT
3.01    Syndicated Letters of Credit.
(g)    General. Subject to the terms and conditions set forth herein, at the
request of any Borrower at any time and from time to time during the
Availability Period, each Issuing Bank agrees to Issue Letters of Credit as
Syndicated Letters of Credit for the account of such Borrower or for the account
of any Wholly Owned Subsidiary; provided, that the Parent shall be a joint
applicant and account party with respect to any such Syndicated Letter of Credit
Issued for the account of a Person that is not a Borrower, and the Parent shall
be deemed the “Borrower” hereunder with respect to any such Syndicated Letter of
Credit. Each Syndicated Letter of Credit shall be in a form customarily used or
otherwise approved by the applicable Borrower and L/C Agent. If at the time that
any Borrower requests the Issuance of a Syndicated Letter of Credit by any Bank
that is a Non-NAIC Bank, any Non-NAIC Fronting Bank may Issue such Non-NAIC
Bank’s Pro Rata Share of such Syndicated Letter of Credit pursuant to terms set
forth in Section 3.01(h). Absent the prior written consent of each Issuing Bank,
no Syndicated Letter of Credit may be Issued that would vary the several and not
joint nature of the obligations of the Issuing Banks thereunder as provided in
the next succeeding sentence. Each Syndicated Letter of Credit shall be Issued
by all of the Issuing Banks acting through the L/C Agent, at the time of
Issuance as a single multi-bank letter of credit, but the obligation of each
Issuing Bank thereunder shall be several and not joint, in the amount of its Pro
Rata Share of the Stated Amount of such Syndicated Letter of Credit, provided
that the applicable Non-NAIC Fronting Bank shall be severally (and not jointly)
liable for its Pro Rata Share of the Stated Amount of such Syndicated Letter of
Credit plus the Pro Rata Share of each Non-NAIC Bank that it agrees to front for
pursuant to Section 3.01(h).
(h)    Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, the applicable Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
L/C Agent) to the L/C Agent at least three Business Days in advance of the
requested date of Issuance (or such shorter period as is acceptable to the L/C
Agent, including with respect to any request for the issuance of a Syndicated
Letter of Credit on the Effective Date) a notice in a form reasonably acceptable
to the L/C Agent (a “Syndicated Letter of Credit Notice”) requesting the
Issuance of a Syndicated Letter of Credit, or identifying the Syndicated Letter
of Credit to be amended, renewed, extended or increased, as the case may be, and
specifying the date of Issuance (which shall be a Business

55    

--------------------------------------------------------------------------------




Day), the date on which such Syndicated Letter of Credit is to expire (which
shall comply with Section 3.01(c)), the amount of such Syndicated Letter of
Credit, the Applicable Currency of such Syndicated Letter of Credit, the name
and address of the beneficiary thereof and the terms and conditions of (and such
other information as shall be necessary to prepare, amend, renew, extend or
increase, as the case may be) such Syndicated Letter of Credit, it being
understood and agreed that Syndicated Letters of Credit may be extended and
renewed in accordance with Section 3.01(c). If requested by the L/C Agent, the
applicable Borrower shall submit a letter of credit application on the L/C
Agent’s standard form (with such changes as the L/C Agent shall reasonably deem
appropriate) in connection with any request for a Syndicated Letter of Credit.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application submitted by any Borrower to the L/C Agent relating to any
Syndicated Letter of Credit, the terms and conditions of this Agreement shall
control.
(i)    Expiration of Syndicated Letters of Credit. Each Syndicated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the Issuance of such Syndicated Letter of
Credit, or (ii) the L/C Maturity Date; provided, however, that at the applicable
Borrower’s request a Syndicated Letter of Credit shall provide by its terms, and
on terms acceptable to the L/C Agent, for renewal for successive periods of one
year or less (but not beyond the L/C Maturity Date) unless and until the L/C
Agent shall have delivered prior written notice of nonrenewal to the beneficiary
of such Syndicated Letter of Credit no later than the time specified in such
Syndicated Letter of Credit (which the L/C Agent shall do only if one or more of
the applicable conditions under Section 4.02 (other than the delivery of a
Letter of Credit Notice) is not then satisfied). The L/C Agent shall promptly
provide a copy of any such notice to the applicable Borrower.
(j)    Obligation of Banks. The obligation of any Issuing Bank under any
Syndicated Letter of Credit shall be several and not joint and shall be in an
amount equal to such Issuing Bank’s Pro Rata Share of the aggregate Stated
Amount of such Syndicated Letter of Credit at the time such Syndicated Letter of
Credit is Issued, and each Syndicated Letter of Credit shall expressly so
provide; provided that the applicable Non-NAIC Fronting Bank shall be severally
(and not jointly liable) for its Pro Rata Share of the Stated Amount of such
Syndicated Letter of Credit plus the Pro Rata Share of each Non-NAIC Bank for
which it is fronting pursuant to Section 3.01(h). No increase of Commitments
under Section 2.19 or assignment of Commitments under Section 2.18 or Section
10.07 shall change or affect the liability of any Issuing Bank under any
outstanding Syndicated Letter of Credit until such Syndicated Letter of Credit
is amended giving effect to such increase, assignment or reallocation, as the
case may be. The failure of any Issuing Bank to make any L/C Disbursement in
respect of any Syndicated Letter of Credit on any date shall not relieve any
other Issuing Bank of its corresponding obligation, if any, hereunder to do so
on such date, but no Issuing Bank shall be responsible for the failure of any
other Issuing Bank to make its L/C Disbursement in respect of any Syndicated
Letter of Credit.
(k)    Issuance Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the L/C Agent in the name and on behalf of, and as
attorney-in-fact for, each Issuing

56    

--------------------------------------------------------------------------------




Bank party to such Syndicated Letter of Credit, and the L/C Agent shall act
under each Syndicated Letter of Credit, and each Syndicated Letter of Credit
shall expressly provide that the L/C Agent shall act, as the agent of each such
Issuing Bank to (i) execute and deliver such Syndicated Letter of Credit, (ii)
receive drafts, other demands for payment and other documents presented by the
beneficiary under such Syndicated Letter of Credit, (iii) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Syndicated Letter of Credit, (iv) notify such Issuing Bank and the
applicable Borrower that a valid drawing has been made and the date that the
related L/C Disbursement is to be made and (v) exercise all rights held by the
issuer of a letter of credit under the documents for which such Syndicated
Letter of Credit shall provide credit enhancement (or designate any Person as
its representative for all such purposes under such documents); provided that
the L/C Agent shall have no obligation or liability for any L/C Disbursement
under such Syndicated Letter of Credit, and each Syndicated Letter of Credit
shall expressly so provide. Each Issuing Bank hereby irrevocably appoints and
designates the L/C Agent as its attorney-in-fact, acting through any duly
authorized officer, to execute and deliver in the name and on behalf of such
Issuing Bank each Syndicated Letter of Credit to be Issued by such Issuing Bank
hereunder and to take such other actions contemplated by this Section 3.01(e).
Promptly upon the request of the L/C Agent, each Issuing Bank will furnish to
the L/C Agent such additional powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the L/C Agent has the power to act as attorney-in-fact for
such Issuing Bank to execute and deliver such Syndicated Letter of Credit.
(l)    Disbursement Procedures. The L/C Agent shall, within a reasonable time
following its receipt thereof (and, in any event, within any specific time
specified in the text of the relevant Syndicated Letter of Credit), examine all
documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The L/C Agent shall promptly after such examination and before
such L/C Disbursement notify each applicable Issuing Bank and the applicable
Borrower by telephone (confirmed by telecopy or email) of such demand for
payment. With respect to any demand for payment made under a Syndicated Letter
of Credit which the L/C Agent has informed the applicable Issuing Banks is
valid, each such Issuing Bank will promptly make an L/C Disbursement in respect
of such Syndicated Letter of Credit and in the Applicable Currency, such L/C
Disbursement to be made to the account of the L/C Agent most recently designated
by it for such purpose by notice to the Issuing Banks. The L/C Agent will make
such L/C Disbursement available to the beneficiary of such Syndicated Letter of
Credit by promptly crediting the amounts so received, in the funds so received,
to the account identified by such beneficiary in connection with such demand for
such L/C Disbursement. Promptly following any L/C Disbursement by any Issuing
Bank in respect of any Syndicated Letter of Credit, the L/C Agent will notify
the applicable Borrower of such L/C Disbursement.
(m)    Reimbursement. Each Borrower agrees that it shall reimburse the
applicable Issuing Banks in respect of L/C Disbursements made under such
Borrower’s Syndicated Letter of Credit by paying to the Administrative Agent an
amount in Dollars equal to the aggregate of the Dollar Amount (calculated as of
the L/C Disbursement Date) of each L/C Disbursement no later than 2:00 p.m. on
the Business Day following the L/C Disbursement Date (the “Syndicated L/C Honor
Date”) with respect to such Syndicated Letter of Credit together with interest
thereon

57    

--------------------------------------------------------------------------------




payable as provided in Section 3.06. If the applicable Borrower fails to so
reimburse the Issuing Banks by such time of the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), so long as the conditions set forth in
Section 4.02 (other than the delivery of a Notice of Borrowing) are satisfied
and subject to the amount of the Unused Commitments, such Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Syndicated L/C Honor Date in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02(a)(i) for the
principal amount of Borrowings, and the L/C Disbursements of each of the Issuing
Banks shall be deemed to have satisfied their obligation to fund their Pro Rata
Share of such Borrowing. Without limiting any other obligations of each Borrower
hereunder, each Borrower hereby agrees to indemnify each applicable Issuing Bank
in respect of each Syndicated Letter of Credit denominated in a Foreign Currency
for any and all costs, expenses and losses incurred by such Issuing Bank as a
result of receiving payment or reimbursement for any L/C Disbursement thereunder
from any Person in a Currency other than Dollars. Any such amount payable to any
Issuing Bank shall be payable within ten Business Days after demand and
submission by such Issuing Bank of satisfactory evidence reflecting the
calculation of such amount, which shall be conclusive absent manifest error.
(n)    Non-NAIC Banks. In the event any Bank advises the L/C Agent that such
Bank is a Non-NAIC Bank, (i) such Non-NAIC Bank shall cease to Issue Syndicated
Letters of Credit so long as it is a Non-NAIC Bank and shall use its
commercially reasonable efforts to enter into an agreement with a Bank to act as
a Non-NAIC Fronting Bank and to Issue such Non-NAIC Bank’s Pro Rata Share of any
Syndicated Letter of Credit, (ii) to the extent Syndicated Letters of Credit are
outstanding, the L/C Agent will use commercially reasonable efforts to amend any
Syndicated Letter of Credit such that such Non-NAIC Bank is removed from such
Syndicated Letter of Credit and the applicable Non-NAIC Fronting Bank, if any,
is added to such Syndicated Letter of Credit to honor any draft drawn thereon in
an amount equal to the Non-NAIC Bank’s Pro Rata Share with respect to such
Syndicated Letter of Credit, and (iii) immediately upon the issuance or
amendment of any Syndicated Letter of Credit, each Non-NAIC Bank shall be deemed
to, and hereby irrevocably and unconditionally agrees to, without recourse or
warranty, purchase from the applicable Non-NAIC Fronting Bank, if any, a risk
participation in each such Syndicated Letter of Credit in accordance with
Section 3.02(d) in an amount equal to such Non-NAIC Bank’s Pro Rata Share of the
Stated Amount of such Syndicated Letter of Credit.
3.02    Participated Letters of Credit.
(i)    General. Subject to the terms and conditions set forth herein, any
Borrower may request any Fronting Bank (other than a Non-NAIC Fronting Bank) to
Issue, at any time and from time to time during the Availability Period, and
such Fronting Bank hereby agrees to Issue, Participated Letters of Credit for
the account of such Borrower or for the account of any Wholly Owned Subsidiary;
provided, that the Parent shall be a joint applicant and account party with
respect to any such Participated Letter of Credit Issued for the account of a
Person that is not a Borrower, and the Parent shall be deemed the “Borrower”
hereunder with respect to any such Participated Letter of Credit. Each
Participated Letter of Credit shall be in a form customarily used or otherwise
approved by the applicable Borrower and the applicable Fronting Bank.

58    

--------------------------------------------------------------------------------




(j)    Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, the applicable Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Fronting Bank and Administrative Agent) to the applicable Fronting
Bank and the Administrative Agent (which will promptly notify the Banks) at
least three Business Days in advance of the requested date of Issuance (or such
shorter period as is acceptable to the applicable Fronting Bank, including with
respect to any request for the Issuance of a Participated Letter of Credit on
the Effective Date, subject to approval by the applicable Fronting Bank) a
notice in a form reasonably acceptable to the applicable Fronting Bank (a
“Participated Letter of Credit Notice”) requesting the Issuance of a
Participated Letter of Credit, or identifying the Participated Letter of Credit
to be amended, renewed, extended or increased, as the case may be, and
specifying the date of Issuance (which shall be a Business Day), the date on
which such Participated Letter of Credit is to expire (which shall comply with
Section 3.02(c)), the amount of such Participated Letter of Credit, the
Applicable Currency of such Participated Letter of Credit, the name and address
of the beneficiary thereof and the terms and conditions of (and such other
information as shall be necessary to prepare, amend, renew, extend or increase,
as the case may be) such Participated Letter of Credit, it being understood and
agreed that Participated Letters of Credit may be extended and renewed in
accordance with Section 3.02(c). If requested by any applicable Fronting Bank,
the applicable Borrower shall submit a letter of credit application on such
Fronting Bank’s standard form (with such changes as such Fronting Bank shall
reasonably deem appropriate) in connection with any request for a Participated
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application submitted by any Borrower to such Fronting Bank relating
to any Participated Letter of Credit, the terms and conditions of this Agreement
shall control.
(k)    Expiration of Participated Letters of Credit. Each Participated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the Issuance of such Participated Letter of
Credit, or (ii) the L/C Maturity Date; provided, however, that at the applicable
Borrower’s request a Participated Letter of Credit shall provide by its terms,
and on terms acceptable to the applicable Fronting Bank, for renewal for
successive periods of one year or less (but not beyond the L/C Maturity Date)
unless and until the applicable Fronting Bank shall have delivered prior written
notice of nonrenewal to the beneficiary of such Participated Letter of Credit no
later than the time specified in such Participated Letter of Credit (which the
applicable Fronting Bank shall do only if one or more of the applicable
conditions under Section 4.02 (other than the delivery of a Letter of Credit
Notice) is not then satisfied). The applicable Fronting Bank shall promptly
provide a copy of any such notice to the applicable Borrower and the
Administrative Agent.
(l)    Participations. By the Issuance of a Participated Letter of Credit (or
the fronting for a Non-NAIC Bank in respect of a Syndicated Letter of Credit
pursuant to Section 3.01(h)) by the applicable Fronting Bank and without any
further action on the part of the applicable Fronting Bank or the Banks, the
applicable Fronting Bank hereby grants to each applicable Bank in respect of
such Participated Letter of Credit (or to the Non-NAIC Bank in respect of such
Syndicated Letter of Credit), and each such Bank (or such Non-NAIC Bank) hereby
acquires

59    

--------------------------------------------------------------------------------




from the applicable Fronting Bank, a participation in such Participated Letter
of Credit (or such Syndicated Letter of Credit) in an amount equal to the Dollar
Amount of such Bank’s Pro Rata Share of the Stated Amount of such Participated
Letter of Credit (or such Syndicated Letter of Credit) and the applicable
Borrower’s reimbursement obligations with respect thereto. Each Bank (or
Non-NAIC Bank) acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Participated Letters of
Credit (or, with respect to any Non-NAIC Bank, Syndicated Letters of Credit) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any such Letter of
Credit or the existence of a Default or Event of Default or reduction or
termination of the aggregate Commitments. In consideration and in furtherance of
the foregoing, each Bank (or Non-NAIC Bank) hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Fronting Bank, the Dollar Amount of such Bank’s Pro Rata Share of
each L/C Disbursement made by the applicable Fronting Bank in respect of any
Participated Letter of Credit (or, with respect to any Non-NAIC Bank, Syndicated
Letter of Credit) promptly upon the request of the applicable Fronting Bank at
any time from the time such L/C Disbursement is made until such L/C Disbursement
is reimbursed by the applicable Borrower or at any time after any reimbursement
payment is required to be disgorged or refunded to any Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly following receipt by the Administrative Agent of
any payment from any Borrower pursuant to Section 3.02(f), the Administrative
Agent shall distribute such payment to the applicable Fronting Bank or, to the
extent that any Bank or Non-NAIC Bank have made payments pursuant to this
paragraph to reimburse the applicable Fronting Bank, then to such Banks or
Non-NAIC Bank and the applicable Fronting Bank as their interests may appear.
Any payment made by a Bank or Non-NAIC Bank pursuant to this paragraph to
reimburse any Fronting Bank for any L/C Disbursement made by it shall not
relieve the applicable Borrower of its obligation to reimburse such L/C
Disbursement. Notwithstanding anything herein to the contrary, effective upon
the increase of the Commitments pursuant to Section 2.19, each Bank’s
participation in any Participated Letter of Credit (and each Non-NAIC Bank’s
participation in any Syndicated Letter of Credit) outstanding on such date shall
be adjusted to reflect its Pro Rata Share after giving effect to such increase.
(m)    Disbursement Procedures; Funding of Participations.
(viii)    The applicable Fronting Bank shall, within a reasonable time following
its receipt thereof (and, in any event, within any time specified in the text of
the relevant Participated Letters of Credit Issued by it), examine all documents
purporting to represent a demand for payment under a Participated Letter of
Credit. The applicable Fronting Bank shall promptly after such examination
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy or email) of such demand for payment and whether such
Fronting Bank has made or will make a L/C Disbursement thereunder. If such
Borrower shall fail to reimburse the applicable Fronting Bank for such L/C
Disbursement on the date and time specified in Section 3.02(f), the
Administrative Agent shall notify each applicable Bank of the applicable L/C

60    

--------------------------------------------------------------------------------




Disbursement, the payment then due from such Borrower in respect thereof and the
Dollar Amount of such Bank’s Pro Rata Share thereof. Each applicable Bank
(including any applicable Non-NAIC Bank) shall upon such notice make funds
available to the Administrative Agent in Dollars for the account of the
applicable Fronting Bank at the Administrative Agent’s Account in an amount
equal to (i) in the case of a Participated Letter of Credit, the Dollar Amount
of its Pro Rata Share of the unpaid L/C Disbursement and (ii) in the case of a
Non-NAIC Bank with respect to Syndicated Letters of Credit, the Dollar Amount of
its Pro Rata Share of such Syndicated Letters of Credit being fronted by such
Fronting Bank pursuant to Section 3.01(h) (such amount, its “L/C Advance”) not
later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable Fronting Bank for the amount of any payment made by such Fronting
Bank under such Participated Letter of Credit (or such Syndicated Letter of
Credit in the case of a Non-NAIC Bank), together with interest as provided
herein.
(ix)    If any Bank fails to make available to the Administrative Agent for the
account of the applicable Fronting Bank any amount required to be paid by such
Bank pursuant to the foregoing provisions of this Section 3.02(e) by the time
specified in Section 3.02(e)(i), the applicable Fronting Bank shall be entitled
to recover from such Bank (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Fronting Bank at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the applicable Fronting Bank
submitted to any Bank (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.
Until a Bank funds its L/C Advance pursuant to this Section 3.02(e) to reimburse
the applicable Fronting Bank for any L/C Disbursement made by it, interest in
respect of such Bank’s L/C Advance shall be solely for the account of the
applicable Fronting Bank.
(n)    Reimbursement. Each Borrower agrees that it shall reimburse the
applicable Fronting Bank in respect of any L/C Disbursement made under such
Borrower’s Participated Letter of Credit by paying to the Administrative Agent
an amount in Dollars equal to the Dollar Amount (calculated as of the L/C
Disbursement Date) of such L/C Disbursement no later than 2:00 p.m. on the
Business Day following the L/C Disbursement Date (the “Participated L/C Honor
Date”) with respect to such Participated Letter of Credit together with interest
thereon payable as provided in Section 3.06. If the applicable Borrower fails to
so reimburse the Banks by such time, the Administrative Agent shall promptly
notify each Bank of the amount of the Unreimbursed Amount, and the amount of
such Bank’s Pro Rata Share thereof. In such event, the Borrower shall be deemed
to have requested a Borrowing of Base Rate Loans to be disbursed on the
Participated L/C Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02(a)(i) for
the principal amount of

61    

--------------------------------------------------------------------------------




Borrowings, but subject to the amount of the Unused Commitments, and subject to
the conditions set forth in Section 4.02 (other than the delivery of a Notice of
Borrowing), and each Bank shall fund its Pro Rata Share of such Borrowing as set
forth in Section 2.02(b). If the Borrower is unable to request a Borrowing of
Base Rate Loans because it cannot satisfy each of the conditions set forth in
Section 4.02 (other than the delivery of a Notice of Borrowing) or for any other
reason, each Bank shall fund its L/C Advances as set forth in Section 3.02(e).
Without limiting any other obligations of each Borrower hereunder, each Borrower
hereby agrees to indemnify the applicable Fronting Bank in respect of any
Participated Letters of Credit denominated in a Foreign Currency for any and all
costs, expenses and losses incurred by it as a result of receiving payment or
reimbursement for any L/C Disbursement thereunder from any Person in a Currency
other than Dollars. Any such amount payable to any Fronting Bank shall be
payable within ten Business Days after demand and submission by such Fronting
Bank of satisfactory evidence reflecting the calculation of such amount, which
shall be conclusive absent manifest error.
(o)    Repayment of Participations.
(i)    At any time after the applicable Fronting Bank has made a payment under
any Participated Letter of Credit (or Syndicated Letter of Credit in the case of
a Non-NAIC Bank) and has received from any Bank such Bank’s L/C Advance in
respect of such payment in accordance with Section 3.02(e), if the
Administrative Agent receives for the account of the applicable Fronting Bank
any payment in respect of the related unpaid L/C Disbursement or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Bank its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Bank’s L/C Advance was outstanding) in the same funds
as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable Fronting Bank pursuant to Section 3.02(e)(i) is required to be
returned under any of the circumstances described in Section 2.12 (including
pursuant to any settlement entered into by the applicable Fronting Bank in its
discretion), each Bank shall pay to the Administrative Agent for the account of
the applicable Fronting Bank its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Bank, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
(p)    Failure to Make L/C Advances. The failure of any Bank to make the L/C
Advance to be made by it on the date specified in Section 3.02(e) shall not
relieve any other Bank of its obligation hereunder to make its L/C Advance on
such date, but no Bank shall be responsible for the failure of any other Bank to
make the L/C Advance to be made by such other Bank on such date.

62    

--------------------------------------------------------------------------------




3.03    Existing Letters of Credit. The Borrowers, the Administrative Agent, the
Fronting Banks and the Banks agree that, as of the Effective Date, each Existing
Letter of Credit described on Schedule II Issued for the account of a Borrower
and which remains outstanding as of the Effective Date shall be deemed Issued as
of the Effective Date under this Agreement as a Participated Letter of Credit
for the account of such Borrower by the applicable Fronting Bank identified on
Schedule II for each such Participated Letter of Credit, in its capacity as a
Fronting Bank.
3.04    Conditions Precedent to the Issuance of Letters of Credit. Each Issuing
Bank shall not be under any obligation to, and in the case of clauses (i), (ii),
(iv), (v) and (vi) below shall not, Issue any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuance of such Letter of
Credit or any law applicable to such Issuing Bank or any Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over it shall prohibit, or request that it refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon it with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank or
any Bank is not otherwise compensated) not in effect on the Effective Date, or
any unreimbursed loss, cost or expense which was not applicable, in effect or
known to it as of the Effective Date;
(ii)    the limitation on amounts set forth under Section 2.01 will be exceeded,
immediately after giving effect thereto;
(iii)    the L/C Agent or the applicable Fronting Bank, as the case may be,
shall have delivered the written notice of nonrenewal described in Section
3.01(c) and Section 3.02(c) with respect to such Letter of Credit;
(iv)    the Administrative Agent has received written notice from the applicable
Fronting Bank or the Required Banks, as the case may be, or any Borrower, on or
prior to the Business Day prior to the requested date of the issuance of such
Letter of Credit, that one or more of the applicable conditions under Section
4.02 is not then satisfied;
(v)    the expiry date of such Letter of Credit would occur more than twelve
months after the date of issuance or last extension unless the Required Banks
have approved such expiry date;
(vi)    the expiry date of such Letter of Credit is after the L/C Maturity Date,
unless all of the Banks have approved such expiry date in writing;

63    

--------------------------------------------------------------------------------




(vii)    such Letter of Credit is not in a form reasonably acceptable to, the
applicable Borrowers, the Administrative Agent and the L/C Agent or applicable
Fronting Bank, as the case may be;
(viii)    such Letter of Credit is denominated in a currency other than Dollars
or a Foreign Currency;
(ix)    with respect to the issuance of a Participated Letter of Credit or the
fronting for a Non-NAIC Bank in respect of a Syndicated Letter of Credit
pursuant to Section 3.01(h), any Bank is at that time a Defaulting Bank, unless
the applicable Fronting Bank (x) has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such Fronting Bank (in its sole
discretion) with such Bank and/or the applicable Borrower, or (y) has received
Cash Collateral from (or entered into other arrangements satisfactory to such
Fronting Bank in its sole discretion with) the Borrowers to eliminate such
Fronting Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iv)) with respect to such Defaulting Bank as it may elect in its
sole discretion; or
(x)    in the case of a Syndicated Letter of Credit, any Bank has advised the
L/C Agent that it is a Non-NAIC Bank, unless such Bank has entered into an
agreement with a Fronting Bank to front for such Bank under such Syndicated
Letter of Credit.
3.05    Obligations Absolute. The Reimbursement Obligations of each Borrower
with respect to an L/C Disbursement under any Letter of Credit Issued for its
account and of any Bank (or any Non-NAIC Bank) to reimburse the applicable
Fronting Bank with respect to any L/C Disbursement made by such Fronting Bank
under any Participated Letter of Credit (or Syndicated Letter of Credit) shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement and any Letter of Credit Document under all
circumstances, including the following circumstances:
(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document, any Letter of Credit Document or any other agreement or instrument
relating thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Borrower in respect of any Letter
of Credit Document or any other amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents;
(iii)    the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, the L/C
Agent, any Bank or any other Person, whether in connection with this Agreement,

64    

--------------------------------------------------------------------------------




the transactions contemplated hereby or by such Letter of Credit or any other
Letter of Credit Document or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; provided, however, that such draft or certificate
substantially complies with the terms of such Letter of Credit;
(vi)    any payment made by any Issuing Bank under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor−in−possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Bankruptcy
Law;
(vii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Currency in the relevant currency markets
generally;
(viii)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of any Borrower; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
guarantor, other than as may be expressly set forth in this Agreement.
None of the Administrative Agent, the L/C Agent, any Issuing Bank or any Bank or
any of their Related Parties shall have any liability or responsibility to any
Borrower by reason of or in connection with the issuance or transfer of any
Letter of Credit or any payment or failure to make any payment thereunder, or
any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond their control; provided that the foregoing shall not be construed to
excuse the Administrative Agent, the L/C Agent, any Issuing Bank or any Bank
from liability to any Borrower to the extent of any direct damages (as opposed
to consequential or exemplary damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
any Borrower that are caused by the gross negligence or willful misconduct of
the Administrative Agent, the L/C Agent, such Issuing Bank or such Bank, as
determined by a court of competent jurisdiction by final and nonappealable
judgment, when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.

65    

--------------------------------------------------------------------------------




3.06    Interest. Each L/C Disbursement made in respect of a Letter of Credit
shall bear interest at a rate per annum equal to the Adjusted Base Rate until
the date that is one Business Day following the L/C Disbursement Date, provided
that if such L/C Disbursement is not reimbursed in full by 2:00 p.m. on the date
that is one Business Day following the L/C Disbursement Date, the unpaid amount
of the Reimbursement Obligation thereof shall bear interest from such date until
such amount is paid in full at a rate per annum equal to the Adjusted Base Rate
plus an additional 2% per annum, payable on demand. The Administrative Agent
shall give prompt notice to the applicable Borrower and the applicable Banks of
the applicable interest rate determined by the Administrative Agent for purposes
of this Section.
3.07    Collateralization of Letters of Credit.
(h)    (i) Upon (A) the Administrative Agent’s request given in accordance with
Section 7.02 during the existence of an Event of Default, and (B) the L/C
Maturity Date, each Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount equal to the aggregate Stated Amount of all Letters of
Credit Issued for the account of such Borrower outstanding at such time (whether
or not any beneficiary under any Letter of Credit shall have drawn or be
entitled at such time to draw thereunder) and (ii) in the event of a payment
under Section 2.06(b), the Administrative Agent will retain such amount as may
then be required to be retained, and the Administrative Agent shall deposit such
amounts in each case under clauses (i) and (ii) in a special collateral account
of such Borrower pursuant to arrangements satisfactory to the Administrative
Agent (such account, the “Cash Collateral Account”) for the benefit of the
Administrative Agent, the Issuing Banks, and the Banks.
(i)    Each Borrower hereby grants to the Administrative Agent, for the benefit
of the Issuing Banks and the Banks, a Lien upon and security interest in its
Cash Collateral Account and all amounts held therein from time to time as
security for the Letter of Credit Exposure relating to such Borrower, and for
application to its aggregate Reimbursement Obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account for the benefit
of the Issuing Banks and the Banks and such Borrower shall have no interest
therein except as set forth in Section 3.07(c). Amounts held in the Cash
Collateral Account pursuant to this Section 3.07 shall not bear interest during
the existence of an Event of Default.
(j)    In the event of a drawing, and subsequent payment by any Issuing Bank,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Bank a Dollar Amount equal to the Reimbursement Obligation created
as a result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Notwithstanding anything in this Agreement to the contrary, to the
extent any such drawing is made, the applicable Borrower’s Reimbursement
Obligation shall be deemed to have been satisfied and discharged to the extent
of any such payment from the Cash Collateral Account. Any amounts remaining in
any Cash Collateral Account (including interest and profits) after the
expiration of the Letters of Credit and reimbursement in full of the Issuing
Banks for all of their respective obligations thereunder shall be held by the
Administrative Agent,

66    

--------------------------------------------------------------------------------




for the benefit of such Borrower, to be applied against the Obligations of such
Borrower in such order and manner as the Administrative Agent may direct. If any
Borrower is required to provide Cash Collateral pursuant to Section 3.07(a),
such amount (including interest and profits), to the extent not applied as
aforesaid, shall be returned to such Borrower, provided that after giving effect
to such return (i) the aggregate Credit Exposure would not exceed the aggregate
Commitments at such time, and (ii) no Default or Event of Default shall have
occurred and be continuing at such time. If any Borrower is required to provide
Cash Collateral as a result of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to such Borrower within two Business
Days after all Events of Default have been cured or waived.
3.08    Use of Letters of Credit. The Letters of Credit shall be available and
each Borrower agrees that it shall use Letters of Credit Issued on its account
primarily (i) to support obligations under reinsurance liabilities (including
intercompany liabilities) of such Borrower or for other general corporate
purposes of such Borrower or (ii) with respect to Letters of Credit Issued on
the account of the Parent, (a) to support obligations under reinsurance
liabilities (including intercompany liabilities) of the Parent or any Wholly
Owned Subsidiary and (b) for other general corporate purposes of the Parent or
such Wholly Owned Subsidiary.
ARTICLE IV    
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
4.01    Conditions Precedent to Effective Date. The occurrence of the Effective
Date, and the obligation of each Bank to make Credit Extensions hereunder, is
subject to the satisfaction of the following conditions precedent:
(q)    The Administrative Agent shall have received the following, each dated
the Effective Date (unless otherwise specified), in form and substance
reasonably satisfactory to the Administrative Agent (unless otherwise specified)
and in sufficient copies for each Bank:
(i)    Certified copies of the resolutions of the Board of Directors of each
Borrower approving the transactions contemplated by the Loan Documents and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with transactions contemplated by the Loan
Documents and each Loan Document to which it is or is to be a party.
(ii)    A certificate of each Borrower, signed on behalf of such Borrower by an
Authorized Officer (the statements made in which certificate shall be true on
and as of the Effective Date), certifying as to (1) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the Effective Date and (2) the absence of any event occurring and
continuing, or resulting from the Effective Date, that constitutes a Default.
(iii)    A certificate of an Authorized Officer of each Borrower certifying the
names and true signatures of the officers of such Borrower authorized to sign

67    

--------------------------------------------------------------------------------




each Loan Document to which it is or is to be a party and the other documents to
be delivered hereunder and thereunder.
(iv)    Favorable opinions of (1) Niederer Kraft & Frey AG, Swiss counsel for
the Parent, (2) Mayer Brown LLP, New York counsel for the Borrowers, (3) Conyers
Dill & Pearman, Bermuda counsel for ACE Bermuda, Tempest Life and Tempest and
(4) in-house counsel of ACE INA, all in form and substance reasonably
satisfactory to the Administrative Agent.
(r)    There shall exist no action, suit, investigation, litigation or
proceeding affecting any Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (x) would be
reasonably expected to have a Material Adverse Effect or (y) would reasonably be
expected to materially adversely affect the legality, validity or enforceability
of any Loan Document or the other transactions contemplated by the Loan
Documents.
(s)    No development or change shall have occurred after December 31, 2011, and
no information shall have become known after such date, that has had or would
reasonably be expected to have a Material Adverse Effect.
(t)    The Borrowers shall have paid all accrued fees of the Administrative
Agent and the Banks and all accrued expenses of the Administrative Agent
(including the accrued fees and expenses of counsel to the Administrative Agent
and local counsel on behalf of all of the Banks), in each case to the extent
then due and payable.
(u)    The Administrative Agent shall have received evidence satisfactory to it
that all obligations of any Borrower outstanding under the Existing
Reimbursement Agreement and Existing Credit Agreement shall have been repaid and
satisfied in full and all commitments to lend thereunder shall have been
terminated.
(v)    On the Effective Date, (i) the Borrowers, the Administrative Agent and
each Bank shall have signed a counterpart of this Agreement and shall have
delivered (or transmitted by telecopy) the same to the Administrative Agent; and
(ii) there shall have been delivered to the Administrative Agent for the account
of each Bank that has requested the same at least five Business Days prior to
the Effective Date, the appropriate Note or Notes, executed by each Borrower, in
each case in the amount, maturity and as otherwise provided herein.
(w)    The Administrative Agent shall have received an Account Designation
Letter from an Authorized Officer of each Borrower.
(x)    Each Bank shall have received from the Borrowers at least two Business
Days prior to the Effective Date all documentation and other information
reasonably requested by such Bank at least five Business Days prior to the
Effective Date that is required to satisfy applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

68    

--------------------------------------------------------------------------------




4.02    Conditions Precedent to all Credit Extensions. The obligation of each
Bank and each Issuing Bank to make any Credit Extension (including any Credit
Extension on the Effective Date, but excluding Revolving Loans made for the
purpose of repaying Refunded Swingline Loans pursuant to Section 2.02(d)) shall
be subject to the further conditions precedent that on the date of such Credit
Extension:
(i)    The following statements shall be true (and each request for a Credit
Extension, and the acceptance by the Borrower that requested such Credit
Extension shall constitute a representation and warranty by such Borrower that
both on the date of such notice and on the date of such Credit Extension such
statements are true):
(i)    the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such Credit Extension, as though made on and as of such date, other
than any such representations or warranties that, by their terms, refer to a
specific date other the date of such Credit Extension, in which case as of such
specific date (provided, however, that the representations and warranties
contained in Section 5.01(f)(i) and Section 5.01(g) shall be excluded from this
clause (i) at all times after (but shall be included on and as of) the Effective
Date); and
(ii)    no Default has occurred and is continuing, or would result from such
Credit Extensions.
(j)    The applicable Borrower shall have delivered, as applicable, a Notice of
Borrowing in accordance with Section 2.02(a), a Notice of Swingline Borrowing in
accordance with Section 2.02(c), or a Letter of Credit Notice in accordance with
Section 3.01(b) or Section 3.02(b).
(k)    With respect to the making of any Credit Extension, the limitation on
amounts set forth under Section 2.01 will not be exceeded immediately after
giving effect thereto.
(l)    With respect to the Issuance of any Letter of Credit, the conditions in
Section 3.04 have been satisfied.
4.03    Determinations Under Section 4.01. For purposes of determining
compliance with the conditions specified in Section 4.01, each Bank shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Banks unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Bank prior to the Effective Date
specifying its objection thereto, provided that such Bank has been given at
least one Business Day’s notice that the final form of such document or matter
is available for its review.



69    

--------------------------------------------------------------------------------




ARTICLE V    
REPRESENTATIONS AND WARRANTIES
5.01    Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
(m)    Each Borrower and each of its Material Subsidiaries (i) is duly organized
or formed, validly existing and, to the extent such concept applies, in good
standing under the laws of the jurisdiction of its incorporation or formation,
except, in the case of any Material Subsidiary other than a Borrower, where the
failure to do so would not be reasonably likely to have a Material Adverse
Effect, (ii) is duly qualified and in good standing as a foreign corporation or
other entity in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite power and
authority (including all governmental licenses, permits and other approvals) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to have any
license, permit or other approval would not be reasonably likely to have a
Material Adverse Effect.
(n)    All of the outstanding Equity Interests in each Borrower (other than the
Parent) have been validly issued, are fully paid and non‑assessable and (except
for any Preferred Securities issued after the date of this Agreement) are owned,
directly or indirectly, by the Parent free and clear of all Liens.
(o)    The execution, delivery and performance by each Borrower of each Loan
Document to which it is or is to be a party and the consummation of the
transactions contemplated by the Loan Documents, are within such Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene such Borrower’s constitutional documents, (ii) violate
any law, rule, regulation (including Regulation X of the Board of Governors of
the Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Borrower,
any of its Subsidiaries or any of their properties or (iv)  result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Borrower or any of its Subsidiaries. No Borrower or any of its
Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would be reasonably likely to have
a Material Adverse Effect.
(p)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or any other third party is required for
(i) the due execution, delivery, recordation, filing or performance by any
Borrower of any Loan Document to which it is or is to be a party or the other
transactions contemplated by the Loan Documents, or (ii) the exercise by the
Administrative Agent or any Bank of its rights under the Loan Documents, except

70    

--------------------------------------------------------------------------------




for the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect, subject to
bankruptcy, insolvency and similar laws of general application relating to
creditors’ rights and to general principles of equity.
(q)    This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Borrower party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Borrower
party thereto, enforceable against such Borrower in accordance with its terms.
(r)    There is no action, suit, investigation, litigation or proceeding
affecting any Borrower or any of its Subsidiaries, including any Environmental
Action, pending or, to such Borrower’s knowledge, threatened before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect or (ii) would reasonably be expected to affect the
legality, validity or enforceability of any Loan Document or the transactions
contemplated by the Loan Documents.
(s)    The Consolidated balance sheet of the Parent and its Subsidiaries as at
December 31, 2011, and the related Consolidated statements of income and of cash
flows of the Parent and its Subsidiaries for the fiscal year then ended,
accompanied by an unqualified opinion of PricewaterhouseCoopers LLP, independent
public accountants, and the Consolidated balance sheet of the Parent and its
Subsidiaries as at June 30, 2012, and the related Consolidated statements of
income and cash flows of the Parent and its Subsidiaries for the six months then
ended, duly certified by the Chief Financial Officer of the Parent, copies of
which have been furnished to each Bank, fairly present, subject, in the case of
said balance sheet as at June 30, 2012, and said statements of income and cash
flows for the six months then ended, to year‑end audit adjustments, the
Consolidated financial condition of the Parent and its Subsidiaries as at such
dates and the Consolidated results of operations of the Parent and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
applied on a consistent basis (subject, in the case of the June 30, 2012 balance
sheet and statements of income and cash flows, to the absence of footnotes).
Since December 31, 2011, there has been no Material Adverse Change.
(t)    No written information, exhibit or report furnished by or on behalf of
any Borrower to any Agent or any Bank in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading as at the date
it was dated (or if not dated, so delivered).
(u)    Margin Stock constitutes less than 25% of the value of those assets of
any Borrower which are subject to any limitation on sale, pledge or other
disposition hereunder.
(v)    Neither any Borrower nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940. Neither the making of any Loans, nor the Issuance of any
Letters of Credit, nor the application of the proceeds or repayment thereof by
any Borrower, nor the consummation of the other transactions

71    

--------------------------------------------------------------------------------




contemplated by the Loan Documents, will violate any provision of such Act or
any rule, regulation or order of the Securities and Exchange Commission
thereunder.
(w)    Each Borrower is, individually and together with its Subsidiaries,
Solvent.
(x)    Except to the extent that any and all events and conditions under clauses
(i) through (v) below of this Section 5.01(l) in the aggregate are not
reasonably expected to have a Material Adverse Effect:
(i)    Neither any Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
(ii)    With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan that is not subject to United States
law maintained or contributed to by any Borrower or with respect to which any
Subsidiary of any Borrower may have liability under applicable local law (a
“Foreign Plan”):
(A)    Any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices.
(B)    The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles.
(C)    Each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
(iii)    During the twelve-consecutive-month period prior to the date of the
execution and delivery of this Agreement and prior to the request for any Credit
Extension hereunder, no steps have been taken to terminate any Pension Plan, no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a lien under section 302(f) of ERISA and no minimum funding waiver
has been applied for or is in effect with respect to any Pension Plan. No
condition exists or event or transaction has occurred or is reasonably

72    

--------------------------------------------------------------------------------




expected to occur with respect to any Pension Plan which could result in any
Borrower or any ERISA Affiliate incurring any material liability, fine or
penalty.
(iv)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws.
(v)    No assets of any Borrower are or are deemed under applicable law to be
“plan assets” within the meaning of Department of Labor Regulation §2510.3-101.
(y)    In the ordinary course of its business, each Borrower reviews the effect
of Environmental Laws on the operations and properties of such Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including any capital or operating expenditures required
for clean‑up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, and any actual
or potential liabilities to third parties and any related costs and expenses).
On the basis of this review, each Borrower has reasonably concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, are unlikely to have a Material Adverse Effect. The
operations and properties of each Borrower and each of its Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits, except for non-compliances which would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Borrower or any of its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect; and there are no Environmental Actions pending or threatened against any
Borrower or its Subsidiaries, and no circumstances exist that could be
reasonably likely to form the basis of any such Environmental Action, which (in
either case), individually or in the aggregate with all other such pending or
threatened actions and circumstances, would reasonably be expected to have a
Material Adverse Effect.
(z)    Each Borrower and each of its Subsidiaries has filed, has caused to be
filed or has been included in all material federal tax returns and all other
material tax returns required to be filed and has paid all taxes shown thereon
to be due, together with applicable interest and penalties, except to the extent
contested in good faith and by appropriate proceedings (in which case adequate
reserves have been established therefor in accordance with GAAP).
(aa)    Set forth on Schedule II hereto is a list of all Existing Letters of
Credit.
(bb)    Neither any Borrower nor any of its Subsidiaries is a Sanctioned Person.
(cc)    Each Borrower and each of its Subsidiaries is in compliance in all
material respects with the Patriot Act. No part of any payment under any Loan or
Letter of Credit will be

73    

--------------------------------------------------------------------------------




used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
(dd)    Ten Non-Bank Rule and Twenty Non-Bank Rule. The Parent is in compliance
with the Ten Non-Bank Rule and the Twenty Non-Bank Rule; it being understood
that the Parent shall assume for the purpose of this representation that no Bank
or Transferee has (i) incorrectly declared its status as a Qualifying Bank, (ii)
breached the assignment, participation, sub-participation or other transfer
provisions set forth in Section 10.07 or (iii) ceased to be a Qualifying Bank
after the date it became a Bank under this Agreement or otherwise a Transferee.
5.02    Representations by Banks. Each Bank represents that, as of the date of
this Agreement, it is a Qualifying Bank.
ARTICLE VI    
COVENANTS OF THE BORROWERS
6.01    Affirmative Covenants. So long as any Loan, Reimbursement Obligation or
any other Obligation of any Borrower under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, each Borrower will:
(c)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include compliance with Environmental Laws, Environmental Permits, ERISA and
the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(d)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its property; provided, however, that neither any Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or levy that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.
(e)    Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Parent or such Material Subsidiary
operates (it being understood that the foregoing shall not apply to maintenance
of reinsurance or similar matters which shall be solely within the reasonable
business judgment of the Parent and its Subsidiaries).

74    

--------------------------------------------------------------------------------




(f)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Material Subsidiaries to preserve and maintain, its existence,
legal structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that (i) the Parent and
its Subsidiaries may consummate any merger or amalgamation or consolidation
permitted under Section 6.02(c), (ii) no Subsidiary (other than a Borrower)
shall be required to preserve and maintain its existence, legal structure, legal
names or other rights (charter and statutory) if the Board of Directors of a
direct or indirect parent of such Subsidiary has determined that such action is
not disadvantageous in any material respect to the Parent, such parent or the
Banks, and (iii) neither the Parent nor any of its Subsidiaries shall be
required to preserve any right, permit, license, approval, privilege or
franchise if the Board of Directors of the Parent or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Parent or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Parent, such
Subsidiary or the Banks.
(g)    Visitation Rights. At any reasonable time and from time to time upon not
less than three Business Days prior notice, permit the Administrative Agent
(upon request made by any Agent or any Bank), or any agents or representatives
thereof, at the expense (so long as no Default has occurred and is continuing)
of such Agent or such Bank, as the case may be, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Parent and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Parent and any of its Subsidiaries with any of their
officers or directors and with, so long as a representative of the Parent is
present, their independent certified public accountants; provided that neither
the Parent nor any of its Subsidiaries shall be required to disclose any
information that it reasonably determines is entitled to the protection of
attorney-client privilege or if such disclosure would violate any applicable
law.
(h)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Parent and
each such Subsidiary sufficient to permit the preparation of financial
statements in accordance with GAAP.
(i)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
(j)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates (other than any such transactions between Borrowers or
Wholly Owned Subsidiaries) on terms that are fair and reasonable and no less
favorable than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.
(k)    Pari Passu Ranking. Ensure that at all times the Obligations and the
claims of the Banks, the Swingline Bank, the Issuing Banks and the Agents
against it under the Loan

75    

--------------------------------------------------------------------------------




Documents will rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for claims which are preferred by
any bankruptcy, insolvency, liquidation or other similar laws of general
application or are mandatorily preferred by law applying to insurance companies
generally.
(l)    OFAC, Patriot Act Compliance. (i) Cause each of its Subsidiaries that is
a U.S. Person to have a compliance program that is reasonably designed to comply
with OFAC’s requirements; (ii) promptly after any Responsible Officer obtains
knowledge thereof, cause each of its Subsidiaries that is a U.S. Person to
provide notice to the Banks upon receiving a sanction on account of, or an
inquiry from any Governmental Authority related to, a violation or potential
violation of OFAC by such Subsidiary; (iii) not knowingly request or use the
proceeds of any Credit Extension hereunder in favor of a beneficiary that is a
Sanctioned Person or is organized under the laws of a Sanctioned Country; and
(iv) take, and cause each of its Subsidiaries to take, to the extent
commercially reasonable, such actions (including providing information) as are
reasonably requested by the Administrative Agent or any Bank in order to assist
the Administrative Agent and the Banks in maintaining compliance with the
Patriot Act.
6.02    Negative Covenants. So long as any Loan, Reimbursement Obligation or any
other Obligation of any Borrower under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Bank shall have any Commitment
hereunder, each of the Borrowers will not, at any time:
(c)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including accounts)
whether now owned or hereafter acquired, or assign or permit any of its
Subsidiaries to assign, any accounts or other right to receive income, except:
(i)    Permitted Liens;
(ii)    Liens described on Schedule 6.02(a) hereto;
(iii)    purchase money Liens upon any property acquired or held by the Parent
or any of its Subsidiaries in the ordinary course of business to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition, construction or improvement of any
property to be subject to such Liens, or Liens existing on any property at the
time of acquisition or within 180 days following such acquisition (other than
any such Liens created in contemplation of such acquisition that do not secure
the purchase price), or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided, however, that no such Lien
shall extend to or cover any property other than the property being
acquired, constructed or improved, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced;

76    

--------------------------------------------------------------------------------




(iv)    Liens arising in connection with Capitalized Leases; provided that no
such Lien shall extend to or cover any assets other than the assets subject to
such Capitalized Leases;
(v)    (A) any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event, (B) any
Lien on any asset of any Person existing at the time such Person is merged or
consolidated with or into the Parent or any of its Subsidiaries in accordance
with Section 6.02(c) and not created in contemplation of such event and (C) any
Lien existing on any asset prior to the acquisition thereof by the Parent or any
of its Subsidiaries and not created in contemplation of such acquisition;
(vi)    Liens securing obligations under credit default swap transactions
determined by reference to, or Contingent Obligations in respect of, Debt issued
by the Parent or one of its Subsidiaries; such Debt not to exceed an aggregate
principal amount of $550,000,000;
(vii)    Liens arising in the ordinary course of its business which (A) do not
secure Debt and (B) do not in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business;
(viii)    Liens on cash and Approved Investments securing Hedge Agreements
arising in the ordinary course of business;
(ix)    other Liens securing Debt or other obligations outstanding in an
aggregate principal or face amount not to exceed at any time 10% of Consolidated
Net Worth;
(x)    Liens consisting of deposits made by the Parent or any insurance
Subsidiary with any insurance regulatory authority or other statutory Liens or
Liens or claims imposed or required by applicable insurance law or regulation
against the assets of the Parent or any insurance Subsidiary, in each case in
favor of policyholders of the Parent or such insurance Subsidiary or an
insurance regulatory authority and in the ordinary course of the Parent’s or
such insurance Subsidiary’s business;
(xi)    Liens on Investments and cash balances of the Parent or any insurance
Subsidiary (other than capital stock of any Subsidiary) securing obligations of
the Parent or any insurance Subsidiary in respect of (i) letters of credit
obtained in the ordinary course of business; and/or (ii) trust arrangements
formed in the ordinary course of business, or other security arrangements with
any insurance Subsidiary of the Parent, in each case for the benefit of cedents
to secure reinsurance recoverables owed to them by the Parent or any insurance
Subsidiary;

77    

--------------------------------------------------------------------------------




(xii)    the replacement, extension or renewal of any Lien permitted by
clause (ii) or (v) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
(other than in respect of fees, expenses and premiums, if any) or change in any
direct or contingent obligor) of the Debt secured thereby;
(xiii)    Liens securing obligations owed by any Borrower to any other Borrower
or owed by any Subsidiary of the Parent (other than a Borrower) to the Parent or
any other Subsidiary;
(xiv)    Liens incurred in the ordinary course of business in favor of financial
intermediaries and clearing agents pending clearance of payments for investment
or in the nature of set-off, banker’s lien or similar rights as to deposit
accounts or other funds;
(xv)    judgment or judicial attachment Liens, provided that the enforcement of
such Liens is effectively stayed;
(xvi)    Liens arising in connection with Securitization Transactions; provided
that the aggregate principal amount of the investment or claim held at any time
by all purchasers, assignees or other transferees of (or of interests in)
receivables and other rights to payment in all Securitization Transactions
(together with the aggregate principal amount of any other obligations secured
by such Liens) shall not exceed U.S. $750,000,000;
(xvii)    Liens on securities arising out of repurchase agreements with a term
of not more than twelve months entered into with Banks or their Affiliates or
with securities dealers of recognized standing; provided that the aggregate
amount of all assets of the Parent and its Subsidiaries subject to such
agreements shall not at any time exceed $2,000,000,000; and
(xviii)    Liens securing up to an aggregate amount of $200,000,000 of
obligations of the Parent or any Wholly Owned Subsidiary, arising out of
catastrophe bond financing.
(d)    Change in Nature of Business. Make any material change in the nature of
the business of the Parent and its Material Subsidiaries, taken as a whole, as
carried on at the date hereof.
(e)    Mergers, Etc. Merge into or amalgamate or consolidate with any Person or
permit any Person to merge into it, or permit any of its Subsidiaries to do so,
except that:
(v)    any Subsidiary of the Parent may merge into or amalgamate or consolidate
with any other Subsidiary of the Parent, provided that, in the case of any such
merger, amalgamation or consolidation, the Person formed by such merger,
amalgamation or consolidation shall be a Wholly Owned Subsidiary,

78    

--------------------------------------------------------------------------------




provided further that, in the case of any such merger, amalgamation or
consolidation to which a Borrower is a party, the Person formed by such merger,
amalgamation or consolidation shall be a Borrower;
(vi)    any Subsidiary of any Borrower may merge into or amalgamate or
consolidate with any other Person or permit any other Person to merge into,
amalgamate or consolidate with it; provided that the Person surviving such
merger, amalgamation or consolidation shall be a Wholly Owned Subsidiary;
(vii)    in connection with any sale or other disposition permitted under
Section 6.02(d), any Subsidiary of the Parent may merge into or amalgamate or
consolidate with any other Person or permit any other Person to merge into or
amalgamate or consolidate with it; and
(viii)    the Parent or any Borrower may merge into or amalgamate or consolidate
with any other Person; provided that, in the case of any such merger,
amalgamation or consolidation, the Person formed by such merger, amalgamation or
consolidation shall be the Parent or such Borrower, as the case may be;
provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.
(f)    Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any other Borrower to sell, lease, transfer or otherwise dispose of, all
or substantially all of its assets (excluding sales of investment securities in
the ordinary course of business).
(g)    Accounting Changes. Make or permit any change in the accounting policies
or reporting practices of the Parent, except as may be required or permitted by
GAAP.
6.03    Reporting Requirements. So long as any Loan, Reimbursement Obligation or
any other obligation of any Borrower under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, the Parent will furnish to the Agents and the Banks:
(a)    Default Notice. As soon as possible and in any event within five days
after the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect continuing on the date of
such statement, a statement of a Responsible Officer of the Parent setting forth
details of such Default, event, development or occurrence and the action that
the Parent or the applicable Subsidiary has taken and proposes to take with
respect thereto.
(b)    Annual Financials.
(xix)    As soon as available and in any event within 90 days after the end of
each Fiscal Year (or, if earlier, within five Business Days after such date as
the Parent is required to file its annual report on Form 10-K for such Fiscal
Year with

79    

--------------------------------------------------------------------------------




the Securities and Exchange Commission), a copy of the annual Consolidated audit
report for such year for the Parent and its Subsidiaries, including therein a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Year and Consolidated statements of income and cash flows of the
Parent and its Subsidiaries for such Fiscal Year, all reported on in a manner
reasonably acceptable to the Securities and Exchange Commission in each case and
accompanied by an opinion of PricewaterhouseCoopers LLP or other independent
public accountants of recognized standing reasonably acceptable to the Required
Banks, together with (A) a certificate of the Chief Financial Officer, Chief
Accounting Officer or Chief Compliance Officer of the Parent stating that no
Default has occurred and is continuing, or if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the Parent
has taken a proposes to take with respect thereto, and (B) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Parent in determining, as of the end of such Fiscal Year, compliance with
the covenants contained in Section 6.04.
(xx)    As soon as available and in any event within 120 days after the end of
each Fiscal Year, a copy of the annual Consolidated audit report for such year
for each Borrower (other than the Parent) and its Subsidiaries, including
therein a Consolidated balance sheet of such Borrower and its Subsidiaries as of
the end of such Fiscal Year and a Consolidated statement of income and a
Consolidated statement of cash flows of such Borrower and its Subsidiaries for
such Fiscal Year, all in reasonable detail and prepared in accordance with GAAP,
in each case accompanied by an opinion acceptable to the Required Banks of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing acceptable to the Required Banks (it being understood that ACE INA
shall be deemed to have satisfied the requirements of this clause if its
financial statements are included in a footnote to the financial statements of
the Parent referred to in Section 6.03(b)(i) in a manner consistent with past
practice).
(xxi)    As soon as available and in any event within 20 days after submission,
each statutory statement of the Borrowers (or any of them) in the form submitted
to the Supervisor of Insurance, the Insurance Division of the Bermuda Monetary
Authority.
(c)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year (or,
if earlier, within five Business Days after such date as the Parent is required
to file its quarterly report on Form 10-Q for such fiscal quarter with the
Securities and Exchange Commission), Consolidated balance sheets of the Parent
and its Subsidiaries as of the end of such quarter and Consolidated statements
of income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and Consolidated statements of
income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and

80    

--------------------------------------------------------------------------------




ending with the end of such quarter, setting forth in each case in comparative
form the corresponding figures for the corresponding date or period of the
preceding Fiscal Year, all in reasonable detail and duly certified (subject to
the absence of footnotes and normal year‑end audit adjustments) by the Chief
Financial Officer, Chief Accounting Officer or Chief Compliance Officer of the
Parent as having been prepared in accordance with GAAP, together with (i) a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent has taken and proposes to take
with respect thereto and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent in determining
compliance with the covenants contained in Section 6.04.
(d)    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Borrower or any of its Subsidiaries of the
type described in Section 5.01(f).
(e)    Securities Reports. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements and reports that the Parent sends
to its stockholders generally, copies of all regular, periodic and special
reports, and all registration statements, that any Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any
Governmental Authority that may be substituted therefor, or with any national
securities exchange.
(f)    ERISA.
(iii)    ERISA Events. Promptly and in any event within ten days after any
Borrower or any ERISA Affiliate institutes any steps to terminate any Pension
Plan or becomes aware of the institution of any steps or any threat by the PBGC
to terminate any Pension Plan, or the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to a lien under
section 302(f) of ERISA, or the taking of any action with respect to a Pension
Plan which could result in the requirement that any Borrower or any ERISA
Affiliate furnish a bond or other security to the PBGC or such Pension Plan, or
the occurrence of any event with respect to any Pension Plan which could result
in any Borrower or any ERISA Affiliate incurring any material liability, fine or
penalty, or any material increase in the contingent liability of any Borrower or
any ERISA Affiliate with respect to any post-retirement Welfare Plan benefit,
notice thereof and copies of all documentation relating thereto.
(iv)    Plan Annual Reports. Promptly upon request of any Agent or any Bank,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Pension Plan.
(v)    Multiemployer Plan Notices. Promptly and in any event within 15 Business
Days after receipt thereof by any Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the

81    

--------------------------------------------------------------------------------




imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Borrower or any ERISA Affiliate in connection with any event
described in clause (A) or (B); provided, however, that such notice and
documentation shall not be required to be provided (except at the specific
request of any Agent or any Bank, in which case such notice and documentation
shall be promptly provided following such request) if such condition or event is
not reasonably expected to result in any Borrower or any ERISA Affiliate
incurring any material liability, fine, or penalty.
(g)    Regulatory Notices, Etc. Promptly after any Responsible Officer of the
Parent obtains knowledge thereof, (i) a copy of any notice from the Bermuda
Minister of Finance or the Registrar of Companies or any other person of the
revocation, the suspension or the placing of any restriction or condition on the
registration as an insurer of any Borrower under the Bermuda Insurance Act 1978
(and related regulations) or of the institution of any proceeding or
investigation which could result in any such revocation, suspension or placing
of such a restriction or condition, (ii) copies of any correspondence by, to or
concerning any Borrower relating to an investigation conducted by the Bermuda
Minister of Finance, whether pursuant to Section 132 of the Bermuda Companies
Act 1981 (and related regulations) or otherwise and (iii) a copy of any notice
of or requesting or otherwise relating to the winding‑up or any similar
proceeding of or with respect to any Borrower.
(h)    Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Borrower or any of its Subsidiaries as the Administrative
Agent, or any Bank through the Administrative Agent, may from time to time
reasonably request. Information required to be delivered pursuant to Sections
6.03(b), 6.03(c), and 6.03(e) shall be deemed to have been delivered on the date
on which the Parent provides notice to the Administrative Agent that such
information has been posted on the Parent’s website on the Internet at the
website address listed on the signature pages hereof, at sec.gov/ or at another
website identified in such notice and accessible by the Banks without charge;
provided that (x) such notice may be included in a certificate delivered
pursuant to Section 6.03(b)(i)(A) or 6.03(c)(i) and (y) the Parent shall deliver
paper copies of the information referred to in Sections 6.03(b), 6.03(c), and
6.03(e) to any Bank which requests such delivery.
6.04    Financial Covenants. So long as any Loan, Reimbursement Obligation or
any other obligation of any Borrower under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, the Parent will:
(k)    Adjusted Consolidated Debt to Total Capitalization Ratio. Maintain at all
times a ratio of Adjusted Consolidated Debt to Total Capitalization of not more
than 0.35 to 1.0.
(l)    Consolidated Net Worth. Maintain at all times Consolidated Net Worth in
an amount not less than the Minimum Amount. For this purpose, the “Minimum
Amount” is an amount equal to the sum of (i) the then-current Base Amount plus
(ii) (A) 25% of Consolidated

82    

--------------------------------------------------------------------------------




Net Income for each completed fiscal quarter of the Parent for which
Consolidated Net Income is positive and that ends after the date on which the
then-current Base Amount became effective and on or before the last day of the
then-current Fiscal Year and (B) 50% of any increase in Consolidated Net Worth
during such period attributable to the issuance of ordinary or preferred shares.
The “Base Amount” shall be $17,486,776,000 as of June 30, 2012 and shall be
reset on the earlier of (A) the date of the delivery of the Parent’s financial
statements for any Fiscal Year pursuant to Section 6.03(b)(i) (beginning with
the financial statements for the Fiscal Year ending December 31, 2012) and (B)
March 30th of each Fiscal Year (beginning March 30th 2013), to an amount equal
to the greater of (x) 70% of Consolidated Net Worth as of the last day of the
immediately preceding Fiscal Year and (y) the Minimum Amount in effect as of the
last day of the immediately preceding Fiscal Year.
ARTICLE VII    
EVENTS OF DEFAULT
7.01    Events of Default. If any of the following events (“Events of Default”)
shall occur and be continuing:
(h)    (i) any Borrower shall fail to pay any Loan or Reimbursement Obligation
when and as the same shall become due and payable, or (ii) any Borrower shall
fail to make any payment of interest on any Loan or Reimbursement Obligation,
any fee or any other amount payable by such Borrower under any Loan Document, in
each case under this clause (ii) within five Business Days after the same
becomes due and payable; or
(i)    any representation or warranty made by any Borrower (or any of its
officers) under or in connection with any Loan Document (excluding the
representation and warranty set forth in Section 5.01(r)) shall prove to have
been incorrect in any material respect when made; or
(j)    any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.13, 3.08, 6.01(d) (solely with respect to the
existence of the Parent), 6.02, 6.03(a) or 6.04; or
(k)    any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01(e) if such failure shall remain unremedied
for five Business Days after written notice thereof shall have been given to
such Borrower by any Agent or any Bank; or
(l)    any Borrower shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to such Borrower by any Agent
or any Bank; or
(m)    the Parent or any of its Subsidiaries shall fail to pay any Material
Financial Obligation (but excluding Debt outstanding hereunder) of the Parent or
such Subsidiary (as the

83    

--------------------------------------------------------------------------------




case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Financial Obligation; or
any such Material Financial Obligation shall be declared to be due and payable
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Material Financial Obligation shall be
required to be made, in each case prior to the stated maturity thereof; or
(n)    any Borrower or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Borrower
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Borrower or any of its Significant Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this Section
7.01(g); or
(o)    any final judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against any Borrower or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
(p)    any provision in Article VIII of this Agreement shall for any reason
cease to be valid and binding on or enforceable against any Borrower (other than
as a result of a transaction permitted hereunder), or any such Borrower shall so
state in writing; or
(q)    a Change of Control shall occur; or
(r)    any Borrower or any ERISA Affiliate shall incur or shall be reasonably
expected to incur liability in excess of $25,000,000 in the aggregate with
respect to any Pension Plan or any Multiemployer Plan in connection with the
occurrence of any of the following events or existence of any of the following
conditions:
(i)    Institution of any steps by any Borrower, any ERISA Affiliate or any
other Person, including the PBGC to terminate a Pension Plan if as a result of
such termination a Borrower or any ERISA Affiliate would reasonably expect to

84    

--------------------------------------------------------------------------------




be required to make a contribution to such Pension Plan, or would reasonably
expect to incur a liability or obligation; or
(ii)    A contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a lien under section 302(f) of ERISA; or
(iii)    Any condition shall exist or event shall occur with respect to a
Pension Plan that is reasonably expected to result in any Borrower or any ERISA
Affiliate being required to furnish a bond or security to the PBGC or such
Pension Plan, or incurring a liability or obligation; or
(s)    any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability or a
default, within the meaning of Section 4219(c)(5) of ERISA, has occurred with
respect to such Multiemployer Plan which could cause any Borrower or any ERISA
Affiliate to incur a payment obligation in excess of $25,000,000;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Banks, by notice to the Borrowers,
declare the Commitments and the Swingline Commitment and the obligation of the
Issuing Banks to Issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, (ii) shall at the request, or may with the consent,
of the Required Banks, by notice to the Borrowers, declare all or any part of
the outstanding Loans and other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon all such amounts
shall become and be forthwith due and payable, without presentment, demand,
notice of intent to accelerate, protest or further notice of any kind, all of
which are hereby expressly waived by the Borrowers; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to
any Borrower under any Bankruptcy Law, (x) the Commitments and Swingline
Commitment and the obligation of the Issuing Banks to Issue Letters of Credit
shall automatically be terminated, (y) all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers
and (z) the obligation of the Borrowers to provide cash collateral under
Section 7.02 shall automatically become effective, and/or (iii) shall at the
request, or may with the consent, of the Required Banks, exercise all rights and
remedies available to it under this Agreement, the other Loan Documents and
applicable law.
7.02    Actions in Respect of the Letters of Credit upon Default. If any Event
of Default shall have occurred and be continuing, the Administrative Agent may,
or shall at the request of the Required Banks, after having taken any of the
actions described in Section 7.01(ii) or otherwise, make demand upon the
Borrowers to, and forthwith upon such demand the Borrowers will, pay to the
Administrative Agent on behalf of the Banks in same day funds at the
Administrative Agent’s office designated in such demand, an amount equal to the
aggregate Stated Amount of all Letters of Credit then outstanding as cash
collateral. If at any time during the existence of an Event of Default the
Administrative Agent determines that such funds are subject to any right or
claim of any Person other than the Administrative Agent and the Banks or that
the total amount of such funds is less than the aggregate Stated Amount of all
Letters of

85    

--------------------------------------------------------------------------------




Credit, the Borrowers will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional cash collateral, an amount equal
to the excess of (a) such aggregate Stated Amount over (b) the total amount of
funds, if any, that the Administrative Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, such funds
shall be applied to reimburse the Issuing Banks or Banks, as applicable, to the
extent permitted by applicable law.
ARTICLE VIII    
THE GUARANTY
8.01    The Guaranty. The Parent hereby unconditionally, absolutely and
irrevocably guarantees, as a primary obligor and not merely as surety, the full
and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of all Obligations of the other Borrowers under the Loan Documents
including the principal of and interest (including, to the greatest extent
permitted by law, post-petition interest) on Loans and Reimbursement Obligations
owing by such other Borrowers pursuant to this Agreement with respect to Loans
and Letters of Credit and fees, expenses, indemnities or any other obligations,
whether now existing or hereafter incurred, created or arising and whether
direct or indirect, absolute or contingent, or due or to become due. This
Guaranty is a guaranty of payment and not of collection. Upon failure by any
Borrower to pay punctually any such amount, the Parent agrees to pay forthwith
on demand the amount not so paid at the place and in the manner specified in
this Agreement.
8.02    Guaranty Unconditional. The obligations of the Parent under this Article
VIII shall be unconditional, absolute and irrevocable and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(v)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any other obligor under any of the Loan Documents,
by operation of law or otherwise;
(vi)    any modification or amendment of or supplement to any of the Loan
Documents;
(vii)    any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Loan
Documents;
(viii)    any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;
(ix)    the existence of any claim, set-off or other rights which any obligor
may have at any time against any other obligor, the Administrative Agent, any
Bank or any other corporation or person, whether in connection with any of the

86    

--------------------------------------------------------------------------------




Loan Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
(x)    any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal interest or any other amount payable under any of the Loan
Documents;
(xi)    any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Banks’ rights with respect thereto;
or
(xii)    any other act or omission to act or delay of any kind by any obligor,
the Administrative Agent, any Bank or any other corporation or person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Parent’s obligations under this Article VIII.
8.03    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Parent’s obligations under this Article VIII shall remain in
full force and effect until the Commitments of the Banks and the Swingline
Commitment of the Swingline Bank hereunder shall have terminated, no Letters of
Credit shall be outstanding and all Obligations payable by the other Borrowers
under the Loan Documents shall have been paid in full. If at any time any
payment of any Obligation by a Borrower under the Loan Documents is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Borrower or otherwise, the Parent’s obligations under
this Article VIII with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.
8.04    Waiver by the Parent. The Parent irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any corporation or
person against any other obligor or any other corporation or person.
8.05    Subrogation. The Parent hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against any
other Borrower, or any other insider guarantor that arise from the existence,
payment, performance or enforcement of the Parent’s obligations under or in
respect of this Guaranty or any other Loan Document, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Bank against any other
Borrower, or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from any other Borrower, or any
other insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all amounts payable under this Guaranty shall
have been paid in full in cash, no Letters of Credit shall be outstanding and
the Commitments of the Banks and the Swingline

87    

--------------------------------------------------------------------------------




Commitment of the Swingline Bank hereunder shall have expired or been
terminated. If any amount shall be paid to the Parent in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of all amounts payable under this Guaranty, and (b) the
L/C Maturity Date, such amount shall be received and held in trust for the
benefit of the Banks, shall be segregated from other property and funds of the
Parent and shall forthwith be paid or delivered to the Administrative Agent in
the same form as so received (with any necessary endorsement or assignment) to
be credited and applied to all amounts payable under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as collateral for any amounts payable under this Guaranty thereafter
arising. If (i) the Parent shall make payment to any Bank of all or any amounts
payable under this Guaranty, (ii) all amounts payable under this Guaranty shall
have been paid in full in cash, and (iii) the L/C Maturity Date shall have
occurred, the Banks will, at the Parent’s request and expense, execute and
deliver to the Parent appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Parent of an interest in the obligations resulting from such payment made by
the Parent pursuant to this Guaranty.
8.06    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under any of the Loan Documents is stayed upon
the insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Parent under this Article VIII forthwith on demand
by the Administrative Agent made at the request of the requisite proportion of
the Banks.
8.07    Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the latest of (i) the
payment in full in cash of all Obligations payable under this Guaranty and
(ii) the L/C Maturity Date, (b) be binding upon the Parent, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Administrative
Agent, the Issuing Banks, the Swingline Bank, the Banks and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Bank may assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement (including all or
any portion of its Commitment and the Loans and Reimbursement Obligations owing
to it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Bank herein or
otherwise, in each case as and to the extent provided in Section 10.07.
8.08    Subordination of Other Obligations. Any Debt of any Borrower now or
hereafter held by the Parent is hereby subordinated in right of payment to the
Obligations of such Borrower, and any such Debt collected or received by the
Parent after receipt of notice of an Event of Default (which has occurred and is
continuing) by the Administrative Agent shall be held in trust for the
Administrative Agent on behalf of the Banks and shall forthwith be paid over to
Administrative Agent for the benefit of Banks to be credited and applied against
such Obligations but without affecting, impairing or limiting in any manner the
liability of the Parent under any other provision hereof.

88    

--------------------------------------------------------------------------------




ARTICLE IX    
THE ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Banks (for purposes of this
Article, references to the Banks shall also mean each Issuing Bank and the
Swingline Bank) hereby irrevocably appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Swingline Bank, the Banks and the Issuing Banks,
and no Borrower shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02    Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(c)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(d)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the

89    

--------------------------------------------------------------------------------




automatic stay under any Bankruptcy Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Bank in violation of any
Bankruptcy Law; and
(e)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any Affiliate thereof that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 7.01, Section 7.02 and Section 10.01) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by a Borrower,
an Issuing Bank or a Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the Issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Bank or any Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Bank or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for one or more Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

90    

--------------------------------------------------------------------------------




9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Banks and the Parent. Upon any
such resignation of the Administrative Agent, the Required Banks shall have the
right to appoint a successor Administrative Agent, subject (so long as no Event
of Default exists) to the consent of the Parent (which consent shall not be
unreasonably withheld). If no successor Administrative Agent shall have been so
appointed by the Required Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Banks, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent such successor Administrative
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Administrative Agent (other
than any rights to indemnity payments owing to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents. If within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section 9.06 no successor Administrative Agent shall have been appointed and
shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation or removal shall become effective, (ii) the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Banks shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time, if any, as the Required Banks appoint a
successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent shall have
become effective, the provisions of this Article IX shall inure to the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties as to any actions taken or omitted to be taken by it while it
was Administrative Agent under this Agreement.
9.07    Non-Reliance on Administrative Agent and Other Banks. Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this

91    

--------------------------------------------------------------------------------




Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Syndication Agents, Documentation Agents or
other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Bank hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Bankruptcy Law or any other judicial proceeding
relative to any Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or Reimbursement Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary advisable in order to have the claims of the
Banks, Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks,
Issuing Banks and the Administrative Agent and their respective agents,
sub-agents and counsel and all other amounts due the Banks, Issuing Banks and
the Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding and (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Bank and Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments to the
Banks or Issuing Banks, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents, sub-agents and counsel, and any other
amounts due the Administrative Agent under Section 2.09 or 10.04.
Notwithstanding anything in this Section 9.09 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Bank or any Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Bank or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Bank or any Issuing
Bank in any such proceeding.
9.10    Issuing Bank and Swingline Bank. The provisions of this Article IX
(other than Section 9.06) shall apply to the Issuing Banks and the Swingline
Bank mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.



92    

--------------------------------------------------------------------------------




ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc.
(d)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Banks (or by the Administrative Agent at the direction or with the
consent of the Required Banks) (and, in the case of an amendment, the Parent),
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall:
(vi)    unless in writing and signed by all of the Banks (other than any Bank
that is, at such time, a Defaulting Bank), do any of the following at any time:
(i) waive any of the conditions specified in Section 4.01, in the case of the
Effective Date, or Section 4.02, (ii) change the number of Banks or the
percentage of (x) the Commitments, or (y) the Credit Exposure that, in each
case, shall be required for the Banks or any of them to take any action
hereunder, (iii) reduce or limit the obligations of the Parent under Article
VIII or release the Parent or otherwise limit the Parent’s liability with
respect to the obligations owing to the Agents and the Banks, (iv) amend this
Section 10.01 or any of the definitions herein that would have such effect, (v)
extend the Maturity Date or the L/C Maturity Date, (vi) limit the liability of
any Borrower under any of the Loan Documents or (vii) change or waive any
provision of Section 2.14 or any other provision of this Agreement requiring the
ratable treatment of the Banks;
(vii)    unless in writing and signed by each affected Bank, do any of the
following at any time: (i) increase the Commitments of the Banks or subject the
Banks to any additional obligations, (ii) reduce the principal of, or interest
on, any Loan or Reimbursement Obligation or any fees or other amounts payable
hereunder, or increase any Bank’s Commitment, or (iii) postpone any date fixed
for any payment of principal of, or interest on, any Loan or Reimbursement
Obligation or any fees or other amounts payable hereunder;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent or L/C Agent in addition to the Banks required above to
take such action, affect the rights or duties of such Agent or L/C Agent, as
applicable, under this Agreement or the other Loan Documents and no amendment,
waiver or consent shall, unless in writing and signed by an Issuing Bank or the
Swingline Bank in addition to the Banks above required to take such action,
affect the rights or duties of such Issuing Bank or Swingline Bank, as
applicable, under this Agreement or the other Loan Documents;

93    

--------------------------------------------------------------------------------




and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
(e)    Notwithstanding anything to the contrary herein, (i) no Defaulting Bank
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (x) the
Commitment of any Defaulting Bank may not be increased or extended without the
consent of such Bank and (y) any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank that by its terms affects any
Defaulting Bank more adversely than other affected Banks shall require the
consent of such Defaulting Bank and (ii) if the Administrative Agent and the
Parent shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Parent
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Banks within
five Business Days following the posting of such amendment to the Banks.
10.02    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic or telecopy communication)
and mailed, telegraphed, telecopied or delivered, as follows:
if to the Parent:


Bärengasse 32
CH‑8001 Zürich
Switzerland
Fax: +41 (0) 43 456 76 01;
if to ACE Bermuda, Tempest Life or Tempest:


17 Woodbourne Avenue
Hamilton HM08 Bermuda
Fax: (441) 296-0087;


if to ACE INA:
        
436 Walnut Street
Philadelphia, Pennsylvania 19106 USA
Fax: (215) 640-4796


if to any Bank, at its Applicable Lending Office;



94    

--------------------------------------------------------------------------------




if to Wells Fargo (in its capacity as Issuing Bank) at its address at 401 Linden
Street, Mail Code NC-6034, Winston-Salem, North Carolina 27101, Attn:
International Operations -- Standby Letter of Credit Department, Telecopy No.
(336) 735-0952, with a copy to Karen Hanke, Director, 301 South College Street,
15th Floor , Charlotte, NC 28288, Telecopy No. (704) 715-1486; and


if to Wells Fargo (in its capacity as Administrative Agent or Swingline Bank),
at its address at 1525 West W.T. Harris Blvd., Mailcode D1109-019, Charlotte,
North Carolina 28262, Attn: Syndication Agency Services, Telecopy No. (704)
590-2790, with a copy to Karen Hanke, Director, 301 South College Street, 15th
Floor , Charlotte, NC 28288, Telecopy No. (704) 715-1486;


or, as to any party, at such other address as shall be designated by such party
in a written notice to the other parties.


All such notices and communications shall, when mailed, telegraphed or
telecopied, be effective when deposited in the mails, delivered to the telegraph
company or transmitted by telecopier, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III, IV or IX
shall not be effective until received by the Administrative Agent. Manual
delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.


10.03    No Waiver; Remedies. No failure on the part of any Bank, the Swingline
Bank, any Issuing Bank or any Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
10.04    Costs and Expenses; Indemnity.
(c)    Each of the Borrowers agrees to pay on demand (i) all reasonable and
documented costs and expenses of the Agents, the Joint Lead Arrangers, each
Issuing Bank and the Swingline Bank, in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable and
documented fees and expenses of a single counsel for the Administrative Agent
and Wells Fargo in its capacity as an Issuing Bank, with respect to advising the
Administrative Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Borrower or with other creditors of any
Borrower or any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto), it being agreed that the expenses incurred in

95    

--------------------------------------------------------------------------------




connection with the preparation, negotiation, execution and delivery of the
Commitment Letter, this Agreement and the other Loan Documents on or before the
Effective Date shall be subject to the limitations set forth in the Commitment
Letter; and (ii) all reasonable and documented costs and expenses of each Agent,
each Issuing Bank, the Swingline Bank and each Bank in connection with the
enforcement of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including the reasonable and documented fees and expenses of
counsel for the Administrative Agent, each Issuing Bank, the Swingline Bank and
each Bank with respect thereto); provided that the Borrowers shall only be
obligated to pay the fees and expenses of a single counsel for the Banks (as
opposed to the Administrative Agent) unless, and to the extent that, such
counsel reasonably determines that an irreconcilable conflict requires the
engagement of additional counsel.
(d)    Each of the Borrowers severally agrees to indemnify and hold harmless
each Agent, each Joint Lead Arranger, the L/C Agent, each Issuing Bank, the
Swingline Bank, each Bank and each of their Affiliates and each Related Party of
any of the foregoing Persons (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including reasonable
and documented fees and expenses of counsel) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
this Agreement, the actual or proposed use of the proceeds of the Loans or the
Letters of Credit, the Loan Documents or any of the transactions contemplated
thereby, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Party or any of its Affiliates; provided that the Borrowers shall
only be obligated to pay the fees and expenses of a single counsel for the
Indemnified Parties unless, and to the extent that, such counsel reasonably
determines that a conflict requires the engagement of additional counsel. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by any Borrower, its
directors, shareholders or creditors or an Indemnified Party or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated by the Loan Documents are consummated. Each of the Borrowers also
agrees not to assert any claim against any Agent, any Joint Lead Arranger, the
L/C Agent, the Swingline Bank, any Issuing Bank, any Bank or any of their
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the credit facilities
provided hereunder, the actual or proposed use of the proceeds of the Loans or
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.
(e)    To the extent that the Borrowers for any reason fail indefeasibly to pay
any amount required under Section 10.04(a) or Section 10.04(b) to be paid by it
to any Agent, any Joint Lead Arranger, the L/C Agent, any Issuing Bank, the
Swingline Bank or any Related Party of any of the foregoing, each Bank severally
agrees to pay to such Agent, such Joint Lead Arranger, the L/C Agent, such
Issuing Bank, such Swingline Bank or such Related Party, as the

96    

--------------------------------------------------------------------------------




case may be, such Bank’s Pro Rata Share (as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Joint Lead Arranger, the L/C Agent, such Issuing Bank,
or the Swingline Bank in its capacity as such, or against any Related Party of
any of the foregoing acting for such Person in connection with such capacity.
The obligations of the Banks under this Section 10.04(c) are subject to the
provisions of Section 2.03(c).
(f)    Without prejudice to the survival of any other agreement hereunder or
under any other Loan Document, the agreements and obligations contained in
Sections 2.15, 2.16, 2.17 and this Section 10.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
any of the other Loan Documents.
10.05    Right of Set‑off. Upon (a) (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare amounts owing hereunder to be due and payable
pursuant to the provisions of Section 7.01 or (b) the automatic acceleration of
amounts owing hereunder pursuant to the provisions of Section 7.01 due to an
actual or deemed entry of an order for relief with respect to any Borrower under
any Bankruptcy Law, each Agent, each Issuing Bank, the Swingline Bank and each
Bank and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Agent, such Issuing Bank, the Swingline Bank, such Bank or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent, such Issuing Bank, the Swingline
Bank or such Bank shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Agent, each Issuing Bank, the Swingline
Bank and each Bank agrees promptly to notify each Borrower after any such
set‑off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set‑off and application. The rights of
each Agent, each Issuing Bank, the Swingline Bank and each Bank and their
respective Affiliates under this Section 10.05 are in addition to other rights
and remedies (including other rights of set‑off) that such Persons may have.
10.06    Binding Effect. This Agreement shall become effective when it shall
have been executed by each Borrower, each Issuing Bank, the L/C Agent, the
Swingline Bank and each Agent and the Administrative Agent shall have been
notified by each Initial Bank that such Initial Bank has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent, each Issuing Bank, the L/C Agent, the Swingline Bank and each Bank and
their respective successors and assigns, except that no Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Banks.
10.07    Assignments and Participations.
(h)    Subject to Section 10.07(j), each Bank may, and so long as no Default
shall have occurred and be continuing, if demanded by any Borrower (following a
demand by such Bank

97    

--------------------------------------------------------------------------------




pursuant to Section 2.18) upon at least five Business Days’ notice to such Bank
and the Administrative Agent, will, assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment or Swingline Commitment, and the Loans and
Reimbursement Obligations owing to it); provided, however, that (i) each such
assignment shall be of a uniform, and not a varying, percentage of all rights
and obligations of such Bank hereunder, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was (x) a Bank or an
Affiliate of any Bank, the aggregate amount of the Commitments being assigned to
such Eligible Assignee pursuant to such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $1,000,000 unless it is an assignment of the entire amount of such
assignor’s Commitment or (y) not a Bank or an Affiliate of any Bank, the
aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 unless it is an assignment of the entire amount of such assignor’s
Commitment, (iii) each such assignment shall be to an Eligible Assignee,
(iv) each assignment made as a result of a demand by any Borrower pursuant to
Section 2.18 shall be arranged by such Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Bank under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Bank under this Agreement, (v) no Bank shall be
obligated to make any such assignment as a result of a demand by any Borrower
pursuant to Section 2.18 unless and until such Bank shall have received one or
more payments from either such Borrower or other Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Loans made by such Bank and Reimbursement Obligations owing to such Bank,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Bank under this Agreement, (vi) as
a result of such assignment, no Borrower shall be subject to additional amounts
under Section 2.15 or 2.16, (vii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 and (viii) any assignment of the
Swingline Commitment and Swingline Loans shall be for the entire amount of the
Swingline Commitment and Swingline Loans.
(i)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank, hereunder and (ii) the
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.15, 2.16 and 10.04
to the extent any claim thereunder relates to an event arising prior to such
assignment and any other rights that are expressly provided hereunder to
survive) and be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the remaining

98    

--------------------------------------------------------------------------------




portion of an assigning Bank’s rights and obligations under this Agreement, such
Bank shall cease to be a party hereto).
(j)    By executing and delivering an Assignment and Acceptance, each Bank
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Bank or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Bank.
(k)    The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrowers, shall maintain at its address referred
to in Section 10.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Commitment of, and principal amount of the Loans and
Reimbursement Obligations owing to, each Bank from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Agents and the Banks
shall treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by any Borrower or any Agent or any Bank at any reasonable time
and from time to time upon reasonable prior notice.
(l)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Parent and to the parties to such Assignment and Acceptance.

99    

--------------------------------------------------------------------------------




(m)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent or any Bank
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Credit Exposure.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Agreement until such compliance occurs.
(n)    Subject to Section 10.07(j), each Bank may sell participations to one or
more Persons (other than any Borrower or any of its Affiliates) in or to all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, and the Loans and Reimbursement Obligations owing to
it; provided, however, that (i) such Bank’s obligations under this Agreement
(including its Commitment) shall remain unchanged, (ii) such Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Borrowers, the Agents, the Swingline Bank and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement, (iv) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, reimbursement
obligations or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the reimbursement obligations or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation and (v) no further participation, sub-participation or other
transfer by any participant of any rights or obligations thereunder may be made
in violation of Section 10.07(j). Each Bank shall, as non-fiduciary agent of the
Borrowers solely for the purposes of this Section 10.07, record in book entries
in a register maintained by such Bank (the “Participant Register”), the name and
amount of the participating interest of each Person entitled to receive payments
in respect of any participating interests sold pursuant to this Section 10.07.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Bank shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

100    

--------------------------------------------------------------------------------




(o)    Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Borrower furnished to such Bank by or on behalf of any Borrower;
provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Bank.
(p)    Any Bank may at any time create a security interest in all or any portion
of its rights under this Agreement (including the Loans and Reimbursement
Obligations owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System or any
other applicable central bank; provided that (x) no such creation of a security
interest shall release such Bank from any of its obligations hereunder or
substitute any such Federal Reserve Bank or similar central bank for such Bank
as a party hereto and (y) any foreclosure or similar action by such Federal
Reserve Bank or similar central bank shall be subject to the provisions of
Section 10.07(j).
(q)    Notwithstanding the foregoing provisions of this Section 10.07 or any
other provision of this Agreement:
(i)    Assignments. No Bank may assign all or any portion of its rights and
obligations under this Agreement (including all or any portion of its Commitment
or Swingline Commitment or any Loans or Reimbursement Obligations owing to it)
to any Person other than a Qualifying Bank, and any assignment by a Bank to a
Non-Qualifying Bank shall be void. Prior to the effectiveness of any proposed
assignment, the proposed assignee shall deliver to the assigning Bank, the
Administrative Agent and the Parent (x) a certificate confirming that it is a
Qualifying Bank and (y) if requested by the Parent, a copy of a ruling from the
Swiss Federal Tax Administration to the effect that such assignee will be
treated as a Qualifying Bank for purposes of Swiss Withholding Tax matters.
(ii)    Other Transfers. Except for assignments permitted by clause (i) above,
no Bank or initial or subsequent Transferee (as defined below) shall enter into
any participation, sub-participation or other arrangement (e.g. a credit default
swap) (any of the foregoing, a “Transfer”) under which such Bank or other Person
(any of the foregoing, a “Transferor”) Transfers any of its exposure under this
Agreement to any other Person (a “Transferee”) unless (x) the Transferee is a
Qualifying Bank and agrees in writing, for the benefit of the Borrowers, that it
will not make any further Transfer in violation of this Section 10.07(j) or (y)
under and throughout the life of such arrangement:
(A)    the relationship between the Bank and the Transferee is that of a debtor
and creditor (including in the bankruptcy or similar event of the Bank or a
Borrower);

101    

--------------------------------------------------------------------------------




(B)    the Transferee will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Bank under or in relation to this
Agreement; and
(C)    the Transferee will under no circumstances:
(1)    be subrogated to, or substituted in respect of, the Bank's claims under
this Agreement; and
(2)    otherwise have any contractual relationship with, or rights against, the
Borrower under or in relation to this Agreement.
(iii)    All Assignments and Other Transfers. If any Bank or other Transferor
makes an assignment or Transfer in violation of this Section 10.07(j), then (1)
such Bank or Transferor shall reimburse and indemnify the Parent for all losses,
liabilities, taxes, costs and expenses incurred by the Borrowers as a result
thereof, including with respect to any amount paid by any Borrower to any other
Bank as a result of such violation, and (2) the Parent shall not be required to
make any increased payment to such Bank or Transferor or any assignee or
Transferee thereof pursuant to Section 2.08(f) or Section 2.16. The provisions
of this Section 10.07(j) shall terminate and be of no further force or effect if
the Loans, Reimbursement Obligations, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents have become forthwith
due and payable (at maturity, by acceleration or otherwise).
10.08    Counterparts; Integration. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.
This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.
10.09    No Liability of the Issuing Banks. Each Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit. Neither an Issuing Bank nor
any of its officers, directors, employees or agents shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not strictly comply with the terms of
a Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that such Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to such Borrower, to the extent of any direct,

102    

--------------------------------------------------------------------------------




but not consequential, damages suffered by such Borrower that such Borrower
proves were caused by (i)  such Issuing Bank’s willful misconduct or gross
negligence as determined in a final, non-appealable judgment by a court of
competent jurisdiction in determining whether documents presented under any
Letter of Credit comply with the terms of the Letter of Credit or (ii) such
Issuing Bank’s willful failure to make lawful payment under a Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Banks may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.
10.10    Confidentiality. Neither any Agent nor any Bank shall disclose any
Confidential Information to any Person without the consent of the Parent, other
than (a) to such Agent’s or such Bank’s Affiliates and their officers,
directors, employees, agents and advisors, to actual or prospective Eligible
Assignees and participants, and to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement, and in each case
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
federal or foreign authority or examiner regulating such Bank or pursuant to any
request of any self-regulatory body having or claiming authority to regulate or
oversee any aspect of a Bank’s business of that of any of its Affiliates and
(d) to any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Borrowers received by it from
such Bank. Notwithstanding anything herein to the contrary, the information
subject to this Section 10.10 shall not include, and the Administrative Agent
and each Bank may disclose to any and all Persons, without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby or by any of the other Loan Documents and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Bank relating to such tax treatment
and tax structure (it being understood that this authorization is retroactively
effective to the commencement of the first discussions between or among any of
the parties regarding the transactions contemplated hereby or by any of the
other Loan Documents); provided that with respect to any document or similar
item that in either case contains information concerning such tax treatment or
tax structure as well as other information, this sentence shall only apply to
such portions of the document or similar item that relate to such tax treatment
or tax structure.
10.11    Jurisdiction, Etc.
(e)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard

103    

--------------------------------------------------------------------------------




and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.
(f)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court sitting in the Borough of Manhattan in New York
City.
(g)    Each of the Borrowers hereby irrevocably appoints Mayer Brown LLP, with
offices on the Effective Date at 1675 Broadway, New York, New York, 10019, USA
as its agent to receive, accept and acknowledge for and on its behalf services
of any and all legal process, summons, notices and documents which may be served
in any such action or proceeding. If for any reason such agent shall cease to be
available to act as such, the Borrowers agree to promptly designate a new agent
satisfactory to the Administrative Agent in the Borough of Manhattan, The City
of New York, to receive, accept and acknowledge for and on its behalf service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding pursuant to the terms of this Section 10.11. In
the event that any Borrower shall fail to designate such new agent, service of
process in any such action or proceeding may be made on such Borrower by the
mailing of copies thereof by express or overnight mail or courier, postage
prepaid, to such Borrower at its address set forth opposite its signature below.
10.12    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
10.13    WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENTS AND THE BANKS
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS OF CREDIT, OR THE
ACTIONS OF ANY AGENT OR ANY BANK IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.
10.14    Disclosure of Information. Each Borrower agrees and consents to the
Administrative Agent’s disclosure of information relating to this transaction to
Gold Sheets and other similar bank trade publications. Such information will
consist of deal terms and other information customarily found in such
publications. The Parent shall have the right to review and approve any such
disclosure made by the Administrative Agent before such disclosure is made (such
approval not to be unreasonably withheld).

104    

--------------------------------------------------------------------------------




10.15    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which, in accordance with its normal banking procedures, the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of any Borrower in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Bank hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Issuing Bank or such Bank of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent, such Issuing Bank or such Bank may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent, such Issuing
Bank or such Bank in the Agreement Currency, the applicable Borrower agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, such Issuing Bank or such Bank, as applicable, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent, such Issuing Bank or such
Bank in such currency, the Administrative Agent, each Issuing Bank and each Bank
agrees to return the amount of any excess to the applicable Borrower (or to any
other Person who may be entitled thereto under applicable law).
10.16    Certain Swiss Withholding Tax Matters.
(a)    If the Ten Non-Bank Rule, the Twenty Non-Bank Rule or any other law, rule
or guideline regarding Swiss Withholding Tax is amended in any material respect
after the date of this Agreement, then the Parent or the Administrative Agent
may (and, upon request of the Required Banks, the Administrative Agent shall),
by written notice to the other, request that this Agreement be amended to
reflect such change. Promptly after any such request, the Parent and the
Administrative Agent shall enter into discussions regarding an amendment hereto
that will place the parties hereto in substantially the same position (or in a
different position acceptable to the Parent and the Required Banks) from a Swiss
Withholding Tax perspective as they would have been in if the change had not
happened. Without limiting the foregoing, (i) the Parent agrees that it will
promptly agree to any amendment requested by the Administrative Agent or the
Required Banks that would ease the restrictions set forth in Section 10.07(j) if
such amendment would not result in any greater risk that Swiss Withholding Tax
would be applicable to any payment under this Agreement; and (ii) the Banks and
the Administrative Agent agree that they will promptly agree to any amendment
requested by the Parent that would change the restrictions set forth in Section
10.07(j) if such amendment is necessary to avoid the risk that Swiss Withholding
Tax would be applicable to any payment under this Agreement and is not unduly
burdensome to the Banks.
(b)    Each Bank agrees that it will, and will cause any Person to which it
sells any participation to, promptly notify the Parent and the Administrative
Agent if for any reason it ceases to be a Qualifying Bank. Without limiting the
foregoing, if at any time the Parent

105    

--------------------------------------------------------------------------------




reasonably believes that any Bank’s status for Swiss Withholding Tax purposes
has changed, then the Parent may request that such Bank (and each Bank agrees
that under such circumstances it will) promptly confirm whether it is a
Qualifying Bank or a Non-Qualifying Bank.
10.17    USA Patriot Act Notice. Each Bank that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Patriot Act.
10.18    Termination of Existing Agreements. The Borrowers and each applicable
Bank agree that concurrently with the effectiveness of this Agreement and
subject to Section 3.03 with respect to Existing Letters of Credit, the
commitments under each of the Existing Credit Agreement and the Existing
Reimbursement Agreement shall automatically reduce to zero and each of the
Existing Credit Agreement and the Existing Reimbursement Agreement shall
terminate, without any notice or other action of any kind and notwithstanding
any notice or other requirement contained in the Existing Credit Agreement or
the Existing Reimbursement Agreement, as applicable; provided that (a) the
applicable Borrowers shall have paid all amounts then payable under the Existing
Credit Agreement and the Existing Reimbursement Agreement; and (b) any provision
of the Existing Credit Agreement or the Existing Reimbursement Agreement, as
applicable, that by its terms survives termination thereof shall continue in
full force and effect.
10.19    No Fiduciary Duty. Each Borrower agrees that in connection with all
aspects of the Loans and Letters of Credit contemplated by this Agreement and
any communications in connection therewith, such Borrower and its Affiliates, on
the one hand, and the Agents, the Banks and their Related Parties, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Banks or their
Related Parties, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.


[Remainder of page intentionally left blank]



106    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
ACE LIMITED


    
Authorized Officer
    
Authorized Officer
ACE BERMUDA INSURANCE LTD.
The Common Seal of ACE Bermuda Insurance Ltd. was hereunto affixed in the
presence of:
    
Authorized Officer
    
Authorized Officer
ACE TEMPEST LIFE REINSURANCE LTD.
The Common Seal of ACE Tempest Life Reinsurance Ltd. was hereunto affixed in the
presence of:
    
Authorized Officer
    
Authorized Officer
(signatures continued)

Signature Page to Credit Agreement



--------------------------------------------------------------------------------








ACE TEMPEST REINSURANCE LTD.
The Common Seal of ACE Tempest Reinsurance Ltd. was hereunto affixed in the
presence of:
    
Authorized Officer
    
Authorized Officer
ACE INA HOLDINGS INC.


    
Authorized Officer
    
Authorized Officer


(signatures continued)

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing
Bank, the Swingline Bank and as a Bank
By:        
Title:        



Signature Page to Credit Agreement



--------------------------------------------------------------------------------




SCHEDULE I
COMMITMENT AMOUNTS


Wells Fargo Bank, National Association


$100,000,000


Citibank, N.A.


$100,000,000


JPMorgan Chase Bank, N.A.


$100,000,000


Barclays Bank PLC


$75,000,000


HSBC Bank USA, National Association


$75,000,000


Lloyds TSB Bank plc


$75,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$75,000,000


Bank of America, N.A.


$75,000,000


Australia and New Zealand Banking Group Limited


$50,000,000


ING Bank N.V., London Branch


$50,000,000


State Street Bank and Trust Company


$50,000,000


The Royal Bank of Scotland plc


$50,000,000


Goldman Sachs Bank USA


$25,000,000


Morgan Stanley Bank, N.A.


$25,000,000


Royal Bank of Canada


$25,000,000


Standard Chartered Bank


$25,000,000


The Bank of New York Mellon


$25,000,000


TOTAL


$1,000,000,000















--------------------------------------------------------------------------------




SCHEDULE II
EXISTING LETTERS OF CREDIT
Letters of Credit Issued by Wells Fargo:
[Intentionally Omitted]


Letters of Credit Issued by Citibank:
[Intentionally Omitted]






--------------------------------------------------------------------------------




SCHEDULE 6.02(A)
LIENS


None.




--------------------------------------------------------------------------------




EXHIBIT A-1


FORM OF REVOLVING NOTE


____________, 20__






FOR VALUE RECEIVED, [NAME OF BORROWER], a ________________ (the “Borrower”),
hereby promises to pay to ______________________________ (the “Bank”), at the
offices of Wells Fargo Bank, National Association (the “Administrative Agent”)
located at One Wells Fargo Center, 301 South College Street, Charlotte, North
Carolina (or at such other place or places as the Administrative Agent may
designate), at the times and in the manner provided in the Credit Agreement,
dated as of November 6, 2012 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), among the Borrower, [ACE Limited,
ACE Bermuda Insurance Ltd., ACE Tempest Life Reinsurance Ltd., ACE Tempest
Reinsurance Ltd., ACE INA Holdings Inc.], the lenders from time to time parties
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
the aggregate unpaid amount of all Revolving Loans made by the Bank to the
Borrower under the Credit Agreement. The defined terms in the Credit Agreement
are used herein with the same meaning.
The Borrower further promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such Revolving
Loan is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement. Payments of both principal and interest shall be made in
Dollars.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement. Reference is made to the Credit Agreement for a statement of the
terms and provisions under which this Revolving Note may be required to be
prepaid or this Revolving Note may be accelerated.


This Revolving Note shall be governed by, and construed in accordance with, the
laws of the State of New York. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Revolving Note.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




[NAME OF BORROWER]




By:    ________________________________
Name:    ________________________________
Title:    ________________________________






--------------------------------------------------------------------------------




EXHIBIT A-2


FORM OF SWINGLINE NOTE


`____________, 20__






FOR VALUE RECEIVED, [NAME OF BORROWER] , a _______________ corporation (the
“Borrower”), hereby promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Swingline Bank”), at the offices of Wells Fargo Bank, National Association
(the “Administrative Agent”) located at One Wells Fargo Center, 301 South
College Street, Charlotte, North Carolina (or at such other place or places as
the Administrative Agent may designate), at the times and in the manner provided
in the Credit Agreement, dated as of November 6, 2012 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), among the
Borrower, [ACE Limited, ACE Bermuda Insurance Ltd., ACE Tempest Life Reinsurance
Ltd., ACE Tempest Reinsurance Ltd., ACE INA Holdings Inc.], the lenders from
time to time parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, the aggregate unpaid amount of all Swingline Loans made by
the Swingline Bank to the Borrower under the Credit Agreement. The defined terms
in the Credit Agreement are used herein with the same meaning.
The Borrower further promises to pay interest on the unpaid principal amount of
each Swingline Loan from the date of such Swingline Loan until such Swingline
Loan is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement. Payments of both principal and interest shall be made in
Dollars.


This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement. Reference is made to the Credit Agreement for a statement of the
terms and provisions under which this Swingline Note may be required to be
prepaid or this Swingline Note may be accelerated.


This Swingline Note shall be governed by, and construed in accordance with, the
laws of the State of New York. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Swingline Note.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




[NAME OF BORROWER]




By:    ________________________________
Name:    ________________________________
Title:    ________________________________






--------------------------------------------------------------------------------




EXHIBIT B-1
NOTICE OF BORROWING
[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the Credit
Agreement, dated as of November 6, 2012, among the Borrower, [ACE Limited, ACE
Bermuda Insurance Ltd., ACE Tempest Life Reinsurance Ltd., ACE Tempest
Reinsurance Ltd., ACE INA Holdings Inc.], certain lenders from time to time
parties thereto, and you, as Administrative Agent for the Banks (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), and, pursuant
to Section 2.02(a) of the Credit Agreement, hereby gives you, as Administrative
Agent, irrevocable notice that the Borrower requests a Borrowing of Revolving
Loans under the Credit Agreement, and to that end sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:
(i)The aggregate principal amount of the Proposed Borrowing is $_______________.
To be in a principal amount of $10,000,000 or a higher integral multiple of
$1,000,000 (or if less, the amount of the aggregate Unused Commitments).
(ii)The Loans comprising the Proposed Borrowing shall be initially made as [Base
Rate Loans] [LIBOR Loans]. Select the applicable Type of Loans.
(iii)[The initial Interest Period for the LIBOR Loans comprising the Proposed
Borrowing shall be [one/two/three/six/nine/twelve months].] Include this clause
in the case of a Proposed Borrowing comprised of LIBOR Loans, and select the
applicable Interest Period (one, two , three, six, nine or twelve months). Note
that Interest Periods of nine or twelve months are available only if acceptable
to all Banks.
(iv)The Proposed Borrowing is requested to be made on __________________ (the
“Borrowing Date”). Shall be a Business Day (i) which may be the date hereof, if
notice is delivered to the Administrative Agent no later than 10:00 a.m. on the
date hereof (in the case of Base Rate Loans), or (ii) at least three Business
Days after the date hereof (in the case of LIBOR Loans).






--------------------------------------------------------------------------------




The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:


A.Each of the representations and warranties contained in Article V of the
Credit Agreement (other than the representations and warranties contained in
Section 5.01(f)(i) and Section 5.01(g) of the Credit Agreement) Include
parenthetical unless the Proposed Borrowing is to occur on the Effective Date.
and in the other Loan Documents is and will be true and correct on and as of
each such date, with the same effect as if made on and as of each such date,
both immediately before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom, except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date;
B.No Default has occurred and is continuing or would result from the Proposed
Borrowing or from the application of the proceeds therefrom; and
C.After giving effect to the Proposed Borrowing, (i) the aggregate Credit
Exposure will not exceed the aggregate Commitments and (ii) the aggregate
outstanding principal amount of Loans will not exceed the Revolver Sublimit.
Very truly yours,
[NAME OF BORROWER]
By:    _________________________________
Name:    _________________________________
Title:    _________________________________






--------------------------------------------------------------------------------




EXHIBIT B-2
NOTICE OF SWINGLINE BORROWING
[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Wells Fargo Bank, National Association,
as Swingline Bank
One Wells Fargo Center, 15th Floor
301 South College Street
Charlotte, North Carolina 28288
Attention: Karen Hanke
Ladies and Gentlemen:
The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the Credit
Agreement, dated as of November 6, 2012, among the Borrower, [ACE Limited, ACE
Bermuda Insurance Ltd., ACE Tempest Life Reinsurance Ltd., ACE Tempest
Reinsurance Ltd., ACE INA Holdings Inc.], certain lenders from time to time
parties thereto, and you, as Administrative Agent for the Banks (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), and, pursuant
to Section 2.02(c) of the Credit Agreement, hereby gives you, as Administrative
Agent and as Swingline Bank, irrevocable notice that the Borrower requests a
Borrowing of a Swingline Loan under the Credit Agreement, and to that end sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(c) of the Credit Agreement:
(i)The principal amount of the Proposed Borrowing is $_______________. To be in
a principal amount of $5,000,000 or a higher integral multiple of $500,000 (or
if less, the amount of the aggregate Unused Swingline Commitment).
(ii)The Proposed Borrowing is requested to be made on __________________ (the
“Borrowing Date”). Notice must be received by 1:00 p.m. EST on the date of the
Proposed Borrowing.
The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:




--------------------------------------------------------------------------------




A.Each of the representations and warranties contained in Article V of the
Credit Agreement (other than the representations and warranties contained in
Section 5.01(f)(i) and the last sentence of Section 5.01(g) of the Credit
Agreement) Include parenthetical unless the Proposed Borrowing is to occur on
the Effective Date. and in the other Loan Documents is and will be true and
correct on and as of each such date, with the same effect as if made on and as
of each such date, both immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct as of such date;
B.No Default has occurred and is continuing or would result from the Proposed
Borrowing or from the application of the proceeds therefrom; and
C.After giving effect to the Proposed Borrowing, (i) the aggregate Credit
Exposure will not exceed the aggregate Commitments, (ii) the aggregate
outstanding principal amount of Loans will not exceed the Revolver Sublimit and
(iii) the aggregate outstanding principal amount of Swingline Loans will not
exceed the Swingline Commitment.
Very truly yours,
[NAME OF BORROWER]
By:    _________________________________
Name:    _________________________________
Title:    _________________________________








--------------------------------------------------------------------------------




EXHIBIT B-3
NOTICE OF CONVERSION/CONTINUATION
[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
The undersigned, [NAME OF BORROWER] (the “Borrower”), refers to the Credit
Agreement, dated as of November 6, 2012, among the Borrower, [ACE Limited, ACE
Bermuda Insurance Ltd., ACE Tempest Life Reinsurance Ltd., ACE Tempest
Reinsurance Ltd., ACE INA Holdings Inc.], certain lenders from time to time
parties thereto, and you, as Administrative Agent for the Banks (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), and, pursuant
to Section 2.10(b) of the Credit Agreement, hereby gives you, as Administrative
Agent, irrevocable notice that the Borrower requests a [conversion]
[continuation] Insert “conversion” or “continuation” throughout the notice, as
applicable. of Revolving Loans under the Credit Agreement, and to that end sets
forth below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section 2.10(b) of the
Credit Agreement:
(i)The Proposed [Conversion] [Continuation] is requested to be made on
_______________. Shall be a Business Day at least one Business Day after the
date hereof (in the case of any conversion of LIBOR Loans into Base Rate Loans)
or at least three Business Days after the date hereof (in the case of any
conversion of Base Rate Loans into, or continuation of, LIBOR Loans), and
additionally, in the case of any conversion of LIBOR Loans into Base Rate Loans,
or continuation of LIBOR Loans, shall be the last day of the Interest Period
applicable to such LIBOR Loans.
(ii)The Proposed [Conversion] [Continuation] involves $____________ After giving
effect to any conversion or continuation, each Borrowing of LIBOR Loans shall be
in a principal amount of $10,000,000 or a higher integral multiple of $1,000,000
and the aggregate principal amount of all Base Rate Loans shall be in a
principal amount of $10,000,000 or a higher integral multiple of $1,000,000. in
aggregate principal amount of Revolving Loans made pursuant to a Borrowing on
________________, Insert the applicable Borrowing Date for the Revolving Loans
being converted or continued. which




--------------------------------------------------------------------------------




Revolving Loans are presently maintained as [Base Rate] [LIBOR] Loans and are
proposed hereby to be [converted into Base Rate Loans] [converted into LIBOR
Loans] [continued as LIBOR Loans]. Complete with the applicable bracketed
language.
(iii)[The Interest Period for the Revolving Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six/nine/twelve months].] Include this clause in the
case of a Proposed Conversion or Continuation involving a conversion of Base
Rate Loans into, or continuation of, LIBOR Loans, and select the applicable
Interest Period. Interest Periods of nine or twelve months are available only if
acceptable to all Banks.
The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default has or will have occurred and is
continuing or would result from the Proposed [Conversion] [Continuation].
Very truly yours,
[NAME OF BORROWER]
By:    _________________________________
Name:    _________________________________
Title:    _________________________________






--------------------------------------------------------------------------------




EXHIBIT C


ASSIGNMENT AND ACCEPTANCE
THIS ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.
1.    Assignor:        ______________________________


Assignor [is] [is not] a Defaulting Bank.


2.    Assignee:        ______________________________
[and is an Affiliate of [identify Bank]]


3.    Borrowers:        ACE Limited, ACE Bermuda Insurance Ltd., ACE Tempest
Life Reinsurance Ltd., ACE Tempest Reinsurance Ltd., ACE INA Holdings Inc.


4.    Administrative Agent:     Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement.






--------------------------------------------------------------------------------




5.    Credit Agreement:    Credit Agreement, dated as of November 6, 2012 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrowers, certain lenders from time to time parties
thereto (the “Banks”), and Wells Fargo Bank, National Association, as
Administrative Agent.


6.    Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment/Loans/Letter of Credit Exposure for all Banks
Amount of Commitment/Loans Assigned/Letters of Credit Exposure AssignedAmount to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
Percentage Assigned of Commitment/Loans/Letter of Credit ExposureSet forth, to
at least 9 decimals, as a percentage of the Commitment/Loans/Letter of Credit
Exposure of all Banks thereunder.
Senior
Unsecured
Revolving Credit Facility
$
$
%



[7.    Trade Date:        ______________]To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.




8.    Effective Date:    ______________ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]




By:    _________________________________


Title:    _________________________________


ASSIGNEE:


[NAME OF ASSIGNEE]




By:    _________________________________






--------------------------------------------------------------------------------




Title:    _________________________________


[Consented to and]To be added only if the consent of the Administrative Agent
and Swingline Bank is required by the terms of the Credit Agreement. Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Swingline Bank
By:    _________________________________
Title:    _________________________________


[Consented to:]To be added only if the consent of the Parent and/or other
parties (e.g. Fronting Bank) is required by the terms of the Credit Agreement.
 


[NAME OF RELEVANT PARTY]




By:    _________________________________


Title:    _________________________________
ANNEX 1 to Assignment and Acceptance




Credit Agreement, dated as of November 6, 2012, among ACE Limited, ACE Bermuda
Insurance Ltd., ACE Tempest Life Reinsurance Ltd., ACE Tempest Reinsurance Ltd.,
ACE INA Holdings Inc. (collectively, the “Borrowers”), certain Banks from time
to time parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Bank; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance




--------------------------------------------------------------------------------




or observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 6.03(b) and 6.03(c) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is a Bank organized
under the laws of a jurisdiction outside the United States, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations that by the terms of the Loan Documents are required to be
performed by it as a Bank.


The Assignee represents to the Administrative Agent, the Parent and the Banks,
on the Effective Date, that (x) it is [not] a Qualifying Bank for purposes of
Swiss Withholding Tax and (y) [such Assignee is not a Non-NAIC Bank][such
Assignee is a Non-NAIC Bank and [_________] has agreed to act as a Non-NAIC
Fronting Bank on behalf of such Assignee with respect to Syndicated Letters of
Credit].
 
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued on and after the Effective Date.


3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the State of New York.






--------------------------------------------------------------------------------




EXHIBIT D
FORM OF SYNDICATED LETTER OF CREDIT




Issue Date     
Clean, Irrevocable Unconditional Letter of Credit No.:     
To Beneficiary:(Name)     
(Address)     
Dear Sir or Madam:
The banks and financial institutions set forth in Schedule 1 to this Syndicated
Letter of Credit (the “Banks”) have established through Wells Fargo Bank,
National Association, acting as the letter of credit agent (in such capacity,
the “L/C Agent” and attorney-in-fact for the Banks), this clean, irrevocable,
and unconditional (except as expressly otherwise stated herein) letter of credit
(this “Letter of Credit”) in your favor as beneficiary (the “Beneficiary”) at
the request and for the account of [ACE Limited][ACE Bermuda Insurance Ltd.][ACE
Tempest Life Reinsurance Ltd.][ACE Tempest Reinsurance Ltd.][ACE INA Holdings,
Inc.] (the “Account Party”) for drawings up to [U.S. $____________][
€____________][ £____________] [ ¥ ___________][Canadian $____________]
effective immediately and expiring at the L/C Agent's address at Wells Fargo
Bank, National Association, 401 Linden Street, First Floor, Winston-Salem, North
Carolina, 27101, Attention: International Operations, Standby Letters of Credit,
NC 6034 (or any other office which may be designated by the L/C Agent by written
notice delivered to you) no later than 5:00 p.m., Charlotte, North Carolina
time, on __________________ (the “Expiration Date”[, as such date may be
extended as set forth below] Insert if Account Party requests automatic
renewal.).
The Banks severally undertake to promptly honor your sight draft(s) drawn on us,
duly endorsed on the reverse side thereof by the Beneficiary expressly
specifying the Letter of Credit No. ____________, for all or any part of this
credit upon presentation of your draft drawn on us at the L/C Agent's office
specified in the first paragraph hereof on a Business Day on or prior to the
Expiration Date.
The term “Beneficiary” as used herein includes any successor by operation of law
of the named Beneficiary including, without limitation, any liquidator,
rehabilitator, receiver or conservator. The term “Business Day” means a day
which is not a Saturday, Sunday, or any other day on which banking institutions
in Winston-Salem, North Carolina or the city in which the payment office of the
L/C Agent is located are required by law to be closed.
Except as stated herein, this undertaking is not subject to any condition,
requirement or qualification. The Banks' several obligations under this Letter
of Credit shall be their individual obligations, and are in no way contingent
upon reimbursement with respect thereto, or upon their




--------------------------------------------------------------------------------




ability to perfect any lien or security interest. This Letter of Credit sets
forth in full all obligations of the Banks.
Each of the Banks agrees, for itself alone and not jointly with any other Bank,
to honor a draft drawn by you and presented to the L/C Agent in an amount not to
exceed the aggregate amount available to be drawn hereunder multiplied by such
Bank's percentage obligation as set forth on Schedule 1 to this Letter of Credit
(the “Percentage Obligations”) and in accordance with the terms and conditions
hereinafter set forth. The obligations of the Banks hereunder shall be several
and not joint, and multiple draws shall be available under this Letter of
Credit. Upon the transfer by a Bank to the L/C Agent for your account of the
amount specified in a draft drawn on such Bank hereunder, such Bank shall be
fully discharged of its obligations under this Letter of Credit with respect to
such draft, such Bank shall not be obligated thereafter to make any further
payments under this Letter of Credit with respect to such draft, and the amount
available to be drawn thereafter under this Letter of Credit shall be
automatically and permanently reduced by an amount equal to the amount of such
draft. The failure of any Bank to make funds available to the L/C Agent for
payment under this Letter of Credit shall not relieve any other Bank of its
obligation hereunder to make funds available to the L/C Agent. Neither the L/C
Agent nor any Bank shall be responsible for the failure of any other Bank to
honor its share of any drawings hereunder or to make funds available to the L/C
Agent.
Except to the extent the amount of this Letter of Credit may be increased, this
Letter of Credit cannot be modified or revoked without your written consent,
provided that this Letter of Credit may be amended to delete a Bank or add a
Bank or change Percentage Obligations so long as such amendment does not
decrease the amount of this Letter of Credit, and need only be signed by the L/C
Agent so long as any Bank added shall be approved by the Securities Valuation
Office of the National Association of Insurance Commissioners.
Wells Fargo Bank, National Association has been appointed by the Banks, has been
granted the authority by the Banks to act as, and has been irrevocably granted a
power of attorney by the Banks to act as L/C Agent for the Banks obligated under
this Letter of Credit. As L/C Agent, Wells Fargo Bank, National Association has
full power of attorney from such Banks to act on their behalf hereunder to
(i) execute and deliver this Letter of Credit, (ii) receive drafts, other
demands for payment and other documents presented by you hereunder,
(iii) determine whether such drafts, demands and documents are in compliance
with the terms of this Letter of Credit, and (iv) notify the Banks and the
Account Party that a valid drawing has been made and the date that the related
payment under this Letter of Credit is to be made; provided, however, that the
L/C Agent shall have no obligation or liability for any payment under this
Letter of Credit (other than payment to you of such funds as have been made
available to it by the Banks pursuant to your draw).
[This Letter of Credit expires on the Expiration Date, but will automatically
renew without amendment for one year from the Expiration Date or any future
expiration date (as applicable, the “New Expiration Date”) unless at least [30]
[60] [90] days prior to such Expiration Date or New Expiration Date, the L/C
Agent notifies you by registered mail or courier delivery that this Letter of
Credit will not renew; provided, however, that in no event (i) shall the




--------------------------------------------------------------------------------




Letter of Credit renew after November 6, 2017 nor (ii) shall any renewal extend
the New Expiration Date beyond November 6, 2018.] Insert if Account Party
requests automatic renewal.
Only the Beneficiary may make drawings under the Letter of Credit, and this
Letter of Credit is not transferable.
[This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision) International Chamber of Commerce
publication No. 600 (the “Uniform Customs”) and to the extent not inconsistent
therewith, the laws of the State of New York. Notwithstanding Article 36 of the
Uniform Customs, in the event that one or more of the occurrences specified in
Article 36 of the Uniform Customs occurs, then the Banks hereby specifically
agree that this Letter of Credit shall be extended so as not to expire during
such interruption of business and shall extend for ten days after such
resumption of business.] Insert UCP 600 if required by an insurance regulator,
otherwise ISP 98 should be used.


[This Letter of Credit is subject to and governed by the laws of the State of
New York, and the International Standby Practices 98 (ISP98) (International
Chamber of Commerce Publication No. 590). In the event of any conflict, the laws
of the State of New York will control.] Insert UCP 600 if required by an
insurance regulator, otherwise ISP 98 should be used.




__________________________        __________________________            
Signature                Title




Wells Fargo Bank, National Association
as L/C Agent and attorney-in fact for
the Banks set forth in Schedule 1
to this Syndicated Letter of Credit






--------------------------------------------------------------------------------




SCHEDULE 1




BANK
PERCENTAGE OBLIGATION
 
 
 
 
 
 
 
 
 
 





